Exhibit 10.1

 

EXECUTION VERSION

FOURTH AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

Dated as of May 7, 2019

by and among

STARWOOD PROPERTY MORTGAGE SUB-6-A HOLDINGS, L.L.C.,

as a Seller

STARWOOD PROPERTY MORTGAGE SUB-6, L.L.C.,

as a Seller,

STARWOOD PROPERTY MORTGAGE SUB-6-A, L.L.C.,

as a Seller,

STARWOOD PROPERTY MORTGAGE SUB-6(P), L.L.C.,

as a Seller,

STARWOOD PROPERTY MORTGAGE SUB-6-A(P), L.L.C.,

as a Seller,

STARWOOD MORTGAGE FUNDING V LLC,

as a Seller

and

CITIBANK, N.A.,

as Purchaser

--------------------------------------------------------------------------------

 

 








TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 APPLICABILITY


1

ARTICLE 2 DEFINITIONS


2

ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; FEES


32

ARTICLE 4 MARGIN MAINTENANCE


47

ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT


48

ARTICLE 6 SECURITY INTEREST


52

ARTICLE 7 TRANSFER AND CUSTODY


54

ARTICLE 8 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS


55

ARTICLE 9 REPRESENTATIONS AND WARRANTIES


55

ARTICLE 10 NEGATIVE COVENANTS OF SELLERS


62

ARTICLE 11 AFFIRMATIVE COVENANTS OF SELLERS


64

ARTICLE 12 SINGLE PURPOSE ENTITY


69

ARTICLE 13 EVENTS OF DEFAULT; REMEDIES; SET-OFF


71

ARTICLE 14 SINGLE AGREEMENT


77

ARTICLE 15 RECORDING OF COMMUNICATIONS


77

ARTICLE 16 NOTICES AND OTHER COMMUNICATIONS


77

ARTICLE 17 ENTIRE AGREEMENT; SEVERABILITY


78

ARTICLE 18 NON-ASSIGNABILITY


78

ARTICLE 19 GOVERNING LAW


79

ARTICLE 20 NO WAIVERS, ETC.


80

ARTICLE 21 INTENT


80

ARTICLE 22 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


81

ARTICLE 23 CONSENT TO JURISDICTION; WAIVERS


81

ARTICLE 24 NO RELIANCE


82

ARTICLE 25 INDEMNITY AND EXPENSES


83

ARTICLE 26 DUE DILIGENCE


84

ARTICLE 27 SERVICING


85

ARTICLE 28 MISCELLANEOUS


87

ARTICLE 29 JOINT AND SEVERAL LIABILITY


88

 





i




TABLE OF CONTENTS

(continued)

 

 

Page

 

 

ARTICLE 30 TAXES


90

ARTICLE 31 NO NOVATION, EFFECT OF AGREEMENT


90

 





ii




EXHIBITS

 

Exhibit I

    

Names and Addresses for Communications

Exhibit II

 

Form of Transaction Request

Exhibit III

 

Form of Confirmation Statement

Exhibit IV

 

Authorized Representatives of Sellers

Exhibit V-A

 

Form of Power of Attorney (for U.S. Purchased Assets)

Exhibit V-B

 

Form of Power of Attorney (for English Purchased Assets)

Exhibit VI

 

Form of Future Funding Advance Draw Request

Exhibit VII

 

Due Diligence Checklist

Exhibit VIII

 

Collateral Tape

Exhibit IX

 

Form of Margin Call

Exhibit X

 

Form of Release Letter

Exhibit XI

 

Form of Servicer Letter

Exhibit XII-A

 

Representations and Warranties Regarding Each Individual Purchased Asset

Exhibit XII-B

 

Representations and Warranties Regarding Additional Collateral

Exhibit XIII

 

Form of Monthly Purchased Asset Report

Exhibit XIV

 

Form of Quarterly Purchased Asset Report

Exhibit XV

 

Form of Starwood Pari Passu Participation Agreement

 

 

 



iii




 

FOURTH AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of May 7, 2019
(as further amended, restated, supplemented or otherwise modified and in effect
from time to time, this “Agreement”), by and among STARWOOD PROPERTY MORTGAGE
SUB-6-A HOLDINGS, L.L.C., a limited liability company organized under the laws
of Delaware (“Sub-6-A Subsidiary”), STARWOOD PROPERTY MORTGAGE SUB-6, L.L.C., a
limited liability company organized under the laws of Delaware (“Sub-6 Seller”),
STARWOOD PROPERTY MORTGAGE SUB-6-A, L.L.C., a limited liability company
organized under the laws of Delaware (“Sub-6-A Seller”), STARWOOD PROPERTY
MORTGAGE SUB-6(P), L.L.C., a limited liability company organized under the laws
of Delaware (“Sub-6(P) Seller”), STARWOOD PROPERTY MORTGAGE SUB-6-A(P), L.L.C.,
a limited liability company organized under the laws of Delaware (“Sub-6-A(P)
Seller”),  STARWOOD MORTGAGE FUNDING V LLC, a limited liability company
organized under the laws of Delaware (“Funding V Seller”; and together with
Sub-6-A Subsidiary, Sub-6 Seller, Sub-6-A Seller, Sub-6(P) Seller and Sub-6-A(P)
Seller, each a “Seller”, and collectively, the “Sellers”), and CITIBANK, N.A., a
national banking association (including any successor thereto, “Purchaser”).

WHEREAS, Sub-6-A Subsidiary, Sub-6 Seller, Sub-6-A Seller, Sub-6(P) Seller,
Sub-6-A(P) Seller, Funding V Seller and Purchaser are parties to that certain
Third Amended and Restated Master Repurchase Agreement, dated as of April 20,
2018, as amended by that certain Seller Subsidiary Joinder Agreement and
Amendment to Transaction Documents, dated as of October 23, 2018 (as amended,
the “Existing Agreement”); and

WHEREAS, the parties now desire to amend and restate the Existing Agreement in
its entirety on the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend and
restate the Existing Agreement in its entirety as follows:

ARTICLE 1

 

APPLICABILITY

From time to time the parties hereto may enter into transactions in which
Sellers and Purchaser agree to the transfer from any Seller to Purchaser all of
such Seller’s rights, title and interest to certain Eligible Assets (as defined
herein) against the transfer of funds by Purchaser to such Seller, with a
simultaneous agreement by Purchaser to transfer back to such Seller such
Eligible Assets at a date certain or on demand, against the transfer of funds,
which funds shall be in the Applicable Currency of the related Conduit Asset,
Non-Conduit Asset, Pari Passu Participation Interest, Senior Participation
Interest, Junior Participation Interest, Non-Controlling Interest, B-Note or
Pledged LLC Interest (as stated on the applicable Confirmation), by such Seller
to Purchaser.  Each such transaction shall be referred to herein as a
“Transaction” and, unless










 

otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder.  Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction.  Notwithstanding any provision or agreement
herein, at no time shall Purchaser be obligated to purchase or effect the
transfer of any Eligible Asset from any Seller to Purchaser.  Any commitment to
enter into a Transaction shall be evidenced by Purchaser’s delivery of a
Confirmation pursuant to Article 3(b)(ii)(A) and shall be subject to
satisfaction of all terms and conditions of this Agreement.

ARTICLE 2

 

DEFINITIONS

“A-Note” shall mean a Mortgage Note evidencing a senior position in a Mortgage
Loan.  An A-Note shall not be junior to any other Mortgage Note.

“Accelerated Repurchase Date” shall have the meaning specified in
Article 13(b)(i).

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan servicing practices that (a) prudent mortgage lending
institutions that service mortgage loans of the same type as such Purchased
Asset in the jurisdiction where the related underlying real estate directly or
indirectly securing or supporting such Purchased Asset is located or as
otherwise defined in the applicable Servicing Agreement and (b) are approved by
Purchaser in the exercise of its reasonable business judgment.

“Account Bank”  shall mean, individually or collectively, as the context may
require, (i) with respect to the Sub-6 Collection Account, Citibank, N.A., (ii)
with respect to the Funding V Collection Account, U.S. Bank National Association
and (iii) with respect to the Foreign Purchased Asset Collection Account, Bank
of America, N.A., or any other bank approved by Purchaser in its reasonable
discretion as the account bank for the Foreign Purchased Asset Collection
Account, or any successor to any of the foregoing banks appointed by Purchaser
in its sole and absolute discretion in accordance with the terms hereof (and, so
long as no Event of Default exists, with Sellers’ prior written approval, not to
be unreasonably withheld).

“Account Control Agreement”  shall mean, individually or collectively, as the
context may require, (i) that certain Account Control Agreement, dated as of
March 26, 2012, by and among Purchaser, Sub-6 Seller and Citibank, N.A. relating
to the Sub-6 Collection Account, (ii) that certain Account Control Agreement,
dated as of March 28, 2016, by and among Purchaser, Funding V Seller and U.S.
Bank National Association relating to the Funding V Collection Account and (iii)
each  account control agreement or similar agreement entered into by and among
Purchaser, Sub-6 Seller and an Account Bank relating to any Foreign Purchased
Asset Collection Account, as such agreements may be amended, modified and/or
restated from time to time, and/or any replacement agreement to such agreements.

“Account Security Agreement” shall mean, with respect to a Foreign Purchased
Asset, an agreement creating security over a bank account maintained by the
related Mortgagor.





2




 

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any Insolvency Law, or suffering any such petition or proceeding to be
commenced by another which is consented to, not timely contested or results in
entry of an order for relief that remains unstayed and in effect for a period of
thirty (30) days; (b) the seeking or consenting to the appointment of a
receiver, trustee, custodian or similar official for such Person or all or
substantially all of the property of such Person; (c) the appointment of a
receiver, conservator, or manager for such Person by any governmental agency or
authority having the jurisdiction to do so; (d) the making of a general
assignment for the benefit of creditors; (e) the admission by such Person of its
inability to pay its debts or discharge its obligations as they become due or
mature; or (f) that any Governmental Authority or agency or any person, agency
or entity acting or purporting to act under Governmental Authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or substantially all of the property of such Person, or shall
have taken any action to displace the management of such Person or to curtail
its authority in the conduct of the business of such Person (or any equivalent
in each relevant jurisdiction).

“Additional Collateral” with respect to any Mortgage Loan that is a Purchased
Asset, any related Mezzanine Loan that is included as part of such Purchased
Asset.

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract and “controlling” and “controlled” shall have meanings correlative
thereto.

“Affiliated Hedging Transaction” shall mean a Hedging Transaction entered into
by any Seller, Guarantor or Subsidiary of Guarantor with Purchaser or an
Affiliate of Purchaser.

“Aggregate Purchased Asset Basis” shall mean, for any calculation or
determination that is made with respect to any Purchased Asset that has (x) any
related Required Companion Asset that is also a Purchased Asset or (y) any
related Additional Collateral, that for purposes of such calculation or
determination such Purchased Asset together with, without duplication, all such
related Required Companion Assets that are Purchased Assets and any Additional
Collateral shall be treated as a single Purchased Asset.  Aggregate Purchased
Asset Basis of any Purchased Asset shall be calculated using the Applicable
Currency relevant to the related Purchased Asset.

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

“Alternative Rate” shall have the meaning specified in Article 3(g).

“Alternative Rate Transaction” shall mean, any Transaction with respect to which
the Pricing Rate is determined with reference to the Alternative Rate.

“Anti-Money Laundering Laws” shall have the meaning specified in Article
9(b)(xxx).

“Applicable Currency” shall mean U.S. Dollars, Pounds Sterling, Euro or such
other currency permitted by Purchaser, in its sole discretion, as applicable.





3




 

“Applicable Spread” shall have the meaning specified in the Fee Letter.

“As-Is LTV” shall have the meaning specified in the Fee Letter.

“Asset Schedule and Exception Report” shall have the meaning specified in the
Custodial Agreement.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgagor
and/or the related property is located to reflect the assignment and pledge of
the Mortgage.

“Availability Period” shall mean the period from May 7, 2019 to, but excluding,
the Initial Facility Expiration Date.

“B-Note” shall mean a Mortgage Note evidencing a junior position in a Mortgage
Loan.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Bailee Agreement” shall have the meaning specified in the Custodial Agreement.

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York or,
as it relates to a specific Foreign Purchased Asset, the
relevant non-U.S. jurisdiction in which the Mortgaged Property securing the
related Foreign Purchased Asset is located or the laws of which otherwise govern
the Purchased Asset Documents relating to the subject Foreign Purchased Asset
(or as otherwise designated in the Purchased Asset Documents relating to the
subject Foreign Purchased Asset and stated in the related Confirmation) are
authorized or obligated by law or executive order to be closed.

“Capital Stock” shall mean, with respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cashiering Activities” shall have the meaning specified in Article 27(d).





4




 

“Change of Control” shall mean the occurrence of any of the following events
without the approval of Purchaser: (a) any “person” or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
beneficial owner, directly or indirectly, of 51% or more of the total voting
power of all classes of Capital Stock of Guarantor entitled to vote generally in
the election of the directors, (b) Guarantor shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of the Capital Stock of
any Seller, (c) any merger, reorganization or consolidation of Guarantor where
the successor entity is not the Guarantor as of the date of this Agreement or
(d) any conveyance, transfer or disposal of all or substantially all assets of
Guarantor to any Person other than an affiliate of Guarantor that assumes all of
Guarantor’s obligations under the Guaranty in form acceptable to Purchaser in
its sole and absolute discretion.

“CLO Future Funding Interests” shall mean a CLO Pari Passu Interest which
provides for additional advances of principal of the Purchased Asset pursuant to
the applicable Purchased Asset Documents.

“CLO Pari Passu Interests” shall mean a pari passu promissory note or a pari
passu Participation Interest with a companion promissory note or a Companion
Participation Interest included in a securitization, CLO, CDO or similar capital
markets transaction under the laws of the United States of America in which
Guarantor or its Subsidiary holds a controlling position.

“Closing Date” shall mean March 26, 2012.

“CMBS Rejection” shall mean, if a Purchased Asset is offered for inclusion in a
commercial mortgage-backed securities transactions and is rejected or withdrawn
from inclusion in such commercial mortgage-backed securities transactions.

“Collateral” shall have the meaning specified in Article 6.

“Collateral Tape” shall mean, with respect to any Proposed Asset, the tape
containing the fields of information set forth in Exhibit VIII attached hereto
and any other similar information with respect to a Foreign Purchased Asset.

“Collection Accounts” shall have the meaning specified in Article 5(c).

“Companion Pari Passu A-Note” shall mean, with respect to any Pari Passu A-Note,
all other Pari Passu A-Notes in the same Mortgage Loan.

“Companion Pari Passu Participation Interest” shall mean, with respect to any
Pari Passu Participation Interest, all other Pari Passu Participation Interests
in the same Mortgage Loan.

“Companion Participation Interest” shall mean, with respect to any Participation
Interest, all other Participation Interests in the same Mortgage Loan.

“Concentration Limits” shall have the meaning specified in the Fee Letter.

“Conduit Asset” shall mean (x) a Mortgage Loan or (y) an A-Note or Participation
Interest for which the related Mortgage Loan (i) was originated by any Seller or
an Affiliate of any Seller;





5




 

(ii) is performing; (iii) accrues interest at a fixed-rate; (iv) is secured by
one or more stabilized commercial or multi-family properties; (v) meet the
standards for inclusion in commercial mortgage-backed securities transactions;
(vi) has a Debt Yield with respect to the Mortgage Loan of not less than 9%;
(vii) has an As-Is LTV with respect to the Mortgage Loan of no more than 75%;
and (viii) has a term to maturity of no greater than ten (10) years from the
date of its origination.  Notwithstanding anything to the contrary herein, any
Conduit Asset that is a Purchased Asset shall cease being an Eligible Asset upon
any related Companion Participations Interest ceasing to be a Purchased Asset.

“Confirmation” shall mean a confirmation substantially in the form of Exhibit
III hereto, as the same may be amended, modified and/or restated from time to
time.

“Contingent Liabilities” shall mean, with respect to any Person as of any date
of determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below),
and (b) obligations, including Guarantees, whether or not required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
in whole or in part any Non-Recourse Indebtedness, lease, dividend or other
obligation, excluding, however, (i) contractual indemnities (including any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets), and (ii) guarantees of non-monetary obligations
which have not yet been called on or quantified, of such Person or any other
Person.  The amount of any Contingent Liabilities described in the preceding
clause (b) shall be deemed to be (i) with respect to a guarantee of interest or
interest and principal, or operating income guarantee, the sum of all payments
required to be made thereunder (which, in the case of an operating income
guarantee, shall be deemed to be equal to the debt service for the note secured
thereby), through (x) in the case of an interest or interest and principal
guarantee, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guarantee, the date through which such guarantee will remain in
effect, and (ii) with respect to all guarantees not covered by the preceding
clause (i), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements of
such Person.  “Off-Balance Sheet Rules” shall mean the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements and
Aggregate Contractual Obligations, Securities Act Release Nos. 33-8182;
34-47264; FR-67 International Series Release No. 1266 File No. S7-42-02, 68 Fed.
Reg. 5982 (Feb. 5, 2003) (codified of 17 CFR Parts 228, 229 and 249) or any
equivalent in any relevant jurisdiction.

“Credit Event” shall mean, with respect to any Purchased Asset, a material
adverse change in the credit characteristics of, without limitations, the
related Mortgaged Property, any related Mezzanine Loan Collateral (if
applicable), any related Mortgagor, Mezzanine Borrower (if applicable) or other
obligor (including, without limitation, any guarantor, participant or sponsor),
or the related market.  Any determination that a Credit Event has occurred shall
be made by Purchaser in its sole but good faith business judgment.





6




 

“Custodial Agreement” shall mean the Second Amended and Restated Custodial
Agreement, dated as of March 28, 2016, by and among Custodian, Sellers and
Purchaser, as the same may be amended, modified and/or restated from time to
time, and/or any replacement agreement.

“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
custodian appointed by Purchaser.

“Debt Yield” shall have the meaning specified in the Fee Letter.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§18-101 et seq., as amended.

“Dividing LLC” shall mean a Delaware limited liability company that is effecting
a Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

“Division” shall mean the division of a Dividing LLC into two (2) or more
domestic limited liability companies pursuant to and in accordance with Section
18-217 of the Delaware LLC Act.

“Due Amount”  shall have the meaning specified in Article 5(i).

“Due Currency”  shall have the meaning specified in Article 5(i).

“Due Diligence Checklist” shall mean, with respect to any Proposed Asset, the
due diligence materials set forth on Exhibit VII hereto and any other similar
information with respect to a Foreign Purchased Asset.

“Due Diligence Package” shall mean, with respect to any Proposed Asset, (a) the
Collateral Tape, (b) the items on the Due Diligence Checklist, in the case of
each item, to the extent applicable, (c) the Requested Exceptions Report and
(d) such other documents or information as Purchaser or its counsel shall
reasonably deem necessary.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(e) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(d) of this
Agreement.

“Early Termination Date” shall have the meaning specified in Article 3(j) of
this Agreement.

“Effective Date” shall mean March 30, 2012.





7




 

“Eligible Additional Collateral” shall mean any Mezzanine Loan that satisfies
the following requirements:

(i)         is approved by Purchaser in its sole and absolute discretion;

(ii)       is denominated in an Applicable Currency;

(iii)      with respect to which, upon such Eligible Additional Collateral
becoming Additional Collateral, the applicable representations and warranties
set forth in this Agreement (including the exhibits hereto) are true and correct
in all material respects except to the extent disclosed in a Requested
Exceptions Report approved by Purchaser; and

(iv)       is related to a Mortgage Loan that is a Purchased Asset.

“Eligible Asset” shall mean (a) in the case of a U.S. Purchased Asset, any
Conduit Asset, Non-Conduit Asset, Pari Passu Participation Interest, Senior
Participation Interest, Junior Participation Interest, Non-Controlling Interest,
B-Note or Pledged LLC Interest and (b) in the case of a Foreign Purchased Asset,
any Non-Conduit Asset, Senior Participation Interest, Junior Participation
Interest, B-Note or Pledged LLC Interest, in each case, that satisfies the
following requirements:

(i)         is approved by Purchaser in its sole and absolute discretion;

(ii)       denominated in an Applicable Currency;

(iii)      with respect to which, upon such Eligible Asset becoming a Purchased
Asset, the applicable representations and warranties set forth in this Agreement
(including the exhibits hereto) are true and correct in all material respects
except to the extent disclosed in a Requested Exceptions Report approved by
Purchaser; and

(iv)       in the case of any Participation Interest (other than a
Non-Controlling Interest), Pari Passu A-Note (other than a Non-Controlling
Interest) or B-Note,  upon such Participation Interest, Pari Passu A-Note or
B-Note becoming a Purchased Asset, all related Required Companion Assets shall
also become Purchased Assets;

“Eligible Assignee” shall have the meaning specified in Article 18(b).

“English Purchased Asset” shall mean a Purchased Asset with respect to which the
underlying Mortgaged Property is located in England or Wales.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Internal Revenue Code of which





8




 

Seller is a member and (ii) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Internal Revenue Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.

“EURIBOR” shall mean, with respect to each Pricing Rate Period, the Euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of that rate), for a three
month period, that appears (a) on page EURIBOR01 of the Thomson Reuters screen
(or any replacement Thomson Reuters page which displays that rate) or (b) on the
appropriate page of such other information service which publishes that rate
from time to time in place of Thomson Reuters, in each case as of 11:00 a.m.,
Brussels time, on the related Pricing Rate Determination Date (the “EURIBOR
Screen Rate”). If such page or service ceases to be available, Purchaser may
specify another page or service displaying the relevant rate after consultation
with Seller.

If the EURIBOR Screen Rate is not available, Purchaser shall request the
principal London office of the Reference Banks to provide (i) (other than where
clause (ii) below applies) the rate at which the relevant Reference Bank
believes one prime bank is quoting to another prime bank for interbank term
deposits in euro within the Participating Member States for amounts of not less
than the Repurchase Price of the applicable Transaction for the three month
period; or (ii) if different, the rate (if any and applied to the relevant
Reference Bank and the three month period) which contributors to the EURIBOR
Screen Rate are asked to submit to the relevant administrator, in each case, as
of 11:00 a.m., Brussels time, on the related Pricing Rate Determination Date.

If at least one such offered quotation is provided, EURIBOR with respect to the
relevant Pricing Rate Period related to a Foreign Purchased Asset (EUR) shall be
(i) where more than one offered quotation is provided by the Reference Banks,
the arithmetic mean (rounded upwards to four decimal places) of all of such
offered quotations or (ii) where only one offered quotation is provided by the
Reference Banks, such offered quotation (rounded upwards to four decimal
places).

If at or about noon, London time, on the related Pricing Rate Determination
Date, no Reference Banks have provided quotations, then EURIBOR with respect to
the relevant Pricing Rate Period related to a Foreign Purchased Asset (EUR)
shall be the rate determined by Purchaser, as a percentage rate per annum, of
the cost to Purchaser of funding an amount not less than the Repurchase Price
for the applicable Transaction from whatever source it may reasonably select.

EUBIROR shall be determined by Purchaser or its agent, which determination shall
be conclusive absent manifest error. If the calculation of EURIBOR with respect
to a Pricing Rate Period results in a EURIBOR rate of less than zero (0),
EURIBOR shall be deemed to be zero (0) for all purposes of this Agreement with
respect to such Pricing Rate Period.

“EURIBOR Screen Rate” shall have the meaning set forth in the definition of
EURIBOR.

“Euros” and “€ ” shall mean the lawful currency of the member states of the
European Union that have adopted and retain the single currency in accordance
with the Treaty establishing the European Community, as amended from time to
time; provided that if any member state or





9




 

states ceases to have such single currency as its lawful currency (such member
state(s) being the “Exiting State(s)”), Euro and € shall, for the avoidance of
doubt, mean for all purposes of this Agreement the single currency adopted and
retained as the lawful currency of the remaining member states and shall not
include any successor currency introduced by the Exiting State(s).

“Euro Amount” shall mean, with respect to any Foreign Purchased Asset which is
not a Foreign Purchased Asset (EUR), as of any date of determination, the then
outstanding Purchase Price for such Foreign Purchased Asset converted into Euro
at the applicable Purchase Date Spot Rate (EUR).

“Event of Default” shall have the meaning specified in Article 13(a).

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Existing Agreement” shall have the meaning specified in the recitals of this
Agreement.

“Exit Fee” shall have the meaning specified in the Fee Letter.

“Extension Fee” shall have the meaning specified in the Fee Letter.

“Extension Option” shall have the meaning specified in Article3(h)(i).

“Extension Period” shall have the meaning specified in Article 3(h)(i).

“Facility Expiration Date” shall mean the day that is the earliest of (i) the
Initial Facility Expiration Date as such date may be extended pursuant to
Article 3(h), (ii) any Accelerated Repurchase Date or (iii) any Early
Termination Date.

“Facility Expiration Date Extension Conditions” shall have the meaning specified
in Article 3(h).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986
(the “Code”), as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.

“FCA Regulations” shall have the meaning specified in Article 21(a).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers





10




 

shall be the same brokers as selected for all of Purchaser’s other repurchase
customers where the Federal Funds Rate is to be applied, to the extent such
brokers are available.

“Fee Letter” shall mean the fourth amended and restated letter agreement, dated
as of the date hereof, from Purchaser and accepted and agreed by each Seller, as
the same may be further amended, modified and/or restated from time to time.

“Filings” shall have the meaning specified in Article 6(b).

“Fitch” shall mean Fitch Ratings, Inc., Fitch Ratings, Ltd. and their
subsidiaries including Derivative Fitch, Inc. and Derivative Fitch Ltd. and any
successor or successors thereto.

“Foreign Purchased Asset” shall mean: (i) with respect to any Transaction, an
Eligible Asset secured by Mortgaged Property located outside of the United
States of America or any territory thereof and which is sold by the applicable
Seller to Purchaser in such Transaction and (ii) with respect to the
Transactions for Foreign Purchased Assets in general, all Eligible Assets
secured by Mortgaged Property located outside of the United States of America or
any territory thereof and which are sold by the applicable Sellers to Purchaser.

“Foreign Purchased Asset (EUR)” shall mean a Foreign Purchased Asset denominated
in Euros.

“Foreign Purchased Asset (GBP)” shall mean a Foreign Purchased Asset denominated
in Pounds Sterling.

“Foreign Purchased Asset Collection Account” shall have the meaning specified in
Article 3(c)(xvii).

“Foreign Purchased Asset Servicing Agreement” shall mean, with respect to a
Foreign Purchased Asset, any servicing agreement with an approved Servicer which
servicing agreement is reasonably acceptable to Purchaser,  as the same may be
amended, modified and/or restated, or any replacement thereof with a successor
Servicer, which replacement servicing agreement is acceptable to Purchaser in
its sole and absolute discretion or, if such replacement servicing agreement is
substantially the same as the initial Foreign Purchased Asset Servicing
Agreement, such replacement servicing agreement is acceptable to Purchaser in
its reasonable discretion.

“Foreign Sanctions Authority” shall mean the Financial Conduct Authority, the
Foreign & Commonwealth Office, Her Majesty’s Treasury of the United Kingdom, the
United Nations or any other analogous Governmental Authority in any
applicable non-U.S. jurisdiction in which a Mortgaged Property securing a
Purchased Asset is located.

“Foreign Sanctions List” shall mean any sanctions or “black” list maintained by
a Foreign Sanctions Authority.

“Foreign Security Agreement” shall mean, with respect to a Foreign Purchased
Asset, a security agreement or a security deed between the applicable Seller and
Purchaser pursuant to which such Seller pledges, grants a security interest in
and charges to Purchaser all of its right, title and interest under and in
relation to each related Purchased Asset Document relating to such





11




 

Foreign Purchased Asset (including its rights against any Security Agent) and
any professional report delivered with respect to a Foreign Purchased Asset that
is addressed to or capable of being relied on by such Seller.

“Funding V Collection Account” shall have the meaning specified in Article 5(c).

“Funding V Seller” shall mean Starwood Mortgage Funding V LLC, a Delaware
limited liability company.

“Funding V Purchased Assets” shall mean all Purchased Assets under Transactions
to which Funding V Seller is a party from time to time.

“Future Funding Advance Draw” shall have the meaning specified in
Article 3(3)(iii).

“Future Funding Advance Draw Request” shall mean a request substantially in the
form of Exhibit VI hereto.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory, taxation or administrative functions of or pertaining to government
(including any supra-national bodies such as the  European Union or the European
Central Bank).

“Guarantee” shall mean, with respect to any Person, any obligation of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
or in any manner providing for the payment of any Indebtedness of any other
Person or otherwise protecting the holder of such Indebtedness against loss
(whether by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith in accordance with GAAP.  The terms “Guarantee” and “Guaranteed” used as
verbs shall have correlative meanings.

“Guarantor” shall mean Starwood Property Trust, Inc., a corporation organized
under the laws of the State of Maryland or any successor thereto.

“Guaranty” shall mean the Third Amended and Restated Guaranty, dated as of May
7, 2019, from Guarantor in favor of Purchaser, as the same may be further
amended, modified and/or restated from time to time.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates, credit spreads or the





12




 

exchange of nominal interest obligations, either generally or under specific
contingencies, entered into by any Seller, Guarantor or a Subsidiary of
Guarantor with Purchaser or an Affiliate of Purchaser or one or more other
counterparties reasonably acceptable to Purchaser.

“Income” shall mean, with respect to any Purchased Asset (including, for the
avoidance of doubt, any related Additional Collateral) at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, plus all proceeds from sale or other
disposition of such Purchased Asset, but excluding all related escrow and
reserve payments, all expense reimbursement payments, and all Servicing Fees
retained by the Servicer with respect to the Purchased Assets and/or any
Eligible Collateral in accordance with the applicable Servicing Agreement or the
Servicer Letter.  For the avoidance of doubt, Income shall not include
origination fees and expense deposits paid in connection with the origination
and closing of the Purchased Asset.

“Indebtedness” shall mean, with respect to any Person on any date, all of the
following on such date, whether or not included as indebtedness or liabilities
in accordance with GAAP:

(i)         obligations in respect of money borrowed (including principal,
interest, assumption fees, prepayment fees, yield maintenance charges,
penalties, exit fees, contingent interest and other monetary obligations whether
choate or inchoate and whether by loan, the issuance and sale of debt securities
or the sale of property or assets to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise);

(ii)       obligations, whether or not for money borrowed (A) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (B) evidenced by bonds, debentures, notes or similar
instruments, (C) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (D) in connection
with the issuance of preferred equity or trust preferred securities;

(iii)      Capitalized Lease Obligations;

(iv)       reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment);

(v)        Off-Balance Sheet Obligations;

(vi)       obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any mandatory redeemable stock issued by such Person
or any other Person (inclusive of forward equity contracts), valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(vii)     as applicable, all obligations of such Person (but not the obligation
of others) in respect of any keep well arrangements, credit enhancements,
purchase





13




 

obligations, repurchase obligations, sale/buy-back agreements, takeout
commitments or forward equity commitments, in each case evidenced by a binding
agreement (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than mandatory redeemable
stock));

(viii)    net obligations under any Swap Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Swap Termination Value
thereof;

(ix)       all Non-Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (other than pursuant to any guaranty of customary
non-recourse exceptions, but only to the extent they are contingent);

(x)        (j) all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than Liens permitted hereunder) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, that if such Person has not assumed or become liable for the payment
of such indebtedness, then for the purposes of this definition the amount of
such indebtedness shall not exceed the market value of the property subject to
such Lien;

(xi)       all Contingent Liabilities;

(xii)     all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services;

(xiii)    indebtedness of general partnerships for which such Person is liable
as a general partner (whether secondarily or contingently liable or otherwise);
and

(xiv)     obligations to fund capital commitments under any articles or
certificate of incorporation or formation, by-laws, partnership, limited
liability company, operating or trust agreement and/or other organizational,
charter or governing documents, subscription agreement or otherwise.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Amounts” and “Indemnified Parties” shall each have the meaning
specified in Article 2(a).

“Independent Member” shall mean a natural Person who:





14




 

(a) is not at the time of initial appointment and has never been, and will not
while serving as Independent Member be: (i) a stockholder, director, officer,
employee, partner, member (other than a “special member” or “springing member”),
manager (with the exception of serving as the Independent Member of any Seller
or any Affiliate thereof), attorney or counsel of any Seller or Guarantor or any
Affiliate or equity owner of any Seller or Guarantor; (ii) a customer, supplier
or other Person who derives any of its purchases or revenues (other than any
revenue derived from serving as the Independent Member of such party) from its
activities with any Seller or Guarantor, or any Affiliate or equity owner of any
Seller or Guarantor; (iii) a Person controlling or under common control with any
such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of any
Seller or Guarantor or any Affiliate or equity owner of any Seller or Guarantor;
or (iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of any Seller or Guarantor or any Affiliate
or equity owner of any Seller or Guarantor; and

(b) has (i) prior experience as an independent director or independent member
for a corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
members thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company or Lord Securities Company, or if none of these companies is then
providing professional independent directors, another nationally recognized
company reasonably acceptable to Purchaser, that is not an Affiliate of any
Seller and that provides, inter alia, professional independent directors or
independent members in the ordinary course of their respective business to
issuers of securitization or structured finance instruments, agreements or
securities or lenders originating commercial real estate loans for inclusion in
securitization or structured finance instruments, agreements or securities (a
“Professional Independent Member”) and is an employee of such a company or
companies at all times during his or her service as an Independent Member.

A natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent member of a “special
purpose entity” that is an Affiliate of any Seller or Guarantor (provided such
Affiliate does not or did not own a direct or indirect equity interest in any
Seller) shall not be disqualified from serving as an Independent Member,
provided that such natural Person satisfies all other criteria set forth above
and that the fees such individual earns from serving as independent director or
independent member of Affiliates of any Seller or in any given year constitute
in the aggregate less than five percent (5%) of such individual’s annual income
for that year.  A natural person who satisfies the foregoing definition other
than subparagraph (a)(ii) shall not be disqualified from serving as an
Independent Member if such individual is a Professional Independent Member and
such individual complies with the requirements of the previous sentence.

“Index Rate” shall mean EURIBOR or LIBOR, as applicable.

“Initial Facility Expiration Date” shall mean May 6, 2021.





15




 

“Insolvency Laws” shall mean the Bankruptcy Code or any other applicable laws in
the relevant jurisdiction and all other applicable liquidation, conservatorship,
bankruptcy, dissolution, moratorium, rearrangement, receivership, insolvency,
reorganization, suspension of payments and similar debtor relief laws from time
to time in effect affecting the rights of creditors generally.

“Insolvency Practitioner”  shall have the meaning specified in 13(b)(ii)(D).

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Junior Participation Interest” shall mean a junior Participation Interest.

“Knowledge” shall mean, whenever in this Agreement or any of the Transaction
Documents, or in any document or certificate executed on behalf of any Person
pursuant to the Transaction Documents, reference is made to the knowledge of any
such Person (whether by use of the words “knowledge” or “know”), unless
otherwise expressly specified, same shall mean (a) the actual knowledge, without
further inquiry or investigation, of the individuals who have responsibility for
any policy making, major decisions, legal or financial affairs of such Person;
or (b) with respect to any representations, warranties, certifications or
statements with respect to any Purchased Asset, the actual knowledge, without
further inquiry or investigation, of those employees and officers of any Seller
or any Affiliate of any Seller who have responsibility for the origination or
acquisition, as applicable, underwriting, servicing or sale of such Purchased
Asset and shall not be construed to impose upon such individuals any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.

“Knowledgeable Person” shall mean, Cary Carpenter, Senior Vice President, Andrew
Sossen, Chief Operating Officer, and Rina Paniry, Chief Financial Officer, and
any persons who may succeed to such named individuals in their respective
positions as of the date hereof, and provided that any successor to Cary
Carpenter is responsible for administering this Agreement.

“LIBOR” shall mean:

(a) with respect to each Pricing Rate Period related to any U.S. Purchased
Asset, the rate (expressed as a percentage per annum and rounded upward, if
necessary, to the next nearest 1/1000 of 1%) for deposits in U.S. Dollars, for a
one month period, that appears on “Page BBAM” of the Bloomberg Financial Markets
Services Screen (or the successor thereto) as of 11:00 a.m., London time, on the
related Pricing Rate Determination Date.  If such rate does not appear on “Page
BBAM” of the Bloomberg Financial Markets Services Screen (or the successor
thereto) as of 11:00 a.m., London time, on such Pricing Rate Determination Date,
Purchaser shall request the principal London office of any four major reference
banks in the London interbank market selected by Purchaser to provide such
bank’s offered quotation (expressed as a percentage per annum) to prime banks in
the London interbank market for deposits in U.S. Dollars for a one month period
as of 11:00 a.m., London time, on such Pricing Rate Determination Date for
amounts of not less than the Repurchase Price of the applicable Transaction. If
at least two such offered quotations are so provided, LIBOR shall be the
arithmetic mean of such quotations.  If fewer than two such quotations are so
provided, Purchaser shall request any three major banks in New York City
selected by Purchaser to provide such bank’s rate (expressed as a percentage per
annum) for loans





16




 

in U.S. Dollars to leading European banks for a one month period as of
approximately 11:00 a.m., New York City time on the applicable Pricing Rate
Determination Date for amounts of not less than the Repurchase Price of such
Transaction. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates; and

(b)        With respect to each Pricing Rate Period related to any Foreign
Purchased Asset (GBP), the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) for deposits in Pounds Sterling for a three month
period that appears page LIBOR01 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Thomson Reuters as of 11:00 a.m., London time, on the related
Pricing Rate Determination Date (the “LIBOR Screen Rate”). If the LIBOR Screen
Rate ceases to be available, Purchaser may specify another page or service
displaying the relevant rate after consultation with Sellers. If the LIBOR
Screen Rate is unavailable, Purchaser shall request the principal London office
of the Reference Banks to provide (i) if the Reference Bank is a contributor to
the LIBOR Screen Rate and it consists of a single figure, the rate applied to
the relevant Reference Bank and Pounds Sterling in amounts not less than the
Repurchase Price of the applicable Transaction for a three-month period, or (ii)
in any other case, the rate at which the relevant Reference Bank could fund
itself in in Pounds Sterling for amounts of not less than the Repurchase Price
of the applicable Transaction for a three-month period with reference to the
unsecured wholesale funding market as of 11:00 a.m., Brussels time, on the
related Pricing Rate Determination Date.  If at least one such offered quotation
is provided, LIBOR with respect to the relevant Pricing Rate Period related to a
Foreign Purchased Asset (GBP) shall be (i) where more than one offered quotation
is provided by the Reference Banks, the arithmetic mean (rounded upwards to four
decimal places) of all of such offered quotations or (ii) where only one offered
quotation is provided by the Reference Banks, such offered quotation (rounded
upwards to four decimal places).

LIBOR shall be determined by Purchaser or its agent, which determination shall
be conclusive absent manifest error.  Notwithstanding the foregoing, in no event
shall LIBOR be less than zero.

“LIBOR Screen Rate” shall have the meaning set forth in the definition of LIBOR.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Asset, such Purchased Asset is subject to a breach of a representation and
warranty set forth in Exhibit XII-A or Exhibit XII-B hereto, as determined by
Purchaser, in its sole discretion (except to the extent disclosed in a Requested
Exceptions Report and approved by Purchaser in writing).





17




 

“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to the product of (a) the related Margin Percentage multiplied by
(b) the Purchase Price of such Purchased Asset.  For any Purchased Asset that
has (x) any related Required Companion Asset that is also a Purchased Asset or
(y) any related Additional Collateral, the Margin Amount shall be determined on
an Aggregate Purchased Asset Basis.

“Margin Call” shall have the meaning specified in Article 4(a).

“Margin Call Condition” shall exist if the aggregate (a) Market Value of all
U.S. Purchased Assets is less than the product of (x) 99.5% multiplied by (y)
the aggregate Margin Amounts of all U.S. Purchased Assets, (b) Market Value of
all Foreign Purchased Assets (EUR) is less than the product of (x) 99.5%
multiplied by (y) the aggregate Margin Amounts of all Foreign Purchased Assets
(EUR), or (c) Market Value of all Foreign Purchased Assets (GBP) is less than
the product of (x) 99.5% multiplied by (y) the aggregate Margin Amounts of all
Foreign Purchased Assets (GBP).

“Margin Deficit” shall exist if, at any time, (a) the aggregate Market Value of
all U.S. Purchased Assets shall be less than the sum of the Margin Amounts
calculated individually with respect to each U.S. Purchased Asset, (b) the
aggregate Market Value of all Foreign Purchased Assets (EUR) shall be less than
the sum of the Margin Amounts calculated individually with respect to each
Foreign Purchased Asset (EUR) or (c) the aggregate Market Value of all Foreign
Purchased Assets (GBP) shall be less than the sum of the Margin Amounts
calculated individually with respect to each Foreign Purchased Assets (GBP).

“Margin Excess” shall mean, with respect to any Purchased Asset on any date, the
product of (a) the amount by which the Market Value of such Purchased Asset
exceeds the Margin Amount of such Purchased Asset on such date, multiplied by
(b) the Maximum Purchase Price Percentage for such Purchased Asset.  For any
Purchased Asset that has (x) any related Required Companion Asset that is also a
Purchased Asset or (y) any related Additional Collateral, the Margin Excess
shall be determined on an Aggregate Purchased Asset Basis.

“Margin Percentage” shall mean, with respect to any Purchased Asset as of any
date, a percentage equal to the quotient of (a) one (1) divided by (b) the
related Maximum Purchase Price Percentage for such Purchased Asset as of any
such date.

“Market Value” shall mean, with respect to any Purchased Asset on any date, the
lesser of (i) the market value for such Purchased Asset, as determined by
Purchaser in its sole good faith discretion, and (ii) the outstanding principal
balance of such Purchased Asset.  The Market Value of a Purchased Asset may be
adjusted by Purchaser, (a) in the case of a Conduit Asset, due to price, yield
or spread movements or due to the occurrence of a Credit Event, (b) in the case
of a Non-Conduit  Asset (other than a Non Co-Terminous Asset), due to the
occurrence of a Credit Event, but not due to price, yield or spread movements
and (c) in the case a Non-Conduit  Asset (which is a Non Co-Terminous Asset),
(i) prior to the beginning of the third (3rd) Extension Period, due to the
occurrence of a Credit Event, but not due to price, yield or spread movements
and (ii) after the beginning of the third (3rd) Extension Period, due to price,
yield or spread movements or due to the occurrence of a Credit Event.  The value
(positive or negative) of any Hedging Transactions assigned to Purchaser in
connection with the Purchased Assets shall be included in the





18




 

determination of Market Value.  Without limiting the foregoing, the Market Value
shall, at Purchaser’s option, be deemed to be zero with respect to any Purchased
Asset (i) in respect of which there is a material breach of any representation
or warranty contained in this Agreement applicable to such Purchased Asset
(including, for the avoidance of doubt, any related Additional Collateral)
(other than a breach disclosed to Purchaser in a Requested Exceptions Report
approved by Purchaser prior to the related Purchase Date, which approval of
Purchaser shall be evidenced by its execution and delivery of the Confirmation
for such Purchased Asset or other written waiver or approval executed by
Purchaser), (ii) in respect of which a material portion of the Purchased Asset
File, as determined by Purchaser in its sole and absolute discretion, has not
been delivered to Custodian in accordance with the terms of the Custodial
Agreement, (iii) in respect of which the Purchased Asset File or any material
document or documents therefrom, as determined by Purchaser in its sole and
absolute discretion, released by Custodian remains outstanding in violation of
the Custodial Agreement, unless Purchaser has granted an extension of such
period to any Seller in writing, (iv) in respect of which Purchaser shall have
determined that there has been a material adverse change in the value of the
related Mortgaged Property, any related Mezzanine Loan Collateral (if
applicable), or the financial condition of the related Mortgagor, Mezzanine
Borrower (if applicable) or other obligor (including, without limitation, any
guarantor, participant or sponsor), (v) in respect of which an event of default
beyond all applicable notice and grace periods exists under the related
Purchased Asset Documents or (vi) that has not been repurchased after the
passing of its Repurchase Date.  For any Purchased Asset that has (x) any
related Required Companion Asset that is also a Purchased Asset or (y) any
related Additional Collateral, the Market Value shall be determined on an
Aggregate Purchased Asset Basis.  For the avoidance of doubt, the Market Value
of any Foreign Purchased Asset shall be denominated in U.S. Dollars based on the
applicable Purchase Date Spot Rate with respect to such Foreign Purchased Asset.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets, operations or
prospects of any Seller or Guarantor, taken as a whole, (b) the ability of any
Seller or Guarantor to perform its obligations in all material respects under
any of the Transaction Documents to which it is a party, (c) the validity or
enforceability of any of the Transaction Documents to which any Seller or
Guarantor is a party or (d) the rights and remedies of Purchaser under any of
the Transaction Documents.

“Maximum As-Is LTV of the Purchased Asset” shall have the meaning specified in
the Fee Letter.

“Maximum Facility Amount” shall have the meaning specified in the Fee Letter.

“Maximum Purchase Price” shall have the meaning specified in the Fee Letter.

“Maximum Purchase Price Percentage” shall have the meaning specified in the Fee
Letter.

“Mezzanine Borrower” shall mean the obligor under a Mezzanine Loan.

“Mezzanine Loan” shall mean a mezzanine loan that is secured by Mezzanine Loan
Collateral.

“Mezzanine Loan Collateral” shall mean, with respect to any Mezzanine Loan, all
of the equity interests in a Mortgagor for the related Mortgage Loan.





19




 

“Mortgage” shall mean: (x) with respect to U.S. Purchased Assets, a mortgage,
deed of trust, deed to secure debt or other instrument, creating a valid and
enforceable first Lien on or a first priority ownership interest in (subject to
Permitted Encumbrances) an estate in fee simple in real property and the
improvements thereon or a ground lease, securing a Mortgage Note or similar
evidence of indebtedness, and (y) with respect to Foreign Purchased Assets, the
related debenture or equivalent security deed or other instrument creating a
first priority Lien or a first priority security interest in real property and
the improvements thereon, securing a Mortgage Note and any other security
agreement, deed or instrument, in each case securing indebtedness under
applicable Requirements of Law in the relevant non-U.S. jurisdiction.

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.

“Mortgage Note”  shall mean: (x) with respect to a U.S. Purchased Asset, a note
or other evidence of indebtedness of a Mortgagor secured by a Mortgage in
connection with such U.S. Purchased Asset, and (y) with respect to Foreign
Purchased Assets, any agreement entered into by the Mortgagor under which the
related debt has been originated (including, without limitation, the applicable
note issuance facility, facility or loan agreement).

“Mortgaged Property” shall mean, in the case of:

(a)     a Mortgage Loan, the mortgaged property securing such Mortgage Loan;

(b)     a Mezzanine Loan, the mortgaged property directly or indirectly securing
such Mezzanine Loan and the related Mortgage Loan;

(c)     an A-Note, the mortgaged property securing the related Mortgage Loan;
and

(d)     a Participation Interest, the mortgaged property securing the Mortgage
Loan in which such Participation Interest represents a participation.

“Mortgagor” shall mean the obligor (x) with respect to U.S. Purchased Assets, on
a Mortgage Note and the grantor of the related Mortgage, and (y) with respect to
Foreign Purchased Assets, that is expressed in the loan agreement for the
relevant Foreign Purchased Asset to be the issuer of notes or bonds, or the
borrower and each guarantor or other obligor, including, without limitation,
each owner of the relevant Mortgaged Property.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Non-Conduit  Asset” shall mean (x) a Mortgage Loan or (y) an A-Note or
Participation Interest for which the related Mortgage Loan (i) was originated by
any Seller or an Affiliate of any Seller; (ii) is performing; (iii) accrues
interest at a fixed-rate or a floating-rate; (iv) is secured by one or more
stabilized or un-stabilized commercial or multi-family properties; (v) may not
be intended for inclusion in commercial mortgage-backed securities transactions;
(vi) has a Debt Yield with respect to the Mortgage Loan (inclusive of
subordinate debt) of not less than 6%; (vii) has an As-Is LTV with respect to
the Mortgage Loan of no more than 75% (or 80% inclusive





20




 

of subordinate debt); and (viii) has a term to maturity, including any extension
options permitted by its terms, of no greater than five (5) years from the date
of its origination.

“Non-Controlling Interest” shall mean a CLO Future Funding Interest and/or CLO
Pari Passu Interest approved by Purchaser in its sole discretion in which a
Person other than a Seller holds a controlling holder’s position in the related
Mortgage Loan.

“Non Co-Terminous Asset” shall mean any Non-Conduit  Asset having a final
maturity date, including any extension options permitted by its terms, beyond
the latest permissible Facility Expiration Date in accordance with Article 3(h).

“Non-Recourse Indebtedness” shall mean Indebtedness of a Person for borrowed
money in respect of which recourse for payment (except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, Act of
Insolvency, non-approved transfers or other events) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Off-Balance Sheet Obligations” shall mean, with respect to any Person on any
date, to the extent not included as a liability on the balance sheet of such
Person, all of the following with respect to such Person as of such date:
(a) monetary obligations under any financing lease or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Insolvency Laws, would be characterized as Indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as Indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

“Other Currency”  shall have the meaning specified in Article 5(i).

“Pari Passu A-Note” shall mean a pari passu A-Note.

“Pari Passu Participation Interest” shall mean a pari passu Participation
Interest (which Pari Passu Participation Interest shall be paid in the same
currency as the related performing Mortgage Loan) (including any Starwood Pari
Passu Participation Interest).

“Participation Certificate” shall mean the participation certificate (to the
extent certificated) or other evidence of ownership of a Participation Interest.

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” shall have the meaning specified in Article 9(b)(xxvii).





21




 

“Paying Seller” shall have the meaning specified in Article 29(b).

“Permitted Encumbrances” shall mean, with respect to any Purchased Asset (a)
such liens, easements, rights and encumbrances as are permitted by the related
Purchased Asset Documents and (b) Liens granted pursuant to the Transaction
Documents.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

“Pledged LLC Interest” shall mean, with respect to any Seller Subsidiary, any
and all of the related Pledgor’s limited liability company membership interest
or economic interest therein, including units of membership interest, as set
forth in the related Confirmation, in such Seller Subsidiary, including, without
limitation, all its rights to participate in the operation or management of such
Seller Subsidiary and all its rights to properties, assets, member interests and
distributions under the limited liability company agreement in respect of such
membership interests, together with all certificates, options or rights of any
nature whatsoever that may be issued or granted by the applicable Seller
Subsidiary to Pledgor in respect of the Pledged LLC Interest while this
Agreement is in effect.  To the extent that a Pledged LLC Interest is subject to
a Transaction hereunder, the related Confirmation shall set forth the related
Seller Subsidiary and Pledgor.

“Pledgor” shall mean, with respect to any Seller Subsidiary, the Seller owning
all of the limited liability company membership interest or economic interest of
such Seller Subsidiary and controlling such Seller Subsidiary.

“Pounds Sterling” and “£” shall mean the lawful currency for the time being of
the United Kingdom.

“Pricing Matrix” shall have the meaning specified in the Fee Letter.

“Pricing Rate” shall have the meaning specified in the Fee Letter.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date, (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including





22




 

the immediately preceding Remittance Date and ending on and excluding the
following Remittance Date; provided,  however, that in no event shall any
Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase Date
for such Purchased Asset.

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

“Prohibited Persons” shall mean (i) a person or entity whose name appears on the
list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (ii) any foreign shell bank and (iii) any person
or entity resident in or whose subscription  funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur.  See http://www.fatf-gati.org for FATF’s list of
Non-Cooperative Countries and Territories.

“Proposed Asset” shall have the meaning specified in Article 3(a).

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

“Purchase Date Spot Rate (EUR)” shall mean with respect to any Purchased Asset
which is not a Foreign Purchased Asset (EUR), the Spot Rate for converting the
Applicable Currency of such Purchased Asset to Euro on the related Purchase Date
(which shall be set forth in the applicable Confirmation).

“Purchase Date Spot Rate (GBP)” shall mean with respect to any Purchased Asset
which is not a Foreign Purchased Asset (GBP), the Spot Rate for converting the
Applicable Currency of such Purchased Asset to Pounds Sterling on the related
Purchase Date (which shall be set forth in the applicable Confirmation).

“Purchase Date Spot Rate” shall mean the Purchase Date Spot Date (EUR) or the
Purchase Date Spot Rate (GBP), as applicable.

“Purchase Price” shall mean, with respect to any Purchased Asset on any date,
the price at which such Purchased Asset is transferred by the applicable Seller
to Purchaser on the applicable Purchase Date (paid in the same Applicable
Currency as the related Eligible Asset and stated on the related Confirmation),
(a) decreased by (i) the portion of any Principal Payments on such Purchased
Asset that is applied pursuant to Article 5 to reduce the Purchase Price of such
Purchased Asset, (ii) any amounts applied to reduce the Purchase Price of such
Purchased Asset pursuant to Article 4(a), (iii) any amounts applied to reduce
the Purchase Price of such Purchased Asset pursuant to the definition of
“Maximum Purchase Price Percentage” in the Fee Letter, (iv) any amounts paid to
satisfy the minimum weighted average Debt Yield test pursuant to Section 3 of
the Fee Letter and applied by Purchaser to reduce the Purchase Price of such
Purchased Asset, (v) any amounts applied to reduce the Purchase Price of such
Purchased Asset in accordance with Section 4 of the Fee Letter and (vi) any
other amounts specifically paid to Purchaser by the applicable Seller to reduce
the Purchase Price of such Purchased Asset and





23




 

(b) increased by (i) any additional amounts drawn or redrawn with respect to
such Purchased Asset pursuant to Article 3(e)(iii), (ii) any amounts
constituting Future Funding Advance Draws paid to the applicable Seller with
respect to such Purchased Asset pursuant to Article 3(e)(iv) and (iii) any
amounts repaid to the applicable Seller with respect to such Purchased Asset
pursuant to Section 4(c) of the Fee Letter.

On the Purchase Date with respect to any Purchased Asset, the Purchase Price
with respect to such Purchased Asset shall be the amount set forth in the
related Confirmation (expressed in the same Applicable Currency as the related
Eligible Asset), which shall be the amount requested by Seller in the related
Transaction Request as long as such amount does not exceed the Maximum Purchase
Price and does not violate the Concentration Limits.  The Purchase Price for any
Purchased Asset shall not at any time be permitted to exceed the initial
Purchase Price.

For purposes of calculating the aggregate outstanding Purchase Price for all
Purchased Assets in relation to the determination of whether the Maximum
Facility Amount has been exceeded, (i) the Purchase Price of each Foreign
Purchased Asset denominated in Pounds Sterling as of any date of determination
shall be calculated by converting such Purchase Price from Pounds Sterling to
U.S. Dollars at the Spot Rate as of such date of determination, and (ii) the
Purchase Price of each Foreign Purchased Asset denominated in Euro as of any
date of determination shall be calculated by converting such Purchase Price from
Euros to U.S. Dollars at the Spot Rate as of such date of determination.

“Purchase Price Differential” shall have the meaning specified in the Fee
Letter.

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction, including any Additional
Collateral related thereto, and (b) with respect to the Transactions in general,
all Eligible Assets sold by Seller to Purchaser (other than Purchased Assets
that have been repurchased by Seller), including any Additional Collateral
related thereto.  An Eligible Asset that is repurchased by Seller in accordance
with this Agreement, including any Additional Collateral related thereto, shall
cease to be a Purchased Asset.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset (which,
for the avoidance of doubt, shall include the documents comprising any related
Additional Collateral).

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in the Custodial Agreement, together with any additional documents
and information required to be delivered to Purchaser or its designee (including
the Custodian) pursuant to this Agreement and/or the Custodial Agreement and any
other equivalent information or documents with respect to a Foreign Purchased
Asset.

“Purchased Items” shall mean all of the applicable Seller’s right, title and
interest in, to and under each of the following items of property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located:

(i)         the Purchased Assets;

(ii)       any related Additional Collateral;





24




 

(iii)      the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreements, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

(iv)       the Hedging Transactions entered into with respect to any Purchased
Asset;

(v)        all related forward trades and takeout commitments placed on the
Purchased Assets;

(vi)       the Foreign Security Agreement, if any;

(vii)     all proceeds relating to the sale, securitization, liquidation or
other disposition of the Purchased Assets;

(viii)    all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

(ix)       all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

“Qualified Transferee Requirements” shall have the meaning specified in
Article 9b)(2).

“Qualified Subservicer” shall mean Northmarq, CBRE, Holliday Fenoglio, Jones
Lang LaSalle, Grandbridge, Berkadia, Bernard Financial Corp., Bellwether
Enterprise Real Estate Capital, LLC and NRC Group, Inc.

“Reference Banks” shall mean any four major reference banks in the London
interbank market selected by Purchaser.

“Register” shall have the meaning specified in Article 18(d).

“Release Letter” shall mean a letter substantially in the form of Exhibit X
hereto, or such other form as may be acceptable to Purchaser.

“Remittance Date”  shall mean (i) with respect to Purchased Assets other than
Foreign Purchased Assets for which interest is paid on a quarterly basis, the
fifteenth (15th) calendar day of each month, or the immediately succeeding
Business Day, if such calendar day shall not be a Business Day, and (ii) with
respect to Foreign Purchased Assets for which interest is paid on a quarterly
basis, unless otherwise provided in the Confirmation for such Foreign Purchased
Asset, the twenty-fifth (25th) calendar day of every third (3rd) calendar month
commencing with the calendar month in which the first payment date for such
Foreign Purchased Asset occurs pursuant to the related facility or loan
agreement (for example, if the first payment date for a Foreign





25




 

Purchased Asset occurs in April, the Remittance Date for such Foreign Purchased
Asset shall be April 25th, July 25th, October 25th and January 25th), or the
immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or, in each case, such other day as is mutually agreed to by
Sellers and Buyer. The Remittance Date for each Foreign Purchased Asset and the
underlying payment dates for such Foreign Purchased Asset shall be set forth in
the Confirmation for such Foreign Purchased Asset.

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of: (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day; (b) if such
Purchased Asset is a Conduit Asset, the earlier to occur of (A) one hundred
eighty (180) days after its Purchase Date, or if such day is not a Business Day,
the immediately following Business Day or (B) thirty (30) days after its second
CMBS Rejection; (c) if such Purchased Asset is a Non-Conduit  Asset, the
scheduled maturity date of such Purchased Asset, including any extension options
permitted by its terms; (d) if such Purchased Asset has any related Required
Companion Asset, the date on which such related Required Companion Asset ceases
to be a Purchased Asset; (e) the Facility Expiration Date; (f) the Early
Repurchase Date with respect to such Purchased Asset; or (g) the Accelerated
Repurchase Date.

“Repurchase Obligations” shall have the meaning specified in Article 6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset on any date,
the price at which such Purchased Asset is to be transferred from Purchaser to
the applicable Seller (which price shall be expressed and payable in the
Applicable Currency stated on the Confirmation for such Purchased Asset); such
price will be determined in each case as the sum of (i) the Purchase Price of
such Purchased Asset; (ii) the accrued and unpaid Purchase Price Differential
with respect to such Purchased Asset as of such date; (iii) the Exit Fee, if
any; and (iv) any other amounts due and owing by any Seller to Purchaser and its
Affiliates pursuant to the terms of this Agreement as of such date (including,
without limitation, pursuant to Article 3(f)(ii)).

“Requested Exceptions Report” shall mean, with respect to any Proposed Asset, a
list delivered to Purchaser as part of the Due Diligence Package containing any
and all exceptions to the representations and warranties and any other
eligibility criteria contained in this Agreement applicable to such Proposed
Asset (or that will be applicable to such Proposed Asset if it becomes a
Purchased Asset).

“Required Companion Asset” shall mean, with respect to (i) any Conduit Asset
that is a Participation Interest, all related Companion Participation Interests,
(ii) any Pari Passu Participation Interest, the related Companion Pari Passu
Participation Interest, (iii) any Senior Participation Interest, the related
Companion Participation Interest, (iv) any Junior Participation Interest, the
related Senior Participation Interest, (v) any Pari-Passu A-Note, the related
Companion Pari Passu A-Note, and (vi) any B-Note, the related A-Note.
 Notwithstanding the  foregoing or anything to the contrary contained herein, no
Non-Controlling Interest and no Starwood Pari Passu Participation Interest shall
have a Required Companion Asset.





26




 

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect in each relevant jurisdiction.

“RICS” shall mean the then-current Statements of Asset Valuation Practice and
Guidance Notes issued by the Royal Institution of Chartered Surveyors.

“S&P” shall mean Standard and Poor’s Ratings Services and any successor or
successors thereto.

“SEC” shall have the meaning specified in Article 22(a).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agent” shall mean, with respect to a Foreign Purchased Asset that is
in syndicated form, a security agent or a security trustee appointed by the
lenders under such Foreign Purchased Asset to hold the benefit of any security
agreements relating to such Foreign Purchased Asset on their behalf.

“Seller” shall have the meaning specified in the introductory paragraph hereof.

“Seller Subsidiary” shall mean an Affiliate of a Seller wherein such Seller owns
all of the limited liability company membership interest or economic interest of
such Affiliate and such Seller controls such Affiliate.

“Senior Participation Interest” shall mean a senior Participation Interest.  A
Senior Participation Interest may include CLO Pari Passu Interests and CLO
Future Funding Interests and shall not be junior to or pari passu with any other
Participation Interest.

“Servicer” shall mean (a) with respect to any U.S. Purchased Asset,  Wells Fargo
Bank, National Association, as long as it maintains a primary and special
servicer rating of average or better from S&P and Fitch, (b) with respect to any
Foreign Purchased Asset, Wells Fargo Bank, National Association, Situs, Mount
Street or (c) any other third-party servicer (i) having a primary and special
servicer rating of average or better from S&P and Fitch and (ii) approved by
Purchaser in its reasonable discretion.

“Servicer Letter” shall have the meaning specified in Article 27(e).

“Servicing Agreements” shall mean the U.S. Purchased Asset Servicing Agreement
and the Foreign Purchased Asset Servicing Agreement.

“Servicing Records” shall have the meaning specified in Article 27(f).

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice the Purchased Assets or to possess related Servicing Records.

“Settlement Agent” shall mean (i) Sidley Austin LLP, Winston & Strawn LLP,
Goulston & Storrs, Bryan Cave LLP, Dechert LLP or Morrison & Foerster LLP (ii) a
firm of solicitors





27




 

regulated by the Solicitors Regulation Authority (with respect to any Foreign
Purchased Asset secured by Mortgaged Property located in England) reasonably
acceptable to Purchaser, (iii) a firm of solicitors acceptable to Purchaser in
any other relevant jurisdiction in relation to a Foreign Purchased Asset or
(iv) a title company, escrow company, notary (if required in the relevant
jurisdiction) or attorney, as applicable in accordance with local law and
practice, which is a party to the Bailee Agreement and is approved by Purchaser
in its sole and absolute discretion.

“Significant Modification” shall mean:

(i)         any modification, consent to a modification or waiver of any
monetary term or material non-monetary term (including, without limitation,
prepayment terms, timing of payments and acceptance of discounted payoffs) of a
Purchased Asset (or related Mortgage Loan, as applicable) or any extension of
the maturity date of such Purchased Asset (or related Mortgage Loan, as
applicable);

(ii)       any release of collateral or any acceptance of substitute or
additional collateral for a Purchased Asset (or related Mortgage Loan, as
applicable) or any consent to either of the foregoing, other than if required
pursuant to the specific terms of the related Purchased Asset (or related
Mortgage Loan, as applicable) and for which there is no material lender
discretion;

(iii)      any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Purchased Asset (or related Mortgage Loan, as applicable) or, if
lender consent is required, any consent to such a waiver or consent to a
transfer of a Mortgaged Property or interests in the Mortgagor or consent to the
incurrence of additional debt, other than any such transfer or incurrence of
debt as may be effected without the consent of the lender under the related
Purchased Asset Documents;

(iv)       any acceptance of an assumption agreement releasing a Mortgagor from
liability under a Purchased Asset (or related Mortgage Loan, as applicable)
other than pursuant to the specific terms of such Purchased Asset (or related
Mortgage Loan, as applicable) and for which there is no material lender
discretion; and

(v)        any restructuring or reallocation of a Purchased Asset or related
Additional Collateral.

“SIPA” shall have the meaning specified in Article 22(a).

“Spot Rate” shall mean, with respect to an Applicable Currency, as of any date
of determination, the rate quoted as the spot rate for the purchase of such
Applicable Currency with another Applicable Currency at or about 11:00 a.m.,
London time, on the date that is two (2) Business Days prior to the date as of
which the foreign exchange computation is made as obtained from the applicable
screen on Bloomberg.

 

“SPP Mortgage Loan Maximum Purchase Price”  shall mean, with respect to any
Starwood Pari Passu Mortgage Loan, the maximum Purchase Price for such Starwood
Pari Passu Mortgage Loan at the applicable Maximum Advance Rate (paid in the
same Applicable Currency as the related Starwood Pari Passu Mortgage Loan) for
the related Starwood Pari Passu Purchased Asset





28




 

and assuming that the entire principal balance of such loan (including the
principal balance of all Starwood Pari Passu Participation Interests and related
Companion Interests in such Starwood Pari Passu Mortgage Loan) were a Purchased
Asset hereunder, in each case, as determined by Purchaser in its sole
discretion. The “SPP Mortgage Loan Maximum Purchase Price” for any Starwood Pari
Passu Mortgage Loan shall be set forth in the Confirmation for the related
Starwood Pari Passu Participation Interest and expressed in the same Applicable
Currency as the related Starwood Pari Passu Mortgage Loan.

 

“SPP Additional Advance”  shall have the meaning specified in Article 3(k).

 

“SPP Additional Advance Conditions”  shall have the meaning specified in Article
3(k).

 

“SPP Maximum Purchase Price Increase”  shall have the meaning specified in
Article 3(k).

 

“Starwood Pari Passu Conversion” shall mean the amendment and modification of a
Purchased Asset to create a Starwood Pari Passu Participation Interest and one
or more Companion Interests for the related Starwood Pari Passu Mortgage Loan
pursuant to a Starwood Pari Passu Participation Agreement substantially in the
form of Exhibit XV and otherwise upon terms acceptable to Purchaser in its
reasonable discretion.

 

“Starwood Pari Passu Mortgage Loan”  shall mean a performing Mortgage Loan a
portion of which is a Starwood Pari Passu Participation Interest.

 

“Starwood Pari Passu Participation Agreement”  shall mean a participation
agreement governing the respective rights and obligations of the holders of any
Starwood Pari Passu Participation Interest and the Companion Interest(s) related
thereto substantially in the form of Exhibit XV, as same may be amended,
modified and/or restated from time to time in accordance with the terms hereof.

 

“Starwood Pari Passu Participation Interest”  shall mean a pari passu
participation interest, representing one pari passu portion of the most senior
interests in a performing Mortgage Loan (which pari passu participation interest
shall be paid in the same Applicable Currency as the related performing Mortgage
Loan), (a) which participation interest entitles the holder of such
participation interest to control servicing and other decisions with respect to
the related Mortgage Loan pursuant to the related participation agreement and
(b) with respect to which the related Companion Interest(s) in such Mortgage
Loan (i) are held by Guarantor or a Subsidiary of Guarantor, (ii) do not entitle
the holder of such Companion Interests to control servicing and other decisions
with respect to such Mortgage Loan and (iii) have not been pledged as security
for any secured credit facility (including any repurchase facility) of Guarantor
or any Subsidiary of Guarantor.

 

“Starwood Pari Passu Purchased Asset”  shall mean the Starwood Pari Passu
Mortgage Loan (subject to the Starwood Pari Passu Participation Agreement) and
the related Starwood Pari Passu Participation Interest, in each case, which is a
Purchased Asset.

 





29




 

“Starwood Pari Passu Reallocation”  shall mean a reallocation of the principal
balance of a Starwood Pari Passu Mortgage Loan between the Starwood Pari Passu
Participation Interest and the Companion Interests for such Starwood Pari Passu
Mortgage Loan.

“Sub-6 Seller” shall have the meaning specified in the introductory paragraph
hereof.

“Sub-6 Collection Account”  shall have the meaning specified in Article 5(c).

“Sub-6 Sellers”  shall mean, collectively, Sub-6-A Subsidiary, Sub-6 Seller,
Sub-6-A Seller, Sub-6(P) Seller and Sub-6-A(P) Seller.

“Sub-6 Purchased Assets” shall mean all Purchased Assets under Transactions to
which any Sub-6 Seller is a party from time to time.

“Sub-6(P) Seller” shall have the meaning specified in the introductory paragraph
hereof.

“Sub-6-A Seller” shall have the meaning specified in the introductory paragraph
hereof.

“Sub-6-A Subsidiary” shall have the meaning specified in the introductory
paragraph hereof.

“Sub-6-A(P) Seller” shall have the meaning specified in the introductory
paragraph hereof.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

“Swap Contract” shall mean any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

“Swap Termination Value” shall mean, with respect to any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or





30




 

other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include Purchaser or an affiliate of Purchaser).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transaction” shall have the meaning specified in Article 1.

“Transaction Documents” shall mean, collectively, this Agreement, the Fee
Letter, the Guaranty, the Custodial Agreement, the Servicer Letter, the Account
Control Agreement, each Foreign Security Agreement, all UCC Financing
Statements  and any continuation statements related thereto, all Confirmations
and assignment documentation executed pursuant to this Agreement in connection
with specific Transactions, all other documents executed in connection with this
Agreement or any Transaction and all exhibits, annexes, schedules and other
attachments to any of the foregoing, in each case, as such document may be
amended, modified and/or restated from time to time.

“Transaction Request” shall mean a transaction request substantially in the form
of Exhibit II hereto.

“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Asset to Purchaser in accordance herewith), including
the granting of any purchase options, rights of first refusal, rights of first
offer or similar rights in respect of any portion of such assets or the
subjecting of any portion of such assets to restrictions on transfer.

“Transfer Certificate” shall mean, with respect to a Foreign Purchased Asset,
any form of transfer or substitution certificate or assignment agreement that is
scheduled to the related loan agreement or other equivalent agreement for such
Foreign Purchased Asset and that is used to effect the legal transfer or
assignment of such Foreign Purchased Asset.

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

“UCC” shall have the meaning specified in Article 6(b).

“UCC Filing Jurisdiction” shall mean, with respect to each Seller, the State of
Delaware.

“UCC Financing Statement” shall have the meaning specified in Article
3(b)(i)(J).

“Upfront Fee” shall have the meaning specified in the Fee Letter.

“U.S. Dollars” and “$” shall mean the lawful currency of the United States of
America.

“U.S. Purchased Asset” shall mean: (i) with respect to any Transaction, an
Eligible Asset secured by Mortgaged Property located in the United States of
America or any territory thereof and which is sold by the applicable Seller to
Purchaser in such Transaction and (ii) with respect to





31




 

the Transactions for U.S. Purchased Assets in general, all Eligible Assets
secured by Mortgaged Property located in the United States of America or any
territory thereof and which are sold by the applicable Sellers to Purchaser.

“U.S. Purchased Asset Servicing Agreement” shall mean the Servicing Agreement,
dated as of March 26, 2012, by and among the Servicer, Sub-6 Seller and Sub-6-A
Seller,  as the same may be amended, modified and/or restated, or any
replacement thereof with a successor Servicer, which replacement servicing
agreement is acceptable to Purchaser in its sole and absolute discretion or, if
such replacement servicing agreement is substantially the same as the initial
U.S. Purchased Asset Servicing Agreement, such replacement servicing agreement
is acceptable to Purchaser in its reasonable discretion.

“Volcker Rule” shall have the meaning specified in Article 9(xxxii).

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.  In addition, whenever Purchaser
has a decision or right of determination, opinion or request, exercises any
right given to it to agree, disagree, accept, consent, grant waivers, take
action or no action or to approve or disapprove (or any similar language or
terms), or any arrangement or term is to be satisfactory or acceptable to or
approved by Purchaser (or any similar language or terms), the decision of
Purchaser with respect thereto shall be subject in all cases to the implied
covenant of good faith and fair dealing.

ARTICLE 3

 

INITIATION; CONFIRMATION; TERMINATION; FEES

(a)        Initiation and Confirmation.  (i) On or after the Effective Date, any
Seller may, from time to time request that Purchaser enter into a Transaction
with respect to an Eligible Asset (a “Proposed Asset”) by delivering to
Purchaser a Transaction Request and Due Diligence Package.  Purchaser shall have
the right to request such additional diligence materials with respect to a
Proposed Asset as Purchaser deems necessary in its sole discretion.  Purchaser
shall use commercially reasonable efforts to, within ten (10) Business Days
after receipt of a Transaction Request, Due Diligence Package and additionally
requested diligence materials, (1)(A) complete its due diligence review of the
Proposed Asset and (B) receive an internal credit decision with respect to the
proposed Transaction and (2) upon completion of the conditions in the preceding
clause, (A) notify the applicable Seller that the proposed Transaction is
approved by delivering to such Seller a duly completed Confirmation executed by
Purchaser or (B) notify such Seller that the proposed Transaction is
disapproved; provided that, Purchaser’s decision to approve any Transaction
shall be made in Purchaser’s sole and absolute discretion; provided further,
that, Purchaser shall have no obligation to consider any Transaction the
requested Purchase Date for which is during the thirty (30) day period
immediately prior to the Initial Facility Expiration Date, other than a Future
Funding Advance Draw made in accordance with Article 3(e)(iv).  Upon receipt





32




 

of a completed Confirmation executed by Purchaser, the applicable Seller shall
evidence its agreement to proceed with the proposed Transaction by promptly
returning to Purchaser a counter executed Confirmation.  Unless Purchaser and
the applicable Seller agree otherwise in writing, Purchaser’s failure to respond
to such Seller within the time period set forth in the preceding sentence shall
be deemed disapproval of such Seller’s request to enter into a proposed
Transaction.  From and after the Initial Facility Expiration Date other than
with respect to a Future Funding Advance Draw made in accordance with Article
3(e)(iv), no Seller shall be permitted to enter into any new Transactions
hereunder.

(ii)       Upon the satisfaction of all conditions set forth in Article 3(b) for
the initial Transaction and Article 3(c) for each Transaction (including the
initial Transaction), the Proposed Asset shall be transferred to Purchaser as
specified in Article 7(a).

(iii)      Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby.  In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
other than with respect to (A) the initial Purchase Price (which shall be stated
in the Applicable Currency), the initial Maximum Purchase Price Percentage and
the initial Pricing Rate set forth in the related Confirmation and (B) any
exceptions to the representations and warranties in this Agreement applicable to
any Purchased Asset disclosed to Purchaser in a Requested Exceptions Report and
acknowledged in the related Confirmation, this Agreement shall prevail.

(b)        Conditions Precedent to Initial Transaction.  Purchaser’s agreement
to enter into the initial Transaction after the date hereof is subject to the
satisfaction, prior to or concurrently with the making of such Transaction, of
the following conditions precedent:

(i)         Delivery of Documents.  The following documents, shall have been
delivered to Purchaser:

(A)       this Agreement, duly completed and executed by each of the parties
hereto;

(B)       the Fee Letter, duly completed and executed by each of the parties
thereto;

(C)       the Custodial Agreement, duly completed and executed by each of the
parties thereto;

(D)       the Account Control Agreement, duly completed and executed by each of
the parties thereto;

(E)       the Guaranty, duly completed and executed by each of the parties
thereto;

(F)       the U.S. Purchased Asset Servicing Agreement, duly completed and
executed by each of the parties thereto;





33




 

(G)       the Servicer Letter, duly completed and executed by each of the
parties thereto;

(H)       Intentionally Omitted;

(I)        any and all consents and waivers applicable to each Seller;

(J)        each power of attorney from each Seller, substantially in the form of
Exhibit V hereto or, with respect to a Foreign Purchased Assets which are
English Purchased Assets, in such form as Purchaser may reasonably request, duly
completed and executed;

(K)       a UCC financing statement with respect to each Seller and the
applicable UCC Filing Jurisdiction, naming such Seller as “Debtor” and Purchaser
as “Secured Party” and describing as “Collateral” all of the items set forth in
the definition of Collateral and Purchased Items in this Agreement (each, a “UCC
Financing Statement”), together with any other documents necessary or reasonably
requested by Purchaser to perfect the security interests granted by each Seller
in favor of Purchaser under this Agreement or any other Transaction Document;

(L)       opinions of outside counsel to each Seller and Guarantor reasonably
acceptable to Purchaser (including, but not limited to, those relating to
enforceability, perfection under the UCC and, with respect to any Foreign
Purchased Asset, the equivalent Requirements of Law under the relevant Non-U.S.
jurisdiction (to the extent applicable), corporate matters, applicability of the
Investment Company Act of 1940, security interests and a Bankruptcy Code safe
harbor opinion); and

(M)      for each Seller and Guarantor, good standing certificates, certified
copies of organizational documents and certified copies of resolutions (or
similar authority documents) with respect to the execution, delivery and
performance of the Transaction Documents and each other document to be delivered
by each Seller and Guarantor from time to time in connection herewith; and

(N)       all such other and further documents and documentation as Purchaser in
its discretion shall reasonably require (including, without limitation, with
respect to any Foreign Purchased Asset, a Foreign Security Agreement and such
other closing documentation necessary to transfer such Foreign Purchased Asset
to Purchaser and perfect the security interest therein granted by a Seller in
favor of Purchaser in the relevant non-U.S. jurisdiction).

(ii)       Payment of Expenses.  Purchaser shall have received payment from
Seller in the amount of all reasonable and documented out-of-pocket expenses,
including but not limited to reasonable legal fees and due diligence fees,
actually incurred by Purchaser in connection with the preparation and execution
of this Agreement, the other Transaction Documents and any other documents
prepared in connection herewith or therewith.





34




 

(iii)      Payment of Fees.  Purchaser shall have received payment from Seller
of the Upfront Fee.

(c)        Conditions Precedent to All Transactions.  Purchaser’s agreement to
enter into each Transaction (including the initial Transaction) is subject to
the satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also after giving effect to the
consummation thereof and the intended use of the proceeds of the sale:

(i)         Transaction Approval.  Purchaser shall have (A) determined, in its
sole discretion, that the each related Proposed Asset is an Eligible Asset and
any proposed Additional Collateral is Eligible Additional Collateral and
(B) received internal credit approval with respect to the proposed Transaction,
each of the foregoing, as evidenced by Purchaser’s execution and delivery of a
Confirmation with respect thereto.

(ii)       Confirmation.  The applicable Seller shall have received from
Purchaser a duly completed and executed Confirmation, and such Seller shall have
duly executed the same and delivered such Confirmation to Purchaser.

(iii)      Waiver of Exceptions.  Purchaser shall have waived all exceptions
contained in the related Requested Exceptions Report (as evidenced by its
execution and delivery of a Confirmation with respect thereto).

(iv)       Custodial Delivery; Trust Receipt; Asset Schedule and Exception
Report.  The applicable Seller shall have delivered to Custodian, in accordance
with the Custodial Agreement, the Custodial Delivery and the Purchased Asset
File with respect to each Proposed Asset; provided, that upon request of Seller,
Purchaser may elect to permit Seller to deliver such Purchased Asset File by not
later than the fourth (4th) Business Day after the related Purchase Date, so
long as Seller causes the related Settlement Agent to deliver to Purchaser and
Custodian a fully completed and executed electronic copy of the related Bailee
Agreement on or prior to such Purchase Date.  Other than with respect to a
Proposed Asset for which the Purchased Asset File is being delivered after the
Purchase Date, (A) Custodian shall have issued to Purchaser a Trust Receipt and
a final Asset Schedule and Exception Report and (B) Purchaser shall have, in its
sole and absolute discretion, approved any and all exceptions listed on such
Asset Schedule and Exception Report.

(v)        Seller Release.  Purchaser shall have received from the applicable
Seller a Release Letter covering each Proposed Asset any related Additional
Collateral to be sold to Purchaser.

(vi)       Due Diligence.  Any due diligence review performed by Purchaser with
respect to the Proposed Asset (including without limitation, confirmation by
Purchaser that it meets any applicable Qualified Transferee Requirements) and
any related Additional Collateral or otherwise in accordance with Article 26 is
satisfactory to Purchaser in its sole discretion.

(vii)     Maximum Facility Amount; Concentration Limits.  (x) Each of the
Concentration Limits shall not be violated after giving effect to the requested
Transaction; and (y) the Transaction shall not cause the sum of the (A) the
aggregate Purchase Price in





35




 

U.S. Dollars (based on the Purchase Date Spot Rate with respect to all Foreign
Purchased Assets, if applicable) for all Purchased Assets, plus (B) the
requested Purchase Price for any pending Transaction in U.S. Dollars (based on
the Purchase Date Spot Rate with respect to all Foreign Purchased Assets, if
applicable), plus (C) the aggregate amount of each proposed Future Funding
Advance Draw with respect to all Purchased Assets in U.S. Dollars (based on the
Purchase Date Spot Rate with respect to all Foreign Purchased Assets, if
applicable), plus (D) the amount of any Margin Excess (after giving effect to
such Future Funding Advance Draw) in U.S. Dollars(based on the Purchase Date
Spot Rate with respect to all Foreign Purchased Assets, if applicable), in the
aggregate, to exceed the Maximum Facility Amount.

(viii)    Facility Expiration.  The Purchase Date is no later than the Initial
Facility Expiration Date.

(ix)       No Margin Deficit.  No Margin Deficit shall exist, either immediately
prior to or after giving effect to the requested Transaction.

(x)        No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing under any Transaction Document.

(xi)       No Material Adverse Effect.  No event shall have occurred which has,
or could be expected to have, a Material Adverse Effect.

(xii)     Representations and Warranties.  The representations and warranties
made by each Seller in Article 9 (other than those contained in Article
9(b)(xvi) relating to Purchased Assets subject to other Transactions and subject
to any exceptions set forth in the related Requested Exceptions Report approved
by Purchaser, which approval of Purchaser shall be evidenced by its execution
and delivery of the Confirmation for such Purchased Asset or other written
waiver or approval executed by Purchaser) shall be true, correct and complete on
and as of the Purchase Date for the pending Transaction in all material respects
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(xiii)    Security Interest.  The applicable Seller shall have taken such other
action as are necessary or, in the reasonable opinion of Purchaser, desirable in
order to transfer the related Proposed Assets to Purchaser pursuant to this
Agreement and to perfect all security interests granted under this Agreement or
any other Transaction Document in favor of Purchaser as secured party under the
UCC, or with respect to any Foreign Purchased Asset, the equivalent Requirements
of Law under the relevant non-U.S. jurisdiction (to the extent applicable), with
respect to such Proposed Assets and any related Additional Collateral.

(xiv)     Starwood Pari Passu Participation Agreement.  If the Purchased Asset
is a Starwood Pari Passu Participation Interest, the Starwood Pari Passu
Participation Agreement substantially in the form of Exhibit __ and otherwise in
form and substance





36




 

acceptable to Purchaser in its reasonable discretion, duly completed and
executed by each of the parties thereto, shall be in effect and have been
delivered to Purchaser.

(xv)      Power of Attorney.  In the case the related Proposed Asset will be,
after its purchase by Purchaser, a Foreign Purchased Asset, a power of attorney
from the related Seller in form and substance satisfactory to Purchaser, which
power of attorney shall be duly completed and executed in accordance with the
applicable non-U.S. jurisdiction in which a Mortgaged Property securing the
related Proposed Asset is located.

(xvi)     Foreign Purchased Asset Servicing Agreement.  With respect to any
Foreign Purchased Asset, the applicable Foreign Purchased Asset Servicing
Agreement, duly completed and executed by each of the parties thereto (if not
previously delivered).

(xvii)   Foreign Purchased Asset Collection Account.  With respect to
any  Foreign Purchased Asset, prior to the Purchase Date of such Proposed Asset
and to the extent such account has not been established yet, Sellers shall (x)
have established a segregated deposit account (such account and any other
deposit account established hereunder relating to Foreign Purchased Assets,
collectively, the “Foreign Purchased Asset Collection Accounts”) in the name of
Sub-6 Seller for the benefit of Purchaser at the applicable Account Bank and (y)
provide Purchaser with the wiring instructions in accordance with which all
amounts required to be deposited to the Foreign Purchased Asset Collection
Account shall be sent.

(xviii)  Opinions.  With respect to any Foreign Purchased Asset, if requested by
Purchaser, opinions of outside counsel to each Seller and Guarantor reasonably
acceptable to Purchaser (including, but not limited to, those relating to
enforceability, perfection under the Requirements of Law under the relevant
Non-U.S. jurisdiction, corporate matters and security interests); and

(xix)     Good Standing.  With respect to any Foreign Purchased Asset, if
requested by Purchaser, for each Seller , evidence of authority to do business
in the applicable jurisdiction (if and to the extent such licensing or
qualification is necessary for the transaction of such Seller’s business or to
make or own Foreign Purchased Assets); and

(xx)      Other Documents.  Purchaser shall have received all such other and
further documents and documentation as Purchaser in its reasonable discretion
shall require.

(d)        Early Repurchase of Purchased Assets.  The applicable Seller shall be
entitled to terminate a Transaction on demand and repurchase the Purchased Asset
subject to such Transaction on any Business Day prior to the Repurchase Date (an
“Early Repurchase Date”); provided,  however, that:

(i)         no later than three (3) Business Days prior to such Early Repurchase
Date, such Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date;





37




 

(ii)       no Default or Event of Default (in each case, other than with respect
to Purchaser) shall have occurred and be continuing both as of the date notice
is delivered pursuant to Article 3(d)(i) above and as of the applicable Early
Repurchase Date, unless such Default or Event of Default is cured by such
repurchase;

(iii)      on such Early Repurchase Date, such Seller pays to Purchaser an
amount equal to the Repurchase Price for the applicable Purchased Asset and any
other amounts then due and payable under this Agreement against transfer to such
Seller or its designated agent of such Purchased Asset;

(iv)       any Margin Deficit is cured contemporaneously with such early
repurchase;

(v)        there shall be no violation of the Concentration Limits immediately
after such early repurchase;

(vi)       if such Purchased Asset has any related Required Companion Asset, all
such related Required Companion Assets are simultaneously repurchased; and

(vii)     on such Early Repurchase Date, the applicable Seller pays to Purchaser
the Exit Fee, if any, for such Purchased Asset.

With respect to any Purchased Asset, within two (2) Business Days after receipt
of written notice from Purchaser that a Mandatory Early Repurchase Event has
occurred and is continuing with respect to a Purchased Asset, Seller shall be
required to terminate the relevant Transaction and repurchase such Purchased
Asset and pay to Purchaser cash in an amount equal to the Repurchase Price for
such Purchased Asset.

(e)        Repurchase; Prepayment; Additional Draws and Redraws; Future Funding
Advance Draws.

(i)         Repurchase. On the Repurchase Date (including any Early Repurchase
Date) for any Transaction, termination of the Transaction will be effected by
transfer to the applicable Seller of the Purchased Assets being repurchased and
any Income in respect thereof received by Purchaser (and not previously credited
or transferred to, or applied to the obligations of, such Seller pursuant to
Article 5 of this Agreement) against the simultaneous transfer of the Repurchase
Price (in the Applicable Currency of such Purchased Asset) to an account of
Purchaser.  Promptly following such Repurchase Date, Purchaser’s security
interest in the related Collateral shall terminate in accordance with
Article 6(b).

(ii)       Prepayment.  On any Remittance Date before the Repurchase Date for a
Purchased Asset, the applicable Seller shall have the right, from time to time,
to transfer cash in the Applicable Currency of the related Purchased Asset to
Purchaser for the purpose of reducing the Purchase Price of, but not
terminating, a Transaction and without the release of any Collateral and without
any prepayment fee or penalty; provided that, no prepayment shall be permitted
if such prepayments shall result in the violation of the Concentration Limits.





38




 

(iii)      Additional Draws or Redraws.  With respect to any Purchased Asset,
Seller may submit to Purchaser a written request, to be delivered no more
frequently than once each calendar month with respect to any Purchased Asset,
for the transfer to such Seller of cash (in the Applicable Currency of the
related Purchased Asset) in an amount that is not less than $250,000 (or, with
respect to any Foreign Purchased Asset, the then-current equivalent of such
amount based on the Spot Rate with respect to the Applicable Currency of such
Foreign Purchased Asset as of the date of determination) but does not exceed the
Margin Excess for such Purchased Asset, and Purchaser shall by no later than
5:00 p.m. (New York City time) on the second (2nd) Business Day following the
Business Day such request is made, (x) transfer to such Seller the amount of
cash so requested (which shall increase the Purchase Price for such Purchased
Asset) and (y) deliver to such Seller a revised Confirmation reflecting the
corresponding increase in the Purchase Price of such Purchased Asset; provided,
that, the following conditions are satisfied:

(A)       no Default or Event of Default (in each case, other than with respect
to Purchaser) shall have occurred and be continuing both as of the date of such
request and as of the date of Purchaser’s payment;

(B)       there is no Margin Deficit immediately prior to and immediately after
the application of such payment;

(C)       there shall be no violation of the Concentration Limits immediately
after the application of such payment;

(D)       the related draw occurs on or before the Initial Facility Expiration
Date; and

(E)       the increase in the Purchase Price in the Applicable Currency for such
Purchased Asset shall not cause the sum of the (A) the aggregate Purchase Price
in U.S. Dollars (based on the Purchase Date Spot Rate with respect to all
Foreign Purchased Assets, if applicable) for all Purchased Assets, plus (B) the
requested Purchase Price for any pending Transaction in U.S. Dollars (based on
the Purchase Date Spot Rate with respect to all Foreign Purchased Assets, if
applicable), plus (C) the aggregate amount of each proposed Future Funding
Advance Draw with respect to all Purchased Assets in U.S. Dollars (based on the
Purchase Date Spot Rate with respect to all Foreign Purchased Assets, if
applicable), plus (D) the amount of any Margin Excess (after giving effect to
such Future Funding Advance Draw) in U.S. Dollars(based on the Purchase Date
Spot Rate with respect to all Foreign Purchased Assets, if applicable), in the
aggregate, to exceed the Maximum Facility Amount.

(iv)       Future Funding Advance Draws.  In the event a future funding advance
is contractually required to be made available to the Mortgagor under a
Purchased Asset pursuant to the related Purchased Asset Documents, in connection
with making such future funding advance to such Mortgagor, the applicable Seller
may submit to Purchaser a Future Funding Advance Draw Request requesting that
Purchaser transfer to such Seller cash (in the Applicable Currency of the
related Purchased Asset) in an amount that is not less than





39




 

$250,000 (or, with respect to any Foreign Purchased Asset, the then-current
equivalent of such amount based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Asset as of the date of determination) but
does not exceed the Margin Excess for such Purchased Asset, and Purchaser shall
(x) transfer to such Seller the amount of cash so requested (such transfer, a
“Future Funding Advance Draw”) (which shall increase the Purchase Price for such
Purchased Asset) and (y) deliver to such Seller a revised Confirmation
reflecting the corresponding increase in the Purchase Price of such Purchased
Asset, in each case, by no later than 5:00 p.m. (New York City time) on the
second (2nd) Business Day following the Business Day on which Purchaser
reasonably determines that the conditions precedent set forth below are
satisfied (or, in Purchaser’s sole discretion, waived):

(A)       no Default or Event of Default (in each case, other than with respect
to Purchaser) shall have occurred and be continuing both as of the date of such
request and as of the date of the Future Funding Advance Draw;

(B)       there is no Margin Deficit immediately prior to and immediately after
the Future Funding Advance Draw;

(C)       there shall be no violation of the Concentration Limits immediately
after the Future Funding Advance Draw;

(D)       the Future Funding Advance Draw in the Applicable Currency shall not
cause the sum of the (A) the aggregate Purchase Price in U.S. Dollars (based on
the Purchase Date Spot Rate with respect to all Foreign Purchased Assets, if
applicable) for all Purchased Assets, plus (B) the requested Purchase Price for
any pending Transaction in U.S. Dollars (based on the Purchase Date Spot Rate
with respect to all Foreign Purchased Assets, if applicable), plus (C) the
aggregate amount of each proposed Future Funding Advance Draw with respect to
all Purchased Assets in U.S. Dollars (based on the Purchase Date Spot Rate with
respect to all Foreign Purchased Assets, if applicable), plus (D) the amount of
any Margin Excess (after giving effect to such Future Funding Advance Draw) in
U.S. Dollars (based on the Purchase Date Spot Rate with respect to all Foreign
Purchased Assets, if applicable), in the aggregate, to exceed the Maximum
Facility Amount;

(E)       if the Confirmation of the Transaction relating to the applicable
Purchased Asset specifies additional future advance conditions precedent (e.g.,
maintenance or improvement of Debt Yield), such additional conditions precedent
shall be satisfied immediately after the Future Funding Advance Draw;

(F)       the As-Is LTV of the Purchased Asset immediately after the Future
Funding Advance Draw shall not exceed the Maximum As-Is LTV of the Purchased
Asset; and

(G)       Seller shall have demonstrated that all conditions precedent to the
future funding advance under the related Purchased Asset Documents shall have
been satisfied in all material respects.





40




 

The failure or delay by any Seller, on any one or more occasions, to exercise
its rights under this Article 3(e)(iv) shall not change or alter the terms and
conditions of this Agreement or limit or waive the right of any Seller to do so
at a later date or in any way create additional rights for any party hereto.

(f)        Costs and Expenses.  Upon written demand by Purchaser, each Seller
shall indemnify Purchaser and hold Purchaser harmless from any actual and
documented loss, cost or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) that Purchaser may sustain or incur as a
consequence of (i) a default by Seller in repurchasing any Purchased Asset after
Seller has given a notice in accordance with Article 3(d) of an Early Repurchase
Date, (ii) any payment of the Repurchase Price on any day other than a
Remittance Date or conversion to the Alternative Rate in accordance with
Article 3(i)(i) on any day other than a Pricing Rate Determination Date
(including in each case, without limitation, as a consequence of terminating any
Hedging Transactions entered into by Purchaser in relation to such Purchased
Assets) and/ or (iii) a default by any Seller in selling Eligible Assets after
such Seller has notified Purchaser of a proposed Transaction and Purchaser has
agreed to purchase such Eligible Assets in accordance with the provisions of
this Agreement.  A certificate as to such costs, losses, damages and expenses,
setting forth the calculations thereof shall be submitted promptly by Purchaser
to the applicable Seller and shall be conclusive and binding upon such Seller
absent manifest error.

(g)        Alternative Rate.  If on the Pricing Rate Determination Date for any
Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its sole and absolute business judgment (which
determination shall be conclusive and binding upon each Seller) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Index Rate for such Pricing Rate Period,
Purchaser shall give written notice thereof to each Seller as soon as
practicable thereafter.  If such notice is given, the Pricing Rate with respect
to such Transaction for such Pricing Rate Period, and for any subsequent Pricing
Rate Periods until such notice has been withdrawn by Purchaser (which withdrawal
shall be delivered by Purchaser promptly after Purchaser becomes aware that the
condition for switching to the Alternative Rate no longer exists), shall be a
per annum rate equal to the Federal Funds Rate plus 0.25% plus the Applicable
Spread (the “Alternative Rate”); provided that Purchaser shall not give any such
notice converting the Pricing Rate for any Transaction to the Alternative Rate
unless Purchaser is also then converting the pricing rate or interest rate
payable by all of its similarly situated customers to a pricing rate or interest
rate based on the Alternative Rate.

(h)        Facility Expiration Extension.  (i) Provided that all of the
extension conditions listed in clause (ii) below (collectively, the “Facility
Expiration Date Extension Conditions”) shall have been satisfied, Sellers shall
have three (3) options (each, an “Extension Option”) to extend the then-current
Facility Expiration Date, each for an additional one (1) year period (each, an
“Extension Period”) ending on the one (1) year anniversary after the Initial
Facility Expiration Date or the extended Facility Expiration Date then in
effect, as applicable.  Notwithstanding anything to the contrary in this Article
3(h)(i), in no event shall Sellers be permitted to extend the Facility
Expiration Date for more than three (3) Extension Periods.   For the avoidance
of doubt, no Seller shall be permitted to enter into any new Transactions
hereunder during any Extension Period.





41




 

(ii)       For purposes of this Article 3(h), the Facility Expiration Date
Extension Conditions shall be deemed to have been satisfied if:

(A)       not less than thirty (30) or more than sixty (60) days prior to the
scheduled Facility Expiration Date, Sellers shall have given Purchaser written
notice of its exercise of the applicable Extension Option;

(B)       no Material Adverse Effect or Event of Default shall have occurred and
be continuing as of the date notice is given under this Article 3(h) or as of
the then scheduled Facility Expiration Date;

(C)       all representations and warranties made by each Seller and Guarantor
in the Transaction Documents (except to the extent disclosed in a Requested
Exceptions Report approved by Purchaser) shall be true, correct, complete and
accurate in all material respects as of the existing Facility Expiration Date;

(D)       on or before the first day of an Extension Period, Sellers shall have
paid to Purchaser an Extension Fee as consideration for Purchaser’s agreement to
extend the then-current Facility Expiration Date and any other amounts due and
payable hereunder as of the first day of such Extension Period;

(E)       on the first day of an Extension Period, Sellers shall have satisfied
any Margin Deficit;

(F)       on the first day of an Extension Period, there shall be no violation
of the Concentration Limits; and

(G)       on the first day of the third Extension Period, Sellers shall have
paid any amounts required to reduce the Purchase Price of Non Co-Terminous
Assets as required pursuant to the definition of “Maximum Purchase Price
Percentage” in the Fee Letter.

(i)         Requirements of Law.  (i) Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof after the date of this Agreement shall
make it unlawful for Purchaser (A) to enter into Transactions, then the
commitment of Purchaser hereunder to enter into new Transactions shall forthwith
be canceled, (B) to maintain or continue Transactions, then a Repurchase Date
shall occur for all Transactions on the next Remittance Date or on such earlier
date as may be required by law or (C) to accrue Price Differential based on the
Index Rate, then the Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions on the next Pricing Rate
Determination Date or within such earlier period as may be required by law.  If
any termination or conversion of a Transaction shall occur in accordance with
subclause (B) or (C) of the preceding sentence, Sellers shall pay to Purchaser
such amounts as may be required pursuant to Article 3(f)(ii).

(ii)       If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by





42




 

Purchaser with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority having jurisdiction over
Purchaser made subsequent to the date hereof:

(A)       shall subject Purchaser to any tax of any kind whatsoever with respect
to the Transaction Documents, any Purchased Asset or any Transaction (excluding
(i) taxation of, withholding or deduction with respect to, or taxes measured by
the net income or gross revenues of Purchaser, its Affiliates, or any transferee
including franchise taxes and branch profits taxes, (ii) taxes attributable to
such Purchaser’s or any transferee’s failure to comply with the tax
certification obligations of Section 18(d) or (iii) taxes imposed under FATCA);

(B)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of the Index Rate hereunder; or

(C)       shall impose on Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce any amount receivable under the Transaction Documents
in respect thereof; then, provided Purchaser imposes such additional amounts
generally on all of its similarly situated customers, Sellers shall promptly pay
Purchaser, after its written demand therefor, any additional amounts necessary
to compensate Purchaser for such increased cost or reduced amount
receivable.  This covenant shall survive the termination of this Agreement and
the repurchase by each Seller of any or all of the Purchased Assets.

(iii)      If Purchaser shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Purchaser or any corporation controlling
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof has the effect of reducing the rate of return on Purchaser’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Purchaser or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Purchaser’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by Purchaser, in the exercise of its reasonable business judgment, to be
material, then from time to time, after submission by Purchaser to Seller of a
written request therefor, and provided Purchaser imposes such additional amounts
generally on all of its similarly situated customers, Sellers shall promptly pay
to Purchaser such additional amount or amounts as will compensate Purchaser for
such reduction.  This covenant shall survive the termination of this Agreement
and the repurchase by each Seller of any or all of the Purchased Assets.





43




 

(iv)       If Purchaser becomes entitled to claim any amount pursuant to
clauses (ii) or (iii) above, Purchaser shall, within ten (10) Business Days
after becoming aware that it is so entitled, notify Sellers in writing
specifying the event by reason of which it has become so entitled and setting
forth the calculation of any such amount, which calculation shall be conclusive
evidence of any such amount absent manifest error.  This covenant shall survive
the termination of this Agreement and the repurchase by each Seller of any or
all of the Purchased Assets.

(j)         Facility Termination Right.  Sellers shall be entitled to terminate
this Agreement on any Business Day (the “Early Termination Date”) upon five (5)
Business Days prior written notice to Purchaser.

(k)        Starwood Pari Passu Reallocations. Sellers may effectuate Starwood
Pari Passu Reallocations with respect to Starwood Pari Passu Purchased Assets
from time to time; provided that in no event shall Seller consummate more than
two (2) Starwood Pari Passu Reallocations (it being acknowledged that Starwood
Pari Passu Reallocations effectuated with respect to two (2) or more Starwood
Pari Passu Purchased Assets on or about the same date shall be considered one
transaction for purposes of the foregoing limitations) in any calendar
month.  It is acknowledged and agreed that Sellers shall not be required to
obtain Purchaser’s approval for a Starwood Pari Passu Reallocation provided that
the related Starwood Pari Passu Purchased Asset has theretofore been approved by
Purchaser as a Purchased Asset and, if applicable, the SPP Additional Advance
Conditions (as defined below) are satisfied. If a Starwood Pari Passu
Reallocation for any Starwood Pari Passu Purchased Asset results in an increase
in the principal balance of such Starwood Pari Passu Purchased Asset, the
applicable Seller may request that Purchaser (i) increase the Maximum Purchase
Price (which increase in the Maximum Purchase Price shall be in the Applicable
Currency of such Purchased Asset) for such Starwood Pari Passu Purchased Asset
to reflect such principal increase (a “SPP Maximum Purchase Price Increase”)
(but in no event shall such Starwood Pari Passu Maximum Purchase Price Increase
cause such Maximum Purchase Price to exceed the SPP Mortgage Loan Maximum
Purchase Price for the related Starwood Pari Passu Mortgage Loan and in no event
shall the aggregate Purchase Price of all Purchased Assets exceed the Maximum
Facility Amount) and (ii) make an Additional Advance (an “SPP Additional
Advance”) in a specified amount up to the Margin Excess for such Starwood Pari
Passu Purchased Asset after giving effect to such Starwood Pari Passu Maximum
Purchase Price Increase (which SPP Additional Advance shall be funded in the
Applicable Currency of such Purchased Asset).  Any such SPP Additional Advance
shall be subject to Purchaser’s determination, in its reasonable discretion,
that all of the following conditions have been satisfied (collectively, the “SPP
Additional Advance Conditions”):

(i)         the applicable Seller shall have given Purchaser not less than three
(3) Business Days’ prior written notice of the applicable Starwood Pari Passu
Reallocation which notice shall include the then outstanding principal balance
of the related Starwood Pari Passu Mortgage Loan, and the respective principal
balances of the applicable Starwood Pari Passu Participation Interest and
Companion Interests both before and after giving effect to such Starwood Pari
Passu Reallocation;

(ii)       the applicable Seller shall have delivered to Purchaser copies of all
amendments or modifications of the related Starwood Pari Passu Participation
Agreement





44




 

entered into in connection with the applicable Starwood Pari Passu Reallocation
in accordance with Starwood Pari Passu Participation Agreement and originals of
such documents shall have been delivered to the Custodian in accordance with the
Custodial Agreement;

(iii)      no Margin Deficit shall exist, either immediately prior to or after
giving effect to the applicable Starwood Pari Passu Reallocation;

(iv)       no Default or Event of Default shall have occurred and be continuing;

(v)        no event shall have occurred that has, or would reasonably be
expected to have, a Material Adverse Effect;

(vi)       the Seller has satisfied the conditions and obligations with respect
to entering into a new Transaction set forth in clauses (vii) and (xii) of
Article 3(c);

(vii)     there shall be no violation of the Concentration Limits immediately
after such Starwood Pari Passu Reallocation; and

(viii)    the Seller shall have delivered an amended and restated Confirmation
acceptable to Purchaser.

Provided that the SPP Additional Advance Conditions are satisfied, Purchaser
shall pay to the applicable Seller the additional Purchase Price (in the
Applicable Currency of the related Purchased Asset) requested by such Seller
with respect to such Purchased Asset up to an amount not to exceed the available
Margin Excess for such Starwood Pari Passu Purchased Asset within three (3)
Business Days after the applicable Seller’s request therefor.  Upon the funding
of any such SPP Additional Advance, the Margin Excess (if any remains) shall be
recalculated taking into account such increase in Purchase
Price.  Notwithstanding the foregoing, in no event shall the amount of any SPP
Additional Advance transferred to a Seller be in an amount that would cause the
outstanding Purchase Price of the related Starwood Pari Passu Purchased Asset,
after giving effect to such SPP Additional Advance, to exceed the Maximum
Purchase Price for such Starwood Pari Passu Purchased Asset as of the date of
such SPP Additional Advance after giving effect to the applicable SPP Maximum
Purchase Price Increase.  In connection with any such SPP Additional Advance,
prior to the date of such SPP Additional Advance, the applicable Seller shall
prepare and deliver to Purchaser an amended and restated Confirmation reflecting
the applicable Starwood Pari Passu Maximum Purchase Price Increase and such SPP
Additional Advance, and Purchaser and the applicable Seller shall execute and
deliver to each other an updated Confirmation setting forth: (v) the new
outstanding Purchase Price and Advance Rate with respect to such Transaction,
(w) the then outstanding principal balance of the related Starwood Pari Passu
Mortgage Loan (in the Applicable Currency of the related Purchased Asset), (x)
the adjusted principal balances of the Starwood Pari Passu Purchased Asset and
Companion Interests after giving effect to the applicable Starwood Pari Passu
Reallocation (in the Applicable Currency of the related Purchased Asset), (y)
the SPP Mortgage Loan Maximum Purchase Price and (z) any other revised terms for
such Transaction.

If a Starwood Pari Passu Reallocation for any Starwood Pari Passu Purchased
Asset results in a decrease in the principal balance of such Starwood Pari Passu
Purchased Asset and such





45




 

decrease results in a Margin Deficit which causes a Margin Call Condition to
exist,  the applicable Seller shall be required to cure such Margin Call
Condition in the manner provided in Article 4(a) hereof on the effective date of
such Starwood Pari Passu Reallocation.

(l)         Starwood Pari Passu Conversions. Sellers may effectuate Starwood
Pari Passu Conversions with respect to Purchased Assets from time to time;
provided that in no event shall Seller consummate more than two (2) Starwood
Pari Passu Conversions in any calendar month.  Any such Starwood Pari Passu
Conversion and any SPP Additional Advance requested by Sellers in connection
therewith shall be subject to Purchaser’s determination, in its reasonable
discretion, that all of the following conditions have been satisfied
(collectively, the “SPP Pari Passu Conversion Conditions”):

(i)         the applicable Seller shall have given Purchaser not less than three
(3) Business Days’ prior written notice of the applicable Starwood Pari Passu
Conversion which notice shall include the then outstanding principal balance of
the related Starwood Pari Passu Mortgage Loan (in the Applicable Currency of the
related Purchased Asset), and the proposed principal balances of the applicable
Starwood Pari Passu Participation Interest and Companion Interests after giving
effect to such Starwood Pari Passu Conversion (in the Applicable Currency of the
related Purchased Asset), and the terms of same shall be acceptable to Purchaser
in its sole good faith discretion;

(ii)       the applicable Seller shall have delivered to Purchaser copies of the
related Starwood Pari Passu Participation Agreement entered into in connection
with the applicable Starwood Pari Passu Conversion, which Starwood Pari Passu
Participation Agreement shall be substantially in the form attached hereto as
Exhibit XV and with such changes as may be acceptable to Purchaser in its sole
good faith discretion, and originals of such documents shall have been delivered
to the Custodian in accordance with the Custodial Agreement;

(iii)      no Margin Deficit shall exist, either immediately prior to or after
giving effect to the applicable Starwood Pari Passu Conversion;

(iv)       no Default or Event of Default shall have occurred and be continuing;

(v)        no event shall have occurred that has, or would reasonably be
expected to have, a Material Adverse Effect;

(vi)       the Seller has satisfied the conditions and obligations with respect
to entering into a new Transaction set forth in clauses (vii) and (xii) of
Article 3(c);

(vii)     there shall be no violation of the Concentration Limits immediately
after such Starwood Pari Passu Conversion; and

(viii)    the Seller shall have delivered an amended and restated Confirmation
acceptable to Purchaser.

In connection with any such SPP Pari Passu Conversion, prior to the Purchase
Date of the related Starwood Pari Passu Purchased Asset, the applicable Seller
shall prepare and deliver to Purchaser an amended and restated Confirmation
setting forth: (v) the new outstanding Purchase





46




 

Price and Advance Rate with respect to such Transaction, (w) the then
outstanding principal balance of the related Starwood Pari Passu Mortgage Loan
(in the Applicable Currency of the related Purchased Asset), (x) the principal
balances of the Starwood Pari Passu Purchased Asset and Companion Interests
after giving effect to the applicable Starwood Pari Passu Conversion (in the
Applicable Currency of the related Purchased Asset), (y) the SPP Mortgage Loan
Maximum Purchase Price and (z) any other revised terms for such Transaction.

If a Starwood Pari Passu Conversion (and any associated reduction in the
principal balance of related Starwood Pari Passu Purchased Asset from the
principal balance of the Purchased Asset prior to such Starwood Pari Passu
Conversion) results in a Margin Deficit which causes a Margin Call Condition to
exist,  the applicable Seller shall be required to cure such Margin Call
Condition in the manner provided in Article 4(a) hereof immediately after the
consummation of such Starwood Pari Passu Conversion.

In no event shall there be more than three (3) Transactions involving Starwood
Pari Passu Purchased Assets outstanding under this Agreement at any time.

If Purchaser shall fail to approve any proposed Starwood Pari Passu Conversion,
Sellers shall have the right to repurchase the affected Purchased Asset in
accordance with the provisions of Article 3(e) hereof (other than the required
notice to Purchaser thereunder), without payment of any Exit Fee.

For the avoidance of doubt, any Starwood Pari Passu Purchased Asset shall
include both the Starwood Pari Passu Mortgage Loan (subject to the Starwood Pari
Passu Participation Agreement) and the Starwood Pari Passu Participation
Interest.

ARTICLE 4

 

MARGIN MAINTENANCE

(a)        Purchaser may, at its option in its sole discretion, re-determine the
Market Value for any Purchased Asset at any time and from time to time.  At any
time that a Margin Call Condition has occurred and is continuing, Purchaser may,
by notice to Sellers substantially in the form of Exhibit IX (a “Margin Call”),
require Sellers to either (i) transfer to Purchaser additional cash collateral
(in the Applicable Currency of such Purchased Asset) in an amount, calculated
individually for each U.S. Purchased Asset, Foreign Purchased Asset (EUR) or
Foreign Purchased Asset (GBP), as applicable, equal to at least the aggregate
product of (A) the positive difference (if any) between the Margin Amount and
the Market Value for each individual Purchased Asset multiplied by (B) the
related Maximum Purchase Price Percentage for such individual Purchased Asset,
(ii) make a payment in the Applicable Currency of such Purchased Asset in
reduction of the Purchase Price of one or more Purchased Assets or (iii)
repurchase one or more Purchased Assets pursuant to Article 3(d), in each case
of (i),  (ii) or (iii), so that after giving effect to such payment, delivery or
repurchase, no Margin Deficit shall exist.

(b)        If a Margin Call is given by Purchaser under Article 4(a) on any
Business Day, Sellers shall cure the related Margin Deficit as provided in
Article 4(a) on the second (2nd) Business Day following the Business Day such
Margin Call is given.





47




 

(c)        The failure or delay by Purchaser, on any one or more occasions, to
exercise its rights under this Article 4 shall not change or alter the terms and
conditions of this Agreement or limit or waive the right of Purchaser to do so
at a later date or in any way create additional rights for any party hereto.

ARTICLE 5

 

PAYMENTS; COLLECTION ACCOUNT

(a)        All transfers of funds to be made by any Seller hereunder shall be
made in the Applicable Currency with respect to each Purchased Asset, in
immediately available funds, without deduction, set-off or counterclaim (other
than withholding with respect to Taxes as required by applicable Requirements of
Law, unless such withheld amounts are Indemnified Amounts).

(b)        All payments required to be made directly to Purchaser shall be made
in accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to the Sellers in writing), not later than
2:00 p.m. (New York City time), on the date on which such payment shall become
due (and each such payment made after such time shall be deemed to have been
made on the next succeeding Business Day).

 

 

 

With respect to U.S. Purchased Asset:

 

 

Bank Name:

 

CITIBANK, NEW YORK

ABA Number:

    

021000089

Account Number:

 

4078-4524

Account Name:

 

SSB

Attention:

 

Mortgage Ops

Reference:

 

Starwood Property Mortgage Sub-6, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A Holdings, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A, L.L.C.

 

 

Starwood Property Mortgage Sub-6(P), L.L.C.

 

 

Starwood Property Mortgage Sub-6-A(P), L.L.C.

 

 

Starwood Mortgage Funding V LLC

 

 

 

With respect to Foreign Purchased Asset:

 

 

 

 

 

Bank Name:

 

 

ABA Number:

 

 

Account Number:

 

 

Account Name:

 

 

Attention:

 

 

Reference:

 

Starwood Property Mortgage Sub-6, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A Holdings, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A, L.L.C.

 

 

Starwood Property Mortgage Sub-6(P), L.L.C.

 

 

Starwood Property Mortgage Sub-6-A(P), L.L.C.

 

 

Starwood Mortgage Funding V LLC

 





48




 

(c)        Prior to the date hereof, Sellers have established, with respect to
U.S. Purchased Assets, (x) a segregated deposit account (the “Sub-6 Collection
Account”) in the name of Sub-6 Seller for the benefit of Purchaser at Citibank,
N.A., as Account Bank, and (y) a segregated deposit account (the “Funding V
Collection Account” and, together with the Sub-6 Collection Account and Foreign
Purchased Asset Collection Account, collectively, the “Collection Accounts”) in
the name of Funding V Seller for the benefit of Purchaser at U.S. Bank National
Association, as Account Bank.  Each Collection Account shall be subject to the
applicable Account Control Agreement in favor of Purchaser.  All amounts
required to be deposited to the Sub-6 Collection Account shall be sent in
accordance with the wiring instructions set forth below:

Bank Name:

Citibank NA

ABA Number:

021000089

Account Number:

4967631089

Account Title:

Starwood Property Mortgage Sub-6 LLC FBO

 

Citibank NA--Collection Account

 

All amounts required to be deposited to the Funding V Collection Account shall
be sent in accordance with the wiring instructions set forth below:

Bank Name:

U.S. Bank N.A.

 

ABA Number:

091000022

 

Account Number:

183791000

 

 

Account Title: Starwood Mtg Fund V BACA

 

 

(d)        On each Remittance Date, Sellers shall pay to Purchaser all accrued
and unpaid Purchase Price Differential with respect to such Remittance Date
denominated in the same Applicable Currency as the related Purchased Asset, to
the extent not paid to Purchaser in accordance with Article 5(f) or (g).

(e)        Sub-6 Sellers shall cause all Income with respect to Sub-6 Purchased
Assets and any payments in respect of associated Hedging Transactions to be
deposited directly into the Sub-6 Collection Account.  Funding V Seller shall
cause all Income with respect to Funding V Purchased Assets and any payments in
respect of associated Hedging Transactions to be deposited directly into the
Funding V Collection Account.  Sub-6 Seller shall cause all Income with respect
to Foreign Purchased Assets and any payments in respect of associated Hedging
Transactions to be deposited directly into the Foreign Purchased Asset
Collection Account.  In furtherance of the foregoing, Sellers shall cause each
Servicer and sub-servicer (as applicable) to execute and deliver a Servicer
Letter in accordance with Article 27(e).  In addition, Sellers shall require any
Servicer that is an Affiliate of any Seller or Guarantor to deposit any Income
received by such Servicer into the applicable Collection Account within two (2)
Business Days of its receipt thereof.  If a Servicer, Mortgagor, issuer of a
Participation Interest or any other Person forwards any Income with respect to a
Purchased Asset to any Seller rather than directly to the applicable Collection
Account, such Seller shall (i) take commercially reasonable efforts to cause
such Servicer, Mortgagor, issuer of a Participation Interest or Person to
forward such amounts directly to the Servicer or the applicable Collection
Account, as applicable, and (ii) deposit in the applicable Collection Account
any such amounts within two (2) Business Days of such Seller’s receipt thereof
(provided, that, if such Income is forwarded to any Seller by a Servicer that is
an Affiliate





49




 

of any Seller or Guarantor, such two (2) Business Days period shall run
concurrently with the two (2) Business Days period given to such Affiliated
Servicer pursuant to the preceding sentence).  Amounts in the Collection
Accounts shall be remitted by the applicable Account Bank in accordance with the
applicable provisions of Articles 5(e),  5(f) and 5(g).

(f)        So long as no Event of Default shall have occurred and be continuing,
each Account Bank shall, on each Remittance Date, remit all amounts on deposit
in its respective Collection Account in the following order of priority:

(i)         first, to the extent any Principal Payment is received for any
Purchased Asset, to Purchaser to be applied in reduction of the Purchase Price
of such Purchased Asset in the Applicable Currency of such Purchased Asset, to
the extent necessary to cause the related Purchase Price of each Purchased Asset
to equal the product of (x) the related Market Value for such Purchased Asset
multiplied by (y) the related Maximum Purchase Price Percentage for such
Purchased Asset;

(ii)       second, to Purchaser, an amount equal to all accrued and unpaid
Purchase Price Differential with respect to each Purchased Asset in the
Applicable Currency of such Purchased Asset;

(iii)      third, to Purchaser, an amount equal to any other amounts then due
and payable to Purchaser under any Transaction Document;

(iv)       fourth, to Purchaser or any Affiliate of Purchaser, an amount equal
to any amounts then due and payable to Purchaser or such Affiliate under any
Affiliated Hedging Transaction; and

(v)        fifth, the surplus, if any, to Sellers.

Notwithstanding the foregoing, it is acknowledged and agreed that, so long as:

(ix)       amounts on deposit in the Sub-6 Collection Account in an Applicable
Currency are sufficient to satisfy all obligations of the Sub-6 Sellers with
respect to the Sub-6 Purchased Assets in such Applicable Currency,

(x)        amounts on deposit in the Funding V Collection Account in an
Applicable Currency are sufficient to satisfy all obligations of the Funding V
Seller with regard to the Funding V Purchased Assets in such Applicable
Currency, and

(xi)       amounts on deposit in the Foreign Purchased Asset Collection Account
in an Applicable Currency are sufficient to satisfy all obligations of Sub-6
Seller with regard to the Foreign Purchased Assets in such Applicable Currency
on the Remittance Date,

amounts on deposit in:

(xii)     the Sub-6 Collection Account in an Applicable Currency shall only be
applied to pay Purchase Price Differential, amounts then due under Affiliated
Hedging





50




 

Transactions and other amounts due to Purchaser or its Affiliate with respect to
Sub-6 Purchased Assets in such Applicable Currency,

(xiii)    the Funding V Collection Account in an Applicable Currency shall only
be applied to pay Purchase Price Differential, amounts then due under Affiliated
Hedging Transactions and other amounts due to Purchaser or its Affiliate with
respect to Funding V Purchased Assets in such Applicable Currency, and

(xiv)     the Foreign Purchased Asset Collection Account in an Applicable
Currency shall only be applied to pay Purchase Price Differential, amounts then
due under Affiliated Hedging Transactions and other amounts due to Purchaser or
its Affiliate with respect to Foreign Purchased Assets in such Applicable
Currency, and

surplus amounts, if any, available from the Sub-6 Collection Account shall be
remitted to Sub-6 Seller, surplus amounts, if any, available from the Funding V
Collection Account shall be remitted to Funding V Seller and surplus amounts, if
any, available from the Foreign Purchased Asset Collection Account shall be
remitted to Sub-6 Seller.  Notwithstanding the foregoing, in the event that
funds on deposit in the Sub-6 Collection Account in an Applicable Currency are
not sufficient to satisfy all obligations of the Sub-6 Sellers with respect to
the Sub-6 Purchased Assets in such Applicable Currency, amounts on deposit in
the Funding V Collection Account are not sufficient to satisfy all obligations
of the Funding V Seller with regard to the Funding V Purchased Assets in such
Applicable Currency or amounts on deposit in the Foreign Purchased Asset
Collection Account are not sufficient to satisfy all obligations of Sub-6 Seller
with regard to the Foreign Purchased Assets in such Applicable Currency on the
Remittance Date, then Purchaser shall be permitted to pay Purchase Price
Differential, amounts due under Affiliated Hedging Transactions and other
amounts due to Purchaser or its Affiliate with respect to the Purchased Assets
from any Collection Account in its discretion, provided that surplus amounts, if
any, available from the Collection Accounts shall be remitted to the Sellers at
Sellers’ direction.

(g)        Upon receipt of notice from Purchaser that an Event of Default has
occurred and is continuing, and so long as Purchaser has not withdrawn such
notice, each Account Bank shall cease remitting funds pursuant to Articles 5(e)
and shall instead remit on each Business Day (or as otherwise directed by
Purchaser) beginning after receipt of such notice from Purchaser, all amounts on
deposit in its respective Collection Account in the following order of priority:

(i)         first, to the extent Principal Payments are received for a
particular Purchased Asset, to Purchaser in reduction of the Purchase Price for
such Purchased Asset;

(ii)       second, to Purchaser, an amount equal to all accrued and unpaid
Purchase Price Differential with respect to each Purchased Asset in the
Applicable Currency of such Purchased Asset;

(iii)      third, to Purchaser, in reduction of the Repurchase Price for all
Purchased Assets, allocated as determined by Purchaser in its sole discretion,
until the Repurchase Price for each Purchased Asset has been reduced to zero;

(iv)       fourth, to Purchaser, an amount equal to any other amounts then due
and payable to Purchaser under any Transaction Document;





51




 

(v)        fifth, to Purchaser or any Affiliate of Purchaser, an amount equal to
any amounts then due and payable to Purchaser or such Affiliate under any
Affiliated Hedging Transaction; and

(vi)       sixth, the surplus, if any, to Sellers.

(h)        All remittances by Account Bank shall be made (i) so long as no Event
of Default shall have occurred and be continuing, in accordance with
instructions received from any Seller or any Servicer on their behalf and
approved by Purchaser, and (ii) during the continuance of an Event of Default,
in accordance with instructions received from Purchaser.

(i)         Notwithstanding anything herein to the contrary, if on any date:

(i)         any amount is payable to Purchaser or its Affiliates under Article
5(f) or Article 5(g) (a “Due Amount”) in a particular Applicable Currency (a
“Due Currency”);

(ii)       there are not sufficient funds or proceeds in the Sub-6 Collection
Account, the Funding V Collection Account or the Foreign Purchased Asset
Collection Account, as applicable, relating to such Due Currency and Sellers do
not otherwise have available a sufficient amount of the Due Currency to pay that
Due Amount; and

(iii)      there are sufficient funds or proceeds in the Sub-6 Collection
Account, the Funding V Collection Account or the Foreign Purchased Asset
Collection Account, as applicable, in one or more other Applicable Currencies
(each, an “Other Currency”) or Sellers have available in one or more Other
Currencies an aggregate amount sufficient both to: (x) pay all other amounts
then due and payable and denominated in the Other Currency that rank, in
accordance with the terms herewith, expressly pari passu or senior in right of
payment to such Due Amount; and (y) convert at the then prevailing Spot Rate a
sufficient portion of Other Currencies to the Due Currency in an amount equal,
or subject to availability any part thereof, to the Due Amount,

then such portion of the Other Currencies shall be converted into the Due
Currency to pay in the maximum aggregate amount available to it such Due Amount.

ARTICLE 6

 

SECURITY INTEREST

(a)        Purchaser and Sellers intend that the Transactions hereunder be sales
to Purchaser of the Purchased Assets and not loans from Purchaser to Seller
secured by the Purchased Assets (other than for U.S. Federal, state and local
income and franchise tax purposes and for accounting purposes, as described in
Article 21(h)).  However, in order to preserve Purchaser’s rights under the
Transaction Documents, in the event that a court or other forum re-characterizes
the Transactions hereunder as other than sales, and as security for the
performance by each Seller of all such Seller’s obligations to Purchaser under
the Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, each Seller hereby
assigns, pledges and grants a security interest, subject to the terms and
conditions of this Agreement, in all





52




 

of its right, title and interest in, to and under the Collateral, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located, subject to the terms and conditions of this Agreement, to Purchaser to
secure the payment of the Repurchase Price on all Transactions to which it is a
party and all other amounts owing by it to Purchaser hereunder, including,
without limitation, amounts owing pursuant to Article 25, and under the other
Transaction Documents (collectively, the “Repurchase Obligations”). Without
limiting the generality of the foregoing, each Seller hereby pledges, assigns
and grants to Purchaser as further security for such Seller’s obligations to
Purchaser hereunder, a continuing first priority security interest in and Lien
upon all of its right, title and interest in, to and under any Additional
Collateral related to a Purchased Asset, if any, as additional security and as a
credit enhancement for payment and performance of the Repurchase Obligations
with respect to the related Purchased Asset hereunder, and Purchaser shall have
all the rights and remedies of a “secured party” under the Uniform Commercial
Code with respect thereto. Each Seller agrees to mark its books and records to
evidence the interests granted to Purchaser hereunder.  For purposes of this
Agreement, “Collateral” shall mean:

(i)         the Collection Account and all monies from time to time on deposit
in the Collection Account and any and all replacements, substitutions,
distributions on, income relating to or proceeds of any and all of the
foregoing; and

(ii)       the Purchased Items.

Seller shall enter into such documents or instruments as may be reasonably
required by Purchaser and in form and substance reasonably acceptable to Seller
in order to create a valid Lien over each Foreign Purchased Asset in order to
give effect to this Section 6(a).

(b)        Purchaser’s security interest in the Collateral shall terminate only
upon satisfaction of the Repurchase Obligations.  Upon such satisfaction and
upon request of any Seller, Purchaser shall, at Sellers’ sole expense, deliver
to Sellers such UCC termination statements, the equivalent under the applicable
Requirements of Law in the relevant non-U.S. jurisdiction (with respect to
Foreign Purchased Assets), if applicable, and other release documents as may be
commercially reasonable and return (or approve the return by Custodian in
accordance with the Custodial Agreement, as applicable) the Purchased Assets,
Purchased Asset Documents and Purchased Asset Files to the applicable Seller and
reconvey the Purchased Items to the applicable Seller and release its security
interest in the Collateral, such release to be effective automatically without
further action by any party.  For purposes of the grant of the security interest
pursuant to this Article 6, this Agreement shall be deemed to constitute a
security agreement under the New York Uniform Commercial Code (the
“UCC”).  Purchaser shall have all of the rights and, upon the occurrence and
during the continuance of an Event of Default, may exercise all of the remedies
of a secured creditor under the UCC and the other laws of the State of New York
and the equivalent in any other relevant jurisdiction.  In furtherance of the
foregoing, (i) Purchaser, at the applicable Sellers’ sole cost and expense,
shall cause to be filed in such locations as may be necessary to perfect and
maintain perfection and priority of the security interest granted hereby and by
any Foreign Security Agreement, UCC financing statements and continuation
statements or their equivalent under applicable Requirements of Law in the
relevant non-U.S. jurisdiction (with respect to Foreign Purchased Assets), if
applicable (collectively, the “Filings”), and shall forward copies of such
Filings to Sellers upon completion thereof, and (ii) each Seller shall from time
to time take such





53




 

further actions as may be reasonably requested by Purchaser to maintain and
continue the perfection and priority of the security interest granted hereby and
by any Foreign Security Agreement (including marking its records and files to
evidence the interests granted to Purchaser hereunder).  Each Seller authorizes
Purchaser and its counsel to file UCC financing statements, describing the
collateral as “all assets of Seller, whether now owned or existing or hereafter
acquired or arising and all proceeds and products thereof” or words to that
effect.  Notwithstanding the foregoing, the Repurchase Obligations shall be full
recourse to the Sellers.

(c)        Each Seller acknowledges that it has no rights to service the
Purchased Assets but only has rights granted to it pursuant to
Article 27.  Without limiting the generality of the foregoing and the grant of a
security interest in Article 6(a), and in the event that any Seller is deemed by
a court, other forum or otherwise to retain any residual Servicing Rights
(notwithstanding that such Servicing Rights are Purchased Items hereunder), and
for the avoidance of doubt, each Seller hereby acknowledges and agrees that the
Servicing Rights constitute Collateral hereunder for all purposes.  The
foregoing provision is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and
Transactions hereunder as defined under Sections 101(47)(v) and 741(7)(x) of the
Bankruptcy Code.

(d)        Each Seller agrees, to the extent permitted by applicable law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Assets may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
this Agreement, or the absolute sale of any of the Purchased Assets, in each
case in accordance with the terms of this Agreement, or the final and absolute
putting into possession thereof, immediately after such sale, of the purchasers
thereof, and each Seller, for itself and all who may at any time claim through
or under it, hereby waives, to the full extent that it may be lawful so to do,
the benefit of all such laws and any and all right to have any of the properties
or assets constituting the Purchased Assets marshaled upon any such sale, and
agrees that, upon the occurrence and during the continuance of an Event of
Default. Purchaser or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Purchased Assets as an entirety
or in such parcels as Purchaser or such court may determine.

ARTICLE 7

 

TRANSFER AND CUSTODY

(a)        On the Purchase Date for each Transaction, ownership of the related
Proposed Asset and related Purchased Items shall be transferred to Purchaser
against the simultaneous transfer of the Purchase Price in immediately available
funds (in the Applicable Currency of the relevant Purchased Asset) to an account
of any Seller or its designee specified in the related Confirmation and such
Proposed Asset and any related Additional Collateral shall become a Purchased
Asset hereunder.

(b)        Seller shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited
directly, with the Custodian in accordance with





54




 

the Custodial Agreement.  The Purchased Asset Files shall be maintained in
accordance with the Custodial Agreement.  If a Purchased Asset File is not
delivered to Purchaser or its designee (including the Custodian), such Purchased
Asset File shall be held in trust by the applicable Seller or its designee for
the benefit of Purchaser as the owner thereof.  Sellers shall cause Servicer to
maintain a copy of each Purchased Asset File and the originals of the Purchased
Asset File not delivered to Purchaser or its designee (including the
Custodian).  The possession of the Purchased Asset File by Servicer shall be at
the will of Purchaser for the sole purpose of servicing the related Purchased
Asset, and such possession by Servicer shall be in a custodial capacity
only.  The books and records (including, without limitation, any computer
records or tapes) of the applicable Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Asset to
Purchaser.  The applicable Seller or its designee (including the Custodian)
shall release its custody of the Purchased Asset File only in accordance with a
written request acknowledged in writing by Purchaser and otherwise in accordance
with the Custodial Agreement.

(c)        From time to time, the applicable Seller shall forward to the
Custodian, with copy to Purchaser, additional original documents or additional
documents evidencing any assumption, modification, consolidation or extension of
a Purchased Asset approved (if and to the extent required) in accordance with
the terms of this Agreement, and upon receipt of any such other documents (which
shall be clearly marked as to which Purchased Asset File such documents relate)
Custodian will be required to hold such other documents in the related Purchased
Asset File in accordance with the Custodial Agreement.

ARTICLE 8

 

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a)        Purchaser shall have free and unrestricted use of all Purchased
Assets, subject, however, to the terms of this Agreement.  Nothing in this
Agreement or any other Transaction Document shall preclude Purchaser from
engaging in repurchase transactions with the Purchased Assets or otherwise
selling, transferring, pledging, repledging, hypothecating or rehypothecating
the Purchased Assets, all on terms that Purchaser may determine in its sole
discretion, but no such transaction shall relieve Purchaser of its obligations
to transfer the same Purchased Assets to the applicable Seller pursuant to
Article 3 or of Purchaser’s obligation to credit or pay Income to, or apply
Income to the obligations of, the applicable Seller pursuant to Article 5.

(b)        Nothing contained in this Agreement or any other Transaction Document
shall obligate Purchaser to segregate any Purchased Assets delivered to
Purchaser by any Seller.  Except to the extent expressly set forth in this
Agreement or any other Transaction Document, no Purchased Asset shall remain in
the custody of any Seller or any Affiliate of any Seller.

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES

(a)        Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Sellers, as of the date hereof and as of each Purchase Date,
that (i) it is duly authorized to execute and deliver the Transaction Documents
to which it is a party, to enter into Transactions





55




 

contemplated hereunder and to perform its obligations under the Transaction
Documents and has taken all necessary action to authorize such execution,
delivery and performance in each relevant jurisdiction, (ii) it will engage in
Transactions as principal, (iii) each person signing any Transaction Document on
its behalf is duly authorized to do so on its behalf, (iv) it has obtained all
authorizations of any Governmental Authority required in connection with the
Transaction Documents and the Transactions hereunder and such authorizations are
in full force and effect and (v) the execution, delivery and performance of the
Transaction Documents and the Transactions hereunder will not violate any
Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected.

(b)        Representations and Warranties of Sellers.  Each Seller represents
and warrants to Purchaser as of the date hereof and as of each Purchase Date and
covenants that at all times while this Agreement or any Transaction hereunder is
in effect as follows:

(i)         Organization, Etc.  Each Seller (A) is duly organized, validly
existing and in good standing under the laws and regulations of the jurisdiction
of its formation, (B) is duly licensed, qualified, and in good standing in every
state or jurisdiction where such licensing or qualification is necessary for the
transaction of its business, except where failure to so qualify could not be
reasonably likely to have a Material Adverse Effect, (C) has the power to own
and hold the assets it purports to own and hold, and to carry on its business as
now being conducted and proposed to be conducted and (D) has the power to
execute, deliver, and perform its obligations under the Transaction Documents in
each relevant jurisdiction.

(ii)       Authorization, Acting as Principal, Approvals, Compliance.  Each
Seller represents that (A) it is duly authorized to execute and deliver the
Transaction Documents to which it is a party, to enter into Transactions
contemplated hereunder and to perform its obligations under the Transaction
Documents, and has taken all necessary action to authorize such execution,
delivery and performance in each relevant jurisdiction, (B) it will engage in
Transactions as principal, (C) each person signing any Transaction Document on
its behalf is duly authorized to do so on its behalf, (D) it has obtained all
authorizations of any Governmental Authority required in connection with the
Transaction Documents and the Transactions hereunder and such authorizations are
in full force and effect and (E) the execution, delivery and performance of the
Transaction Documents and the Transactions hereunder will not violate (1) any
Requirement of Law applicable to it, (2) its organizational documents or (3) any
agreement by which it is bound or by which any of its assets are affected
(provided,  however, that if any Purchased Asset Document for any  A-Note or
Senior Participation Interest requires the holder or transferee of the related
Purchased Asset to be a qualified or eligible transferee, qualified
institutional lender or qualified or eligible lender (however defined) (any such
requirements, “Qualified Transferee Requirements”), it is assumed for purposes
of the representation in the foregoing subclause (3) that Purchaser meets such
requirements).

(iii)      Consents.  No consent, approval or other action of, or filing by any
Seller with, any Governmental Authority or (assuming that Purchaser satisfies
any applicable Qualified Transferee Requirements) any other Person is required
to authorize, or is otherwise required in connection with, the execution,
delivery and performance of any of





56




 

the Transaction Documents (other than consents, approvals and filings that have
been obtained or made, as applicable).

(iv)       Due Execution; Enforceability.  The Transaction Documents to which it
is a party have been or will be duly executed and delivered by each Seller, for
good and valuable consideration.  Once executed by each applicable counterparty,
the Transaction Documents constitute the legal, valid and binding obligations of
each Seller, enforceable against such Seller in accordance with their respective
terms in each relevant jurisdiction subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to general principles of equity.

(v)        Ability to Perform.  No Seller believes, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant applicable
to it and contained in the Transaction Documents to which it is a party.

(vi)       Non-Contravention.  Neither the execution and delivery of the
Transaction Documents, nor consummation by any Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
such Seller with the terms, conditions and provisions of the Transaction
Documents (or any of them) will conflict with or result in a breach of any of
the terms, conditions or provisions of (A) the organizational documents of such
Seller, (B) any contractual obligation to which such Seller is now a party or
the rights under which have been assigned to such Seller or the obligations
under which have been assumed by such Seller or to which the assets of such
Seller is subject or constitute a default thereunder, or result thereunder in
the creation or imposition of any Lien upon any of the assets of such Seller,
other than pursuant to the Transaction Documents (assuming, for the purposes of
the representations in this subclause (B), that Purchaser satisfies any
applicable Qualified Transferee Requirements), (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to such Seller, or (D) any
applicable Requirement of Law, in the case of subparagraphs (B) or (C) above, to
the extent that such conflict or breach could have a Material Adverse Effect.

(vii)     Litigation; Requirements of Law.  As of the date hereof and as of the
Purchase Date for any Transaction hereunder, except as may be disclosed in
writing by Seller to Purchaser prior to such date, there is no action, suit,
proceeding, investigation or arbitration pending or, to any Seller’s Knowledge,
threatened against any Seller, Guarantor or any of their respective Affiliates
or assets that may result in any Material Adverse Effect.  Each Seller is in
compliance in all material respects with all Requirements of Law.  No Seller,
nor Guarantor, nor any of their respective Subsidiaries, is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority that may result
in a Material Adverse Effect or could constitute a Default or an Event of
Default.

(viii)    Judgments.  Except as disclosed in writing to Purchaser, there are no
judgments against any Seller or Guarantor unsatisfied of record or docketed in
any court located in the United States of America or in any other relevant
jurisdiction.





57




 

(ix)       No Broker.  Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Purchaser or an Affiliate of Purchaser) who
may be entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to any of the Transaction Documents.

(x)        No Default.  No Event of Default or, to Sellers’ Knowledge, except as
may be disclosed in writing by Seller to Purchaser prior to any Purchase Date,
Default has occurred or exists under or with respect to the Transaction
Documents.

(xi)       No Decline in Market Value.  To each Seller’s Knowledge, except as
may be disclosed in writing by Seller to Purchaser prior to any Purchase Date,
there are no facts or circumstances that are reasonably likely to cause or have
caused the Market Value of any Purchased Asset to decline in any material
respect from the Market Value set forth in the Confirmation therefor as of the
Purchase Date (and as such Market Value may have been reduced by Purchaser after
the Purchase Date).

(xii)     Authorized Representatives.  The duly authorized representatives of
each Seller are listed on and true signatures of such authorized representatives
are set forth on Exhibit IV hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit IV hereto as Sellers may
from time to time deliver to Purchaser.

(xiii)    Good Title to Purchased Assets.  Immediately prior to the purchase of
any Purchased Assets and other Purchased Items by Purchaser from any Seller,
(A) such Purchased Assets and other Purchased Items are free and clear of any
lien, encumbrance or impediment to transfer (including any “adverse claim” as
defined in Article 8-102(a)(1) of the UCC), (B) such Purchased Assets and other
Purchased Items are not subject to any right of set-off, any prior sale,
transfer, assignment or participation (other than (i) any Junior Participation
Interest or B-Note that is subordinate to any A-Note or Senior Participation
Interest or (ii) any other A-Note, B-Note or Participation Interest that is also
a Purchased Asset), or any agreement by such Seller to assign, convey, transfer
or participate (other than any participation agreement (including any Starwood
Pari Passu Participation Agreement) or co-lender agreement relating to any
Purchased Asset that is an A-Note, B-Note or Participation Interest) such
Purchased Assets and other Purchased Items, in each case, in whole or in part,
(C) such Seller is the sole record and beneficial owner of and has good and
marketable title to such Purchased Assets and other Purchased Items and (D) such
Seller has the right to sell and transfer such Purchased Assets and other
Purchased Items to Purchaser.  Upon the purchase of any Purchased Assets and
other Purchased Items by Purchaser from any Seller, Purchaser shall be the sole
owner of such Purchased Assets and other Purchased Items free of any adverse
claim existing as of the Purchase Date, subject to the terms and conditions of
the Purchased Asset Documents and such Seller’s rights under this Agreement.

(xiv)     Security Interest in Collateral.  Upon execution and delivery of the
Account Control Agreement relating to the Sub-6 Collection Account, Purchaser
shall have a legal, valid and enforceable first priority security interest in
all right, title and interest of Sub-6 Seller in the Sub-6 Collection Account
and all funds credited thereto.  Upon execution and delivery of the Account
Control Agreement relating to the Funding V Collection Account,





58




 

Purchaser shall have a legal, valid and enforceable first priority security
interest in all right, title and interest of Funding V Seller in the Funding V
Collection Account and all funds credited thereto.  Upon execution and delivery
of the Account Control Agreement relating to the Foreign Purchased Asset
Collection Account, Purchaser shall have a legal, valid and enforceable first
priority security interest in all right, title and interest of Sub-6 Seller in
the Foreign Purchased Asset Collection Account and all funds credited
thereto.  In the event any related Transaction is recharacterized as a secured
financing of the Purchased Assets and other Purchased Items, the provisions of
this Agreement (together, with respect to any Foreign Purchased Asset, with the
relevant Foreign Security Agreement) are effective to create in favor of
Purchaser a valid “security interest” (as defined in Section 1-201(b)(35) of the
UCC) in all rights, title and interest of the related Seller in, to and under
the Collateral, and:

(A)       with respect to the portion of the Collateral constituting an
“instrument” (as defined in Section 9-102(a)(47) of the UCC), upon possession of
such Collateral constituting an “instrument” by the Custodian in accordance with
the Custodial Agreement or by a bailee pursuant to a Bailee Agreement, Purchaser
shall have a valid, perfected first priority security interest in such
Collateral constituting an “instrument”; and

(B)       upon filing the UCC Financing Statements in the applicable UCC Filing
Jurisdiction, Purchaser shall have a valid, perfected first priority security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected under the UCC by the filing of financing statements.

(xv)      Delivery of Purchased Asset File.  With respect to each Purchased
Asset, the Mortgage Note, the Mortgage, the Assignment of Mortgage, the Transfer
Certificate, the Participation Certificate (if applicable) and the assignment of
such Participation Certificate (if applicable) and any other document required
to be delivered under this Agreement and the Custodial Agreement for such
Purchased Asset has been delivered to Purchaser or the Custodian on its behalf
(or shall be delivered in accordance with the time periods set forth herein).

(xvi)     Representations and Warranties Regarding Purchased Assets.  Each of
the representations and warranties made in respect of each Purchased Asset
pursuant to Exhibit XII-A and in respect of any related Additional Collateral
pursuant to Exhibit XII-B are true, complete and correct in all material
respects, except to the extent disclosed in a Requested Exceptions Report
approved by Purchaser.

(xvii)   Federal Regulations.  No Seller is required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended.  No Seller is a
“holding company,” or a “subsidiary company of a holding company,” or an
“affiliate” of either a “holding company” or a “subsidiary company of a holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005, as amended.





59




 

(xviii)  Taxes.  Each Seller has filed or caused to be filed all tax returns or
extensions thereto that, to Seller’s Knowledge, would be delinquent if they had
not been filed on or before the date hereof (taking into account any extensions)
and has paid all taxes shown to be due and payable on or before the date hereof
on such returns or on any assessments made against it or any of its property (in
each case taking into account any extensions) except for (a) any such taxes as
are being appropriately contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; to Seller’s Knowledge, no tax liens
have been filed against any of Seller’s assets, except for such tax liens as are
being appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been provided in accordance with GAAP.

(xix)     ERISA.  Seller does not have any Plans or any ERISA Affiliates and
makes no contributions to any Plans or any Multiemployer Plans.

(xx)      Solvency; No Fraudulent Transfer.  Each Seller has adequate capital
for the normal obligations foreseeable in a business of its size and character
and in light of its contemplated business operations.  Each Seller is generally
able to pay, and is paying, its debts as they come due. Neither the Transaction
Documents nor any Transaction thereunder are entered into in contemplation of
insolvency or with intent to hinder, delay or defraud any creditors of any
Seller.  As of each Purchase Date, each Seller is not insolvent within the
meaning of 11 U.S.C. Section 101(32) or under any analogous legislation in any
relevant jurisdiction or any successor provision thereof and the transfer and
sale of the related Purchased Assets on such Purchase Date pursuant hereto and
the obligation to repurchase such Purchased Asset (A) will not cause the
liabilities of such Seller to exceed the assets of such Seller, (B) will not
result in such Seller having unreasonably small capital, and (C) will not result
in debts that would be beyond such Seller’s ability to pay as the same
mature.  Each Seller received reasonably equivalent value in exchange for each
transfer and sale of the Purchased Assets and the Purchased Items subject hereto
to Purchaser.  No Act of Insolvency has occurred with respect to any Seller in
the last ten (10) years.

(xxi)     Use of Proceeds; Margin Regulations.  All proceeds of each Transaction
shall be used by the applicable Seller for purposes permitted under such
Seller’s governing documents, provided that no part of the proceeds of any
Transaction shall be used by any Seller to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.  Neither the entering into of any Transaction nor the use of any proceeds
thereof shall violate, or be inconsistent with, any provision of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

(xxii)   Full and Accurate Disclosure.  No information contained in the
Transaction Documents, or any written statement furnished by or on behalf of any
Seller or Guarantor pursuant to the terms of the Transaction Documents, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made, provided that, with
respect to financial projections, forecasts, budgets and other forward





60




 

looking information, each Seller represents only that such information was
prepared in good faith based on assumptions believed by such Seller to be
reasonable at the time made and at the time such materials were so furnished.

(xxiii)  Financial Information.  All financial data concerning any Seller,
Guarantor, and to Sellers’ Knowledge, the Purchased Assets and the other
Purchased Items that has been delivered by or on behalf of any Seller to
Purchaser is true, complete and correct in all material respects on the date of
the delivery thereof to Purchaser.  All financial data concerning any Seller and
Guarantor has been prepared fairly in accordance with GAAP (to the extent
applicable).  Since the delivery of such data, except as otherwise disclosed in
writing to Purchaser, there has been no change in the financial position of any
Seller, Guarantor or in the results of operations of any Seller or Guarantor, or
to Sellers’ Knowledge, the Purchased Assets and the other Purchased Items, which
change could result in a Material Adverse Effect.

(xxiv)   Intentionally omitted.

(xxv)    No Reliance.  Each Seller has made its own independent decisions to
enter into the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  No Seller is relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(xxvi)   Trading with the Enemy Act, Patriot Act and Foreign Corrupt Practices
Act.  Each Seller, and to each Seller’s Knowledge, Guarantor and each of their
Affiliates, is in compliance, in all material respects, with (A) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (B) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (the
“Patriot Act”).  No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(xxvii) Prohibited Persons.  None of Guarantor, any Seller or any Affiliates of
Guarantor or any Seller is a Prohibited Person, and no Seller is acting on
behalf of or for the benefit of any Prohibited Person.

(xxviii) Insider.  No Seller is an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant





61




 

thereto) of Purchaser, of a bank holding company of which Purchaser is a
Subsidiary, or of any Subsidiary of a bank holding company of which Purchaser is
a Subsidiary.

(xxix)   Anti-Money Laundering Laws.  Each Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations
(collectively, the “Anti-Money Laundering Laws”), by (A) establishing an
adequate anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, (B) conducting the requisite due diligence in connection with
the origination of each Purchased Asset for purposes of the Anti-Money
Laundering Laws, including with respect to the legitimacy of the related obligor
(if applicable) and the origin of the assets used by such obligor to purchase
the property in question, and (C) maintaining sufficient information to identify
the related obligor (if applicable) for purposes of the Anti-Money Laundering
Laws.

(xxx)    Notice Address; Jurisdiction of Organization.  Each Seller’s address
for notices is as specified on Exhibit I hereto, unless Seller has provided a
new address to Purchaser in writing.  Each Seller’s jurisdiction of organization
is the State of Delaware. The location where each Seller keeps its books and
records, including all computer tapes and records relating to the Collateral, is
its notice address, unless such Seller has provided a different address to
Purchaser in writing.

(xxxi)   Ownership.  Each Seller is and shall remain at all times a wholly-owned
direct or indirect subsidiary of Guarantor.

(xxxii) Covered Fund.  Seller has been structured so as not to constitute, and
is not, a “covered fund” for purposes of Section 619 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Volcker Rule”), and is relying
upon an exception or exemption from the registration requirements of the
Investment Company Act set forth in Section 3(c)(5)(C) of the Investment Company
Act.

(xxxiii) Centre of Main Interests. Seller warrants, represents and covenants
that it has not (A) taken any action that would cause its “centre of main
interests” (as such term is used in Section 3(1) of the European Council
Regulation (EC) No. 1346/2000 on Insolvency Proceedings (the “Insolvency
Regulation”)) to be located in the United Kingdom or Europe or (B) registered as
a company in any jurisdiction other than Delaware.

ARTICLE 10

 

NEGATIVE COVENANTS OF SELLERS

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, no Seller shall, without the prior written
consent of Purchaser:

(a)        take any action that would directly or indirectly impair or adversely
affect Purchaser’s title to the Purchased Assets and the other Purchased Items;





62




 

(b)        transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Assets and the other Purchased Items to any Person
other than Purchaser, or engage in repurchase transactions or similar
transactions with respect to any Purchased Assets and the other Purchased Items
with any Person other than Purchaser;

(c)        create, incur, assume or suffer to exist any Lien, encumbrance or
security interest in or on any of its property, assets, revenue, the Purchased
Assets, the other Collateral, whether now owned or hereafter acquired, other
than the Liens and security interest granted by such Seller pursuant to the
Transaction Documents;

(d)        create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) if the same would cause such Seller to
violate the covenants contained in Article 12 or Guarantor to violate the
financial covenants contained in the Guaranty;

(e)        permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Mortgagor, in each case, relating to any
Purchased Asset, to create, incur, assume or suffer to exist any Liens or
Indebtedness, including without limitation, junior mortgage debt or mezzanine
debt (in each case, excluding Permitted Encumbrances against the related
Mortgaged Property and except to the extent that any such Liens or Indebtedness
are otherwise created, incurred, assumed or permitted in accordance with the
Purchased Asset Documents);

(f)        consent or assent to any Significant Modification relating to any
Purchased Asset without Purchaser’s prior written approval other than in
accordance with Article 27;

(g)        permit the organizational documents of such Seller to be amended in
any material respect;

(h)        engage in, seek or consent to any dissolution, winding up, Division,
liquidation, consolidation, merger or sale of all or substantially all of its
assets (except in the ordinary course of business from time to time and upon the
repurchase of all applicable Purchased Assets of such Seller then subject to
Transactions under this Agreement), transfer of membership interests or the
like, or material amendment of its operating agreement (as applicable);

(i)         permit a Change of Control of such Seller;

(j)         after the occurrence and during the continuance of an Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Capital Stock of such Seller, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
such Seller;

(k)        acquire or maintain any right or interest in any Purchased Asset or
Mortgaged Property relating to any Purchased Asset that is senior to or pari
passu with the rights and interests of Purchaser therein under the Transaction
Documents;





63




 

(l)         use any part of the proceeds of any Transaction hereunder for any
purpose which violates, or would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System;

(m)       permit any companion promissory note or Companion Participation
Interest in connection with any Starwood Pari Passu Purchased Asset to be
pledged to secure any financing facility; or

(n)        take any action that will cause its “centre of main interests” (as
such term is used in the Insolvency Regulation) to be located in the United
Kingdom or Europe or register as a company in any jurisdiction other than
Delaware.

ARTICLE 11

 

AFFIRMATIVE COVENANTS OF SELLERS

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, each Seller covenants that:

(a)        Seller Notices.

(i)         Material Adverse Change.  Each Seller shall promptly (and in any
event not later than two (2) Business Days after Knowledge thereof) notify
Purchaser of any material adverse change in its business operations and/or
financial condition of which such Seller has Knowledge; provided,  however, that
nothing in this Article 11 shall relieve such Seller of its obligations under
this Agreement.

(ii)       Default or Event of Default.  Each Seller shall notify Purchaser,
Account Bank, Servicer and Custodian of the occurrence of any Default or Event
of Default with respect to any Seller as soon as possible but in no event later
than two (2) Business Days after obtaining Knowledge of such event.

(iii)      Purchased Asset Defaults.  The applicable Seller shall promptly, and
in any event not later than two (2) Business Days after obtaining Knowledge or
receipt of any notice thereof, deliver to Purchaser notice of the occurrence of
an event of default beyond all applicable notice and grace periods under any
Purchased Asset Documents.

(iv)       Other Defaults, Litigation and Judgments. The applicable Seller shall
promptly, and in any event not later than two (2) Business Days after obtaining
Knowledge thereof, notify Purchaser of (A) any default or event of default on
the part of such Seller or Guarantor under any Indebtedness or other material
contractual obligations, in excess of $100,000 with respect to Seller or
$25,000,000 with respect to Guarantor; and (B) of the commencement or threat in
writing of, or judgment in, any action, suit, proceeding, investigation or
arbitration involving such Seller or Guarantor which relates to any Purchased
Asset, questions or challenges the validity or enforceability of any Transaction
or Transaction Document or individually, or in the aggregate, if adversely
determined would reasonably be expected to have a Material Adverse Effect.





64




 

(v)        Inclusion in CMBS Transaction.  The applicable Seller shall promptly,
and in any event within two (2) Business Days, notify Purchaser of (A) any
Purchased Asset being offered for inclusion in a commercial mortgage-backed
securities transaction, identifying such Purchased Asset, such transaction and
the expected closing date of such transaction, and (B) of any CMBS Rejection.

(vi)       Mandatory Early Repurchase Event.  Seller shall promptly, and in any
event not later than two (2) Business Days after obtaining Knowledge thereof,
notify Purchaser of any Mandatory Early Repurchase Event that has occurred,
which notice to Purchaser shall state the details of such Mandatory Early
Repurchase Event including the related Purchased Assets for which such Mandatory
Early Repurchase Event has occurred and whether such Mandatory Early Repurchase
Event is continuing.

(b)        Reporting.

(i)         Purchased Asset Information.  Each Seller shall provide, or shall
cause to be provided, to Purchaser (A) no later than the fifteenth (15th) day of
each month, (1) any property level information made available to such Seller
during the preceding month with respect to any Purchased Asset and (2) all other
required reports, rent rolls, financial statements, certificates and notices it
received during the preceding month pursuant to the Purchased Asset Documents;
and (B) promptly upon request, any other information within such Seller’s or a
Servicer’s possession with respect to the Purchased Assets that may be
reasonably requested by Purchaser from time to time.

(ii)       Monthly Purchased Asset Report.  Each Seller shall provide, or shall
cause to be provided, no later than the fifteenth (15th) day of each month, a
certified written report for each Purchased Asset substantially in the form
attached as Exhibit  XIII or such other form as may be reasonably acceptable to
Purchaser, which shall include the following information with respect to such
Purchased Asset: (A) loan status, collection performance, delinquency and loss
experience; (B) any developments or events known to such Seller with that have
occurred since the last monthly Purchased Asset report delivered hereunder that
could have a Material Adverse Effect on the Market Value of such Purchased
Asset; (C) any and all written modifications to the related Purchased Asset
Documents that have occurred since the last monthly Purchased Asset report
delivered hereunder; (D) an update as to any expected disposition or sale of
such Purchased Asset; and (E) such other information as mutually agreed by
Purchaser and Seller.

(iii)      Quarterly Purchased Asset Report.  Each Seller shall provide, or
shall cause to be provided, no later than forty-five (45) days after the end of
each quarterly fiscal period of Guarantor, a certified written report for each
Purchased Asset substantially in the form attached as Exhibit XIV or such other
form as may be reasonably acceptable to Purchaser, which shall include the
following information with respect to such Purchased Asset: (A) for the
Mortgaged Property directly or indirectly securing such Purchased Asset (or, in
the case of a Purchased Asset directly or indirectly secured by a portfolio of
Mortgaged Properties, such information on a consolidated basis), the net
operating income, debt service coverage, occupancy, the revenues per room (for
hospitality properties) and sales





65




 

per square foot (for retail properties), in each case, to the extent received by
such Seller; and (B) such other information as mutually agreed by Purchaser and
Seller.

(iv)       Quarterly Financial Reports.  Sellers shall provide, or shall cause
to be provided, within forty-five (45) days after the end of the first three
quarterly fiscal periods of each fiscal year of Guarantor, the unaudited
consolidated balance sheets of Guarantor, as at the end of such period and the
related unaudited, consolidated statements of income, member equity and cash
flows of Guarantor for such period and the portion of the fiscal year through
the end of such period (and in each case with comparisons to applicable
information in the financial statements from the same quarter of the previous
year), accompanied by an officer’s certificate of Guarantor, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Guarantor in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments).

(v)        Annual Financial Reports.  Sellers shall provide, or shall cause to
be provided, within ninety (90) days after the end of each fiscal year of
Guarantor, the audited consolidated balance sheets of Guarantor as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of Guarantor for such fiscal year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such fiscal year.

(vi)       Covenant Compliance Certificate.  Sellers shall provide, or shall
cause to be provided, in conjunction with each delivery pursuant to
Article 11(b)(iv) and 11(b)(v), an officer’s certificate from an officer of
Guarantor addressed to Purchaser certifying that, as of the end of the most
recently ended fiscal quarter, and to such officer’s Knowledge, as of the date
of such certificate, (A) Sellers and Guarantor are in compliance in all material
respects with all of the terms and requirements of the Transaction Documents,
(B) Guarantor is in compliance with the financial covenants set forth in the
Guaranty (including therein detailed calculations demonstrating such compliance)
and (C) no Event of Default exists.

(vii)     Other Information.  Sellers shall provide, or shall cause to be
provided, to Purchaser such other information regarding the financial condition,
operations or business of Sellers, Guarantor or any Mortgagor or underlying
guarantor with respect to a Purchased Asset as Purchaser may reasonably request,
including without limitation, such documents as Purchaser may request evidencing
the truthfulness of the representations set forth in Article 9;  provided that,
in the case of any request related to any Mortgagor or underlying guarantor with
respect to a Purchased Asset, such information is in the possession of the
applicable Seller.

(c)        Defense of Purchaser’s Security Interest.  The applicable Seller
shall (i) defend the right, title and interest of Purchaser in and to the
Purchased Assets and other Collateral against, and take such other action as is
necessary to remove, the Liens, security interests, claims and





66




 

demands of all Persons (other than security interests by or through Purchaser)
and (ii) at Purchaser’s reasonable request, take all action Purchaser reasonably
deems necessary or desirable to ensure that Purchaser will have a first priority
security interest in the Purchased Assets and other Collateral subject to any of
the Transactions in the event such Transactions are recharacterized as secured
financings (including, among other things, filing such UCC financing statements
or their equivalent under the Requirements of Law in the relevant non-U.S.
jurisdiction, if applicable, as Purchaser may reasonably request).

(d)        Additional Rights.  If any Seller shall at any time become entitled
to receive or shall receive any rights, whether in addition to, in substitution
of, as a conversion of, or in exchange for a Purchased Asset, or otherwise in
respect thereof, such Seller shall accept the same as Purchaser’s agent, hold
the same in trust for Purchaser and deliver the same forthwith to Purchaser (or
the Custodian, as appropriate) in the exact form received, duly endorsed by such
Seller to Purchaser, if required, together with an undated bond power covering
such certificate duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions.  If any sums of money or
property so paid or distributed in respect of the Purchased Assets shall be
received by any Seller, such Seller shall, until such money or property is paid
or delivered to Purchaser, hold such money or property in trust for Purchaser,
segregated from other funds of such Seller, as additional collateral security
for the Transactions.

(e)        Further Assurances.  At any time from time to time upon the
reasonable request of Purchaser, at the sole expense of the applicable Seller,
such Seller shall promptly and duly execute and deliver such further
instruments, documents and information and take such further actions as
Purchaser may deem reasonably necessary or desirable to (i) obtain or preserve
the security interest granted hereunder, (ii) ensure that such security interest
remains fully perfected at all times and remains at all times first in priority
as against all other creditors of Seller (whether or not existing as of the date
hereof or in the future), (iii) obtain or preserve the rights and powers herein
granted (including, among other things, filing such UCC financing statements or
their equivalent under the Requirements of Law in the relevant non-U.S.
jurisdiction, as applicable, as Purchaser may reasonably request) or (iv) ensure
compliance with the Patriot Act or any other Requirement of Law.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note, other instrument or certificated security,
such note, instrument or certificated security shall be promptly delivered to
Purchaser, duly endorsed in a manner satisfactory to Purchaser, to be itself
held as Collateral pursuant to the Transaction Documents.

(f)        Preservation of Existence; Compliance with Law.  Each Seller shall at
all times (i) comply with all material contractual obligations, (ii) comply in
all material respects with all laws, ordinances, rules, regulations and orders
(including, without limitation, environmental laws) of any Governmental
Authority or any other federal, state, municipal or other public authority
having jurisdiction over it or its assets and (iii) maintain and preserve its
legal existence and all of its material rights, privileges, licenses and
franchises necessary for the operation of its business (including, without
limitation, with respect to each Seller, all lending licenses held by it and its
status as a “qualified transferee” (however denominated) under all documents
which govern the Purchased Assets).

(g)        Operations.  Each Seller shall continue to engage in business of the
same general type as now conducted by it or otherwise as approved by Purchaser
prior to the date hereof.  Each





67




 

Seller shall maintain records with respect to the Collateral and the conduct and
operation of its business with no less a degree of prudence than if the
Collateral were held by such Seller for its own account and shall furnish
Purchaser, upon reasonable request by Purchaser or its designated
representative, with reasonable information obtainable by such Seller with
respect to the Collateral and the conduct and operation of its business.

(h)        Books and Record.  Each Seller shall, and shall cause Guarantor to,
at all times keep proper books and records in which full, true and correct
entries shall be made of its transactions fairly in accordance with GAAP, and
set aside on its books from its earnings for each fiscal year all such proper
reserves in accordance with GAAP.

(i)         Compliance with Transaction Documents.  Each Seller shall observe,
perform and satisfy all the terms, provisions and covenants required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction
Documents.  Sellers shall cause Guarantor to at all times comply with the terms
and conditions of its Guaranty, including without limitation, any financial
covenants contained therein.  Sellers shall be solely responsible for the fees
and expenses of Custodian, Account Bank and Servicer.

(j)         Taxes and Other Charges.  Each Seller shall timely file all income,
franchise and other tax returns required to be filed by it and shall timely pay
and discharge all taxes, levies, assessments, liens and other charges imposed on
it, on its income or profits, on any of its property or on the Collateral prior
to the date on which penalties attach thereto, except (i) for any such tax,
levy, assessment, liens or other charge which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in accordance with GAAP or (ii) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(k)        ERISA.  No Seller shall violate the representations and warranties
contained in Article 9(b)(xx).

(l)         Hedging Transactions.  With respect to each Purchased Asset that
accrues interest at a fixed rate, the applicable Seller, Guarantor or a
Subsidiary of Guarantor shall enter into Hedging Transactions pursuant to a
hedging strategy acceptable to Purchaser in its reasonable discretion and pledge
such Hedging Transactions to Purchaser as Collateral.  In connection with any
such pledge of a Hedging Transaction, to the extent such Hedging Transactions
are entered into by a party other than a Seller or with a party other than
Purchaser, Sellers shall cause to be delivered to Purchaser a collateral
assignment of such Hedging Transaction and any other documents (including,
without limitation, UCC financing statements) necessary or reasonably requested
by Purchaser to perfect Purchaser’s security interests in such Hedging
Transaction, each such document in form and substance reasonably acceptable to
Purchaser.  The notional amount of any Hedging Transaction relating to a
Non-Conduit Asset shall be equal to the initial Purchase Price of such
Non-Conduit Asset as of the related Purchase Date.

(m)       Concentration Limits; Minimum Weighted Average Debt Yield; CMBS
Rejection and Resizing.  Sellers shall at all times comply with the requirements
of Sections 2,  3 and 4 of the Fee Letter.





68




 

ARTICLE 12

 

SINGLE PURPOSE ENTITY

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, each Seller covenants that:

(a)        such Seller shall own no assets, and shall not engage in any
business, other than the Purchased Assets and Proposed Assets, its interest
under any associated Hedging Transactions and other assets incidental to the
origination, acquisition, ownership, financing and disposition of the Purchased
Assets and associated Hedging Transactions;

(b)        such Seller shall not make any loans or advances to any Affiliate or
third party and shall not acquire obligations or securities of its Affiliates;

(c)        such Seller shall pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;

(d)        such Seller shall comply with the provisions of its organizational
documents;

(e)        such Seller shall do all things necessary to observe its
organizational formalities and to preserve its existence;

(f)        such Seller shall maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that (i)
appropriate notation shall be made on such financial statements to indicate the
separateness of the Seller from such Affiliate and to indicate that the Seller’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (ii) such assets shall also be listed
on the Seller’s own separate balance sheet) and file its own tax returns (except
to the extent consolidation is required or permitted under Requirements of Law,
or if such Seller is treated as disregarded from its owner for U.S. federal
income or other applicable tax purposes);

(g)        such Seller shall be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate) (other than for tax purposes), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other;

(h)        such Seller shall maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations and shall remain solvent,
provided that the foregoing shall not require any member, partner or shareholder
of any Seller to make any additional capital contribution to such Seller;

(i)         such Seller shall not commingle its funds or other assets with those
of any Affiliate or any other Person (other than with the other Seller in
accordance with the Transaction Documents) and shall maintain its properties and
assets in such a manner that it would not be costly





69




 

or difficult to identify, segregate or ascertain its properties and assets from
those of others, in each case except in accordance with this Agreement;

(j)         such Seller shall maintain its properties, assets and accounts
separate from those of any Affiliate or any other Person (other than the other
Seller in accordance with the Transaction Documents);

(k)        such Seller shall not hold itself out to be responsible for the debts
or obligations of any other Person (other than the other Seller in accordance
with the Transaction Documents);

(l)         such Seller shall not, without the prior unanimous written consent
of all of its Independent Members, take any action that will result in an Act of
Insolvency;

(m)       such Seller shall, at all times, have at least one (1) Independent
Member;

(n)        such Seller’s organizational documents shall provide (i) that
Purchaser be given at least two (2) Business Days prior notice of the removal
and/or replacement of any Independent Member, together with the name and contact
information of the replacement Independent Member and evidence of the
replacement’s satisfaction of the definition of Independent Member and (ii) that
any Independent Member of Seller shall not have any fiduciary duty to anyone
including the holders of the equity interest in Seller and any Affiliates of
Seller except Seller and the creditors of Seller with respect to taking of, or
otherwise voting on, any Act of Insolvency; provided, that the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing;

(o)        such Seller shall not enter into any transaction with an Affiliate of
such Seller except on commercially reasonable terms similar to those available
to unaffiliated parties in an arm’s length transaction;

(p)        Intentionally Omitted;

(q)        such Seller shall use separate stationary, invoices and checks
bearing its own name, and allocate fairly and reasonably any overhead for shared
office space and for services performed by an employee of an Affiliate;

(r)        such Seller shall not pledge its assets to secure the obligations of
any other Person (other than the other Seller in accordance with the Transaction
Documents);

(s)        such Seller shall not form, acquire or hold any Subsidiary or own any
equity interest in any other entity; and

(t)         such Seller shall not create, incur, assume or suffer to exist any
Indebtedness, Lien, encumbrance or security interest in or on any of its
property, assets, revenue, the Purchased Assets, the other Collateral, whether
now owned or hereafter acquired, other than (i) obligations under the
Transaction Documents, (ii) obligations under the documents evidencing the
Purchased Assets, and (iii) unsecured trade payables, in an aggregate amount not
to exceed $500,000 at any one time outstanding (any amounts incurred in any
currency other than U.S. Dollars will be converted into U.S. Dollars at the
applicable Spot Rate), incurred in the ordinary course of acquiring, owning,
financing and disposing of the Purchased Assets; provided,  however, that any
such trade payables





70




 

incurred by Seller shall be paid within ninety (90) days of the date incurred;
provided,  further, that it is acknowledged, for purposes hereof, “trade
payables” shall not include unpaid legal fees and unpaid transaction costs in
connection with the execution of this Agreement and the Transaction Documents or
the origination or acquisition of any Purchased Asset or the closing of any
Transaction under this Agreement.

ARTICLE 13

 

EVENTS OF DEFAULT; REMEDIES; SET-OFF

(a)        Events of Default.  Each of the following events shall constitute an
“Event of Default” under this Agreement:

(i)         Failure to Repurchase or Repay.  The applicable Seller shall fail to
repurchase Purchased Assets upon the applicable Repurchase Date or shall fail to
repay the Purchase Price with respect to any Purchased Asset when and as
required pursuant to the Transaction Documents.

(ii)       Failure to Pay Purchase Price Differential.  Purchaser shall fail to
receive on or before any Remittance Date the accrued and unpaid Purchase Price
Differential.

(iii)      Failure to Cure Margin Deficit.  Any Seller shall fail to cure any
Margin Deficit in accordance with Article 4.

(iv)       Other Failure to Pay.  Any Seller shall fail to make any payment not
otherwise enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise, which failure is not remedied within five (5)
Business Days after receipt of notice thereof from Purchaser.

(v)        Act of Insolvency.  An Act of Insolvency occurs with respect to any
Seller or Guarantor.

(vi)       Admission of Inability to Pay.  Any Seller or Guarantor shall admit
to any Person, in writing, its inability to, or its intention not to, perform
any of its respective obligations under any Transaction Document.

(vii)     Transaction Documents.  Any Transaction Document or a replacement
therefor acceptable to Purchaser shall for whatever reason be terminated (except
with Purchaser’s consent) or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Seller or Guarantor.

(viii)    Cross-Default.  Any Seller or Guarantor shall be in default under
(A) any of its Indebtedness which default (1) involves the failure to pay a due
and payable obligation in excess of $100,000, with respect to any Seller, or
$25,000,000 with respect Guarantor or (2) results in the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $100,000, with
respect to any Seller, or $25,000,000, with respect to Guarantor; or (B) any
other material





71




 

contract to which it is a party which default (1) involves the failure to pay a
due and payable obligation or (2) results in the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract if the
aggregate amount of such obligations is $100,000, with respect to any Seller, or
$25,000,000, with respect to Guarantor.  Any Indebtedness or other debt in a
currency other than U.S. Dollars will be converted into U.S. Dollars at the Spot
Rate at the relevant time for purposes of determining whether such limits have
been breached.

(ix)       Judgment.  A final non appealable judgment by any competent court in
the United States of America or any other relevant jurisdiction for the payment
of money shall have been (A) rendered against any Seller in an amount greater
than $100,000 or (B) rendered against Guarantor in an amount greater than
$25,000,000, and in each case, such judgment remains undischarged or unpaid,
unless (x) such judgment is insured against by Seller or Guarantor with a
third-party insurer that is solvent and is not disputing coverage or (y) the
execution of such judgment is stayed by posting of cash, bond or other
collateral acceptable to Purchaser in the amount of such judgment within thirty
(30) days after the entry thereof.  Any judgements in a currency other than U.S.
Dollars will be converted into U.S. Dollars at the Spot Rate at the relevant
time for purposes of determining whether such limits have been breached.

(x)        ERISA.  Any Seller shall violate the representations and warranties
contained in Article 9(b)(xx) (ERISA).

(xi)       Ownership; Security Interest.  Either (A) the Transaction Documents
shall for any reason not cause, or shall cease to cause, Purchaser to be the
owner free of any adverse claim of any of the Purchased Assets and other
Purchased Items or (B) if a Transaction is recharacterized as a secured
financing, and the Transaction Documents with respect to any Transaction shall
for any reason cease to create and maintain a valid first priority security
interest in favor of Purchaser in any of the Collateral.

(xii)     Government or Regulatory Action.  Any governmental, regulatory, or
self regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller or Guarantor, which suspension has a Material Adverse Effect in the
determination of Purchaser.

(xiii)    Affiliated Hedging Transactions.  The occurrence of an Event of
Default or Termination Event (each as defined in the related Affiliated Hedging
Transaction) under any Affiliated Hedging Transaction, with any Seller,
Guarantor or Subsidiary of Guarantor as the Defaulting Party or Affected Party
(each as defined in the related Affiliated Hedging Transaction), respectively.

(xiv)     Change of Control.  A Change of Control, without the consent of
Purchaser, shall occur with respect to any Seller or Guarantor.

(xv)      Representations.  Any representation, warranty or certification made
by any Seller, Guarantor or any Servicer that is an Affiliate of any Seller or
Guarantor to Purchaser under this Agreement or any Transaction Document (other
than any representation





72




 

contained in Article 9(b)(xvi), which shall not be considered an Event of
Default) shall have been incorrect, misleading or untrue in any material respect
when made or repeated or deemed to have been made or repeated and if such breach
is susceptible to cure, such breach is not remedied with five (5) Business Days
after the earlier of (A) delivery of notice thereof to Seller by Purchaser or
(B) knowledge on the part of any Seller of such breach.

(xvi)     Guarantor Breach.  The breach by Guarantor of the covenants made by it
in Article V(j) (“Limitation on Distributions”) of the Guaranty.

(xvii)   Affiliated Servicer Breach.  The breach by any Servicer that is an
Affiliate of any Seller or Guarantor of its obligation to deposit or remit any
Income received by such Servicer in accordance with the third sentence of
Article 5(e) of this Agreement and, if such breach is due to an administrative
or ministerial error, such failure is not cured within two (2) Business Days.

(xviii)  Other Covenant Default.  If any Seller, Guarantor or any Servicer that
is an Affiliate of any Seller or Guarantor shall breach or fail to perform any
of the terms, covenants or obligations under this Agreement or any other
Transaction Document, other than as specifically otherwise referred to in this
definition of “Event of Default”, and such breach or failure to perform is not
remedied within the earlier of ten (10) Business Days after (a) delivery of
notice thereof to such Seller by Purchaser, or (b) Knowledge by any
Knowledgeable Person of such breach or failure to perform; provided, that, if
such default is susceptible to cure but cannot reasonably be cured within such
initial cure period and such Seller shall have commenced to cure such default
within such initial cure period and thereafter diligently and expeditiously
proceeds to cure the same, the initial cure period shall be extended by such
amount of time as is reasonably necessary for such Seller to cure such default,
but in no event to exceed thirty (30) days total (inclusive of the initial cure
period).

(b)        Remedies.  After the occurrence and during the continuance of an
Event of Default, each Seller hereby appoints Purchaser as attorney-in-fact of
Seller for the purpose of taking any action and executing or endorsing any
instruments that Purchaser may deem necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney-in-fact is irrevocable
and coupled with an interest.  If an Event of Default shall occur and be
continuing with respect to any Seller, the following rights and remedies shall
be available to Purchaser:

(i)         At the option of Purchaser, exercised by written notice to Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately prior to the occurrence of an Act of Insolvency with respect
to any Seller or Guarantor), the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, immediately occur (such date, the
“Accelerated Repurchase Date”).

(ii)       If Purchaser exercises or is deemed to have exercised the option
referred to in Article 13(b)(i):





73




 

(A)       Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date;

(B)       to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by the Account Bank
or Seller from time to time pursuant to Articles 4 or 5 of this Agreement and
applied to such Repurchase Price, and (II) any amounts applied to the Repurchase
Price pursuant to Article 13(b)(ii)(D));

(C)       the Custodian shall, upon the request of Purchaser, deliver to
Purchaser all instruments, certificates and other documents then held by the
Custodian relating to the Purchased Assets; and

(D)       Purchaser may (1) at any time after the date that is ten (10) days
after the Accelerated Repurchase Date, sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, give Seller credit for such Purchased Assets in an amount equal to the
fair market value of such Purchased Assets, as determined by Purchaser in its
sole discretion exercised in good faith, against the aggregate unpaid Repurchase
Price for such Purchased Assets and any other amounts owing by Seller under the
Transaction Documents (or, with respect to any Foreign Purchased Asset, appoint
a receiver, manager, administrator or other insolvency practitioner (“Insolvency
Practitioner”) in any relevant jurisdiction) and/or take any enforcement action
under any Lien granted to Purchaser hereunder or request or instruct that the
Insolvency Practitioner take any other action in the relevant jurisdiction.  The
proceeds of any disposition of Purchased Assets effected pursuant to this
Article 13(b)(ii)(D) shall be applied, (w) first, to the costs and expenses
incurred by Purchaser in connection with Seller’s default; (x) second, to the
Repurchase Price for all Purchased Assets; (y) third, to any other outstanding
obligation of any Seller to Purchaser or its Affiliates pursuant to the
Transaction Documents; (z) fourth, to return any excess to Seller.

(iii)      The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid.  In view of the nature of the Purchased
Assets, the parties agree that liquidation of a Transaction or the Purchased
Assets does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially





74




 

reasonable manner.  Accordingly, Purchaser may elect, in its sole and absolute
discretion, the time and manner of liquidating any Purchased Assets, and nothing
contained herein shall (A) obligate Purchaser to liquidate any Purchased Assets
on the occurrence and during the continuance of an Event of Default or to
liquidate all of the Purchased Assets in the same manner or on the same Business
Day or (B) constitute a waiver of any right or remedy of Purchaser.

(iv)       Each Seller shall be liable to Purchaser and its Affiliates and shall
indemnify Purchaser and its Affiliates for the amount (including in connection
with the enforcement of this Agreement) of all actual out-of-pocket losses,
costs and expenses, including debt and claim), in equity, and under any other
agreement between Purchaser and Seller.  Without limiting the generality of the
foregoing, Purchaser shall be entitled to set off the proceeds reasonable legal
fees and expenses, actually incurred by Purchaser in connection with or as a
consequence of an Event of Default.

(v)        Purchaser shall have, in addition to its rights and remedies under
the Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC or, with respect to any
Foreign Purchased Asset, the equivalent Requirements of Law in the relevant
non-U.S. jurisdiction, to the extent that the UCC or such other Requirements of
Law, are applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Purchaser and Seller.  Without
limiting the generality of the foregoing, Purchaser shall be entitled to set off
the proceeds of the liquidation of the Purchased Assets against all of Sellers’
obligations to Purchaser under this Agreement, without prejudice to Purchaser’s
right to recover any deficiency.  The parties hereto agree that the method of
valuation of Purchased Assets provided for in this Section 13(b)(v) shall
constitute a commercially reasonable method of valuation for the purposes of the
FCA Regulations.

(vi)       Purchaser may exercise any or all of the remedies available to
Purchaser immediately upon the occurrence of an Event of Default and at any time
during the continuance thereof.  All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Purchaser may have.

(vii)     Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Purchaser to enforce its
rights by judicial process.  Each Seller also waives, to the extent permitted by
law, any defense such Seller might otherwise have arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or from
any other election of remedies.  Each Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length.

(viii)    With respect to any Foreign Purchased Asset, Purchaser may take any
steps necessary to vest all or any of such Foreign Purchased Asset in the name
of Purchaser (or





75




 

its designee) including, without limitation, completing and submitting any
Transfer Certificate to the relevant facility agent and making payment of any
transfer fees. Each Seller hereby agrees that any such transfer fees paid by
Purchaser will constitute “Indemnified Amounts” for the purposes of Section 25
of this Agreement.

(c)        Set-off.  In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
each Seller hereby grants to Purchaser and its Affiliates a right of set-off,
without notice to any Seller, any sum or obligation (whether or not arising
under this Agreement, whether matured or unmatured, whether or not contingent
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by any Seller to Purchaser or any Affiliate of Purchaser
against (i) any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Purchaser or its Affiliates to any Seller, (ii) any and all deposits (general or
specified), monies, credits, securities, collateral or other property of any
Seller and the proceeds therefrom, now or hereafter held or received for the
account of any Seller (whether for safekeeping, custody, pledge, transmission,
collection, or otherwise) by Purchaser or its Affiliates or any entity under the
control of Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).

Purchaser and its Affiliates are hereby authorized at any time and from time to
time upon the occurrence and during the continuance of an Event of Default,
without notice to Seller, to set-off, appropriate, apply and enforce such right
of set-off against any and all items hereinabove referred to against any amounts
owing to Purchaser or its Affiliates by Seller under the Transaction Documents,
irrespective of whether Purchaser or its Affiliates shall have made any demand
hereunder and although such amounts, or any of them, shall be contingent or
unmatured and regardless of any other collateral securing such amounts.  If a
sum or obligation is unascertained, Purchaser may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.  Nothing in this
Article 13(c) shall be effective to create a charge or other security interest.
This Article 13(c) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).

ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT
TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.





76




 

ARTICLE 14

 

SINGLE AGREEMENT

Purchaser and each Seller acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder (as well as the grant of the security
interest in Article 6 hereof) constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
Purchaser and each Seller agrees (i) to perform all of its obligations in
respect of each Transaction hereunder, and that a default in the performance of
any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set-off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 15

 

RECORDING OF COMMUNICATIONS

PURCHASER AND EACH SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  PURCHASER AND EACH SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 16

 

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, or (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address and person specified in
Exhibit I hereto or to such other address and person as shall be designated from
time to time by any party hereto in





77




 

a written notice to the other parties hereto in the manner provided for in this
Article 16.  A notice shall be deemed to have been given: (v) in the case of
hand delivery, at the time of delivery, (w) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (x) in the case of expedited prepaid delivery, upon the first attempted
delivery on a Business Day, (y) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Article 16 or (z) in the case of electronic mail, upon
receipt of a verbal or electronic communication confirming receipt thereof,
provided that such electronic mail notice was also delivered as required in this
Article 16.  A party receiving a notice that does not comply with the technical
requirements for notice under this Article 16 may elect to waive any
deficiencies and treat the notice as having been properly given.

ARTICLE 17

 

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 18

 

NON-ASSIGNABILITY

(a)        None of any Seller or Guarantor may assign any of its rights or
obligations under this Agreement or the other Transaction Documents without the
prior written consent of Purchaser and any attempt by any Seller or Guarantor to
assign any of its rights or obligations under this Agreement or the other
Transaction Documents without the prior written consent of Purchaser shall be
null and void.

(b)        Purchaser may, without consent of Seller, at any time and from time
to time, assign or participate some or all of its rights and obligations under
the Transaction Documents and/or under any Transaction (subject to Article 8(a))
to any Person and, in connection therewith, may bifurcate or allocate (i.e.,
senior/subordinate) amounts due to Purchaser; provided that Sellers’ obligations
and liabilities under any Transaction Document or with respect to any
Transaction or Purchased Asset will not be increased by reason of any such
assignment or participation; provided,  further, that in connection with any
such assignment or participation prior to an Event of Default, (i) subject to
the prior notification obligation pursuant to Article 30(c), Purchaser shall
notify Sellers in writing of such assignment or participation on or before the
date of such assignment or participation (including all information required for
Seller to maintain the Register pursuant to Section 18(d)), (ii) the related
transferee is an insurance company, bank, savings and loan association,
investment bank, trust company, commercial credit corporation, pension plan,
pension fund, pension fund advisory firm, mutual fund, governmental entity or
plan, or an Affiliate of Purchaser (any of the foregoing, an “Eligible
Assignee”), (iii) Purchaser or an Affiliate of Purchaser shall continue to
(A) control decision-making with respect to the Purchased Assets, (B) determine
whether to purchase any Eligible Asset in a Transaction and (C) determine the





78




 

Market Value of the Purchased Assets and (iv) Sellers shall not be obligated to
deal directly with any party other than Purchaser or an Affiliate of
Purchaser.  Each Seller agrees to cooperate with Purchaser in connection with
any such assignment, transfer or sale of participating interest and to enter
into such restatements of, and amendments, supplements and other modifications
to, the Transaction Documents to which it is a party in order to give effect to
such assignment, transfer or sale of participating interest; provided,  however,
that Sellers shall not be obligated to pay or reimburse Purchaser for any costs
that would not have been incurred by Purchaser had no interest in such proposed
transaction been issued.

(c)        Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.

(d)        Sellers shall maintain a record of ownership (the “Register”)
identifying the names and addresses of Purchaser and all assignees, participants
and other transferees, and the principal amounts (and stated interest) of the
Transaction owing to each such Person pursuant to the terms hereof from time to
time.  Transfers made pursuant to Article 18(b) shall be recorded upon such
Register.  The register shall be available for inspection by Purchaser at any
reasonable time and from time to time upon reasonable prior notice.  Purchaser
shall, and shall cause each assignee, participant or other transferee of
Purchaser to provide to Sellers, prior to acquiring an interest in a
Transaction, a properly completed and duly executed United States Internal
Revenue Service form W-9, W-8BEN, W-8ECI, or W-8IMY and/or, as appropriate,
other applicable forms as described by the United States Internal Revenue
Service or other certifications reasonably requested by Sellers from time to
time for purposes of compliance with applicable withholding provisions pursuant
to the Code and underlying Treasury Regulations.  Purchaser and each assignee,
participant or transferee hereby agrees to notify Sellers of any change in
circumstance that causes a certificate or document provided by it to Sellers to
no longer be true and to provide updated forms upon the obsolescence of any
previously delivered form or promptly notify the Sellers in writing of its legal
inability to do so.

ARTICLE 19

 

GOVERNING LAW

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).





79




 

ARTICLE 20

 

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

ARTICLE 21

 

INTENT

(a)        The parties intend and recognize that the arrangements under this
Agreement are to constitute a “title transfer financial collateral arrangement”
or a “security financial collateral arrangement” for the purposes of the
Financial Collateral Arrangements (No 2) Regulations 2003
(the “FCA Regulations”).  The parties intend and acknowledge that this Agreement
together with each and all Transactions hereunder constitute a single agreement
and that such agreement is a “securities contract” as that term is defined in
Section 741(7) of Title 11 of the United States Code, as amended (except insofar
as the type of assets subject to such Transaction would render such definition
inapplicable).

(b)        The parties intend and acknowledge that either party’s right to cause
the termination, liquidation or acceleration of, or to set-off or net
termination values, payment amounts or other transfer obligations arising under,
or in connection with, this Agreement or any Transaction hereunder or to
exercise any other remedies pursuant to Article 13 is in each case a contractual
right to cause or exercise such right as described in Sections 555, 559 and 561
of Title 11 of the United States Code, as amended.

(c)        The parties intend and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then this Agreement and each Transaction
hereunder is a “qualified financial contract,” as that term is defined in the
FDIA and any rules, orders or policy statements thereunder (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

(d)        The parties intend and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

(e)        The parties intend and acknowledge that this Agreement constitutes a
“master netting agreement” as defined in Section 101(38A) of Title 11 of the
United States Code, as amended, and as used in Section 561 of Title 11 of the
United States Code, as amended.





80




 

(f)        The parties intend and acknowledge that any Additional Collateral
included as part of a Purchased Asset constitutes an additional security
arrangement and credit enhancement for the purchase by Purchaser of the related
Purchased Asset, and that Purchaser would not purchase such Purchased Asset
without such additional security arrangement or credit enhancement.

(g)        The parties intend and acknowledge that any provisions hereof or in
any other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.

(h)        It is the intention of the parties that, for U.S. Federal, state and
local income and franchise tax purposes and for accounting purposes, each
Transaction constitute a financing to each Seller that is secured by the
Purchased Assets, and that each Seller be (except to the extent that Purchaser
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes.  Unless prohibited by applicable law,
each Seller and Purchaser agree to treat the Transactions as described in the
preceding sentence on any and all filings with any U.S. Federal, state, or local
taxing authority, and to take no action inconsistent with this treatment.

ARTICLE 22

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a)        in the case of Transactions in which one of the parties is a broker
or dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to any
Transaction hereunder;

(b)        in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

(c)        in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

ARTICLE 23

 

CONSENT TO JURISDICTION; WAIVERS

(a)        Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction





81




 

under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile. The parties hereby agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b)        To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c)        The parties consent to the service of any summons and complaint and
any other process by the mailing of copies of such process to them at their
respective address specified herein.  Nothing in this Article 23 shall affect
the right of either party to serve legal process in any other manner permitted
by law.

(d)        EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

(e)        EACH SELLER HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER FROM ANY
INDEMNIFIED PARTY ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER THE LIKELIHOOD OF SUCH DAMAGES
WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.

ARTICLE 24

 

NO RELIANCE

Each Seller and Purchaser hereby acknowledges, represents and warrants (as to
itself) to the other that, in connection with the negotiation of, the entering
into, and the performance under, the Transaction Documents and each Transaction
thereunder:

(a)        it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b)        it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any





82




 

Transaction) based upon its own judgment and upon any advice from such advisors
as it has deemed necessary and not upon any view expressed by the other party;

(c)        it is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

(d)        it is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

(e)        it is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 25

 

INDEMNITY AND EXPENSES

(a)        Each Seller hereby agrees to indemnify Purchaser, Purchaser’s
Affiliates and each of their officers, directors, employees and agents
(“Indemnified Parties”) for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, taxes (including stamp, excise,
sales or other similar taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions (excluding assignments or participations by Purchaser) contemplated
by this Agreement and the documents delivered in connection herewith and
excluding income taxes, franchise taxes, branch profit taxes and similar taxes,
taxes imposed pursuant to FATCA and any withholding taxes with respect to the
net income or gross revenues of Purchaser or its Affiliates or any other
applicable indemnitee), fees, costs, expenses (including reasonable attorneys’
fees and disbursements) or disbursements (all of the foregoing, collectively
“Indemnified Amounts”) that may at any time (including, without limitation, such
time as this Agreement shall no longer be in effect and the Transactions shall
have been repaid in full) be imposed on or asserted against any Indemnified
Party in any way whatsoever arising out of or in connection with, or relating
to, or as a result of, the Transaction Documents or any Transaction or any
action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided that Sellers shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party.  Without limiting the generality of the
foregoing, each Seller agrees to hold Purchaser harmless from and indemnify
Purchaser against all Indemnified Amounts with respect to all Purchased Assets
relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
Purchaser’s gross negligence or willful misconduct.  In any suit, proceeding or
action brought by Purchaser in connection with any Purchased Asset for any sum
owing thereunder, or to enforce any provisions of any Purchased Asset, each
Seller shall save, indemnify





83




 

and hold Purchaser harmless from and against all out-of-pocket expenses
(including reasonable attorneys’ fees), losses or damages suffered by reason of
any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by any Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from any Seller.  Each Seller also
agrees to reimburse Purchaser as and when billed by Purchaser for all
Purchaser’s costs and out-of-pocket expenses incurred in connection with the
enforcement or the preservation of Purchaser’s rights under any Transaction
Document or Transaction, including without limitation the fees and disbursements
of its counsel.  Each Seller hereby acknowledges that the obligations of Sellers
hereunder are recourse obligations of each Seller.

(b)        Each Seller agrees to pay on demand all of Purchaser’s actual
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of, and any amendment,
supplement or modification to, the Transaction Documents and the Transactions,
whether or not such Transaction Document (or amendment thereto) or Transaction
is ultimately consummated.  Each Seller agrees to pay Purchaser on demand all
costs and expenses (including expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Purchaser of any obligations of Seller in respect of the Purchased Assets, or
any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral and for the
custody, care or preservation of the Collateral (including insurance, filing and
recording costs) and defending or asserting rights and claims of Purchaser in
respect thereof, by litigation or otherwise.  In addition, each Seller agrees to
pay Purchaser on demand all reasonable costs and expenses (including reasonable
expenses for legal services) incurred in connection with the maintenance of the
Collection Account and registering the Collateral in the name of Purchaser or
its nominee.  All such expenses shall be recourse obligations of each Seller to
Purchaser under this Agreement.

ARTICLE 26

 

DUE DILIGENCE

(a)        Each Seller acknowledges that Purchaser has the right to perform
continuing due diligence reviews with respect to the Purchased Assets, each
Seller, Guarantor and the Servicer for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or
otherwise.  Each Seller agrees that upon reasonable prior notice, such Seller
shall provide (or shall cause Guarantor or Servicer to provide) reasonable
access to Purchaser and any of its agents, representatives or permitted assigns
to the offices of such Seller, Guarantor or Servicer, as applicable, during
normal business hours and permit them to examine, inspect, and make copies and
extracts of the Purchased Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to the
Purchased Assets in the possession or under the control of such party.

(b)        Each Seller agrees that it shall, promptly upon reasonable request of
Purchaser, deliver (or shall cause to be delivered) to Purchaser and any of its
agents, representatives or





84




 

permitted assigns copies of any documents permitted to be reviewed by Purchaser
in accordance with the Article 26(a).

(c)        Each Seller agrees to make available (or to cause Guarantor or
Servicer, as applicable, to make available) to Purchaser and any of its agents,
representatives or permitted assigns at the time of any inspection pursuant to
Article 26 or by phone, as applicable, a knowledgeable financial or accounting
officer of the applicable Seller, Guarantor or Servicer, as the case may be, for
the purpose of answering questions about any of the foregoing.

(d)        Without limiting the generality of the foregoing, each Seller
acknowledges that Purchaser may enter into Transactions with such Seller based
solely upon the information provided by such Seller to Purchaser and the
representations, warranties and covenants contained herein, and that Purchaser,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.  Purchaser may
underwrite such Purchased Assets itself or engage a third party underwriter to
perform such underwriting.  Seller agrees to cooperate with Purchaser and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Purchaser and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Purchased Assets in the possession, or under the control, of such
Seller.

(e)        Each Seller agrees to reimburse Purchaser on demand for any and all
actual costs and expenses (including reasonable attorneys’ fees and
disbursements) reasonable incurred by Purchaser in connection with its
activities pursuant to this Article 26.

ARTICLE 27

 

SERVICING

(a)        The parties hereto agree and acknowledge that the Purchased Assets
are sold to Purchaser on a “servicing released” basis and Purchaser is owner of
all Servicing Rights so long as the Purchased Assets are subject to this
Agreement.  Notwithstanding the foregoing, Sellers shall be granted a revocable
license to cause Servicer to service the Purchased Assets pursuant to a
Servicing Agreement that complies with this Article 27 at each Seller’s sole
cost and expense and for the benefit of Purchaser.  No Seller shall (or permit
Servicer to) effect any Significant Modification to any Purchased Asset without
the prior written consent of Purchaser.

(b)        The obligations of Servicer (or of Sellers to cause Servicer) to
service any or all of the Purchased Assets shall cease, at Purchaser’s option,
upon (i) Purchaser’s termination of such Servicer pursuant to Article 27(c) or
(ii) the transfer by Sellers of servicing to any other Servicer and the
assumption of such servicing by such other Servicer.  Upon any termination of
Servicer, if no Event of Default shall have occurred and be continuing, Sellers
shall at their sole cost and expense transfer the servicing of the effected
Purchased Assets to another Servicer as expeditiously as possible.

(c)        Purchaser may, in its sole discretion, terminate Servicer or any
sub-servicer with respect to some or all of the Purchased Assets (i) upon the
occurrence and during the continuance of an Event of Default under, and as
defined in, the applicable Servicing Agreement or (ii) during





85




 

the continuance of an Event of Default, either for cause or without cause, in
each case, without payment of any penalty or termination fee and upon such
termination, Servicer shall be required to transfer servicing of the effected
Purchased Assets to such successor designated by Purchaser at no cost or expense
to Purchaser.  Each Seller agrees to cooperate with Purchasers in connection
with the termination of Servicer.

(d)        Sellers shall not, and shall not direct or provide consent to
Servicer to, employ any subservicers to service the Purchased Assets without the
prior written approval of Purchaser, which approval shall not be unreasonably
withheld.  Notwithstanding the foregoing, but subject to compliance with the
provisions of Article 27(e), Sellers shall not be required to obtain Purchaser’s
approval with respect to the employment by any Seller or Servicer of (i) any
third parties for the performance of incidental services of the Servicer
pursuant to and in accordance with the applicable Servicing Agreement, such as
performing inspections or monitoring insurance and/or taxes, (ii) any
sub-servicer that is not responsible for the collection of any Income, escrow or
reserve payments or the maintaining of any escrow or reserve accounts with
respect to any Purchased Assets (collectively, “Cashiering Activities”) or (iii)
any sub-servicer that is responsible for Cashiering Activities provided that
such subservicer is a Qualified Subservicer, provided,  however, that, with
respect to the engagement of any sub-servicer or third-party by Seller or
Servicer, the Servicer shall remain obligated and liable to the Seller for the
servicing and administering of the Purchased Assets in accordance with and
pursuant to the provisions of the applicable Servicing Agreement without
diminution of such obligation or liability by virtue of such subservicing
agreement or contract.

(e)        Sellers shall cause Servicer and any sub-servicer (other than any
sub-servicer that does not perform Cashiering Activities) to service the
Purchased Assets in accordance with Accepted Servicing Practices.  Sellers shall
cause Servicer and any sub-servicers (other than any sub-servicer that does not
perform Cashiering Activities) engaged by any Seller to execute a letter
agreement with Purchaser substantially in the form attached as Exhibit XI hereto
(a “Servicer Letter”) acknowledging Purchaser’s security interest in the
Purchased Assets and agreeing to remit all Income received with respect to the
Purchased Assets and any payments received in respect of associated Hedging
Transactions to the Collection Account in accordance with Article 5(e).

(f)        Each Seller agrees that Purchaser is the owner of all servicing
records, including but not limited to the Servicing Agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Assets (the “Servicing Records”) so long
as the Purchased Assets are subject to this Agreement.  Each Seller covenants to
(or to cause Servicer to) safeguard such Servicing Records and to deliver them
promptly to Purchaser or its designee (including the Custodian) at Purchaser’s
request.

(g)        The payment of servicing fees shall be solely the responsibility of
Sellers and shall be subordinate to payment of amounts outstanding and due to
Purchaser under the Transaction Documents.





86




 

ARTICLE 28

 

MISCELLANEOUS

(a)        All rights, remedies and powers of Purchaser hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Purchaser whether under law, equity or agreement.  In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Purchaser shall have all rights and
remedies of a secured party under the UCC or, with respect to Foreign Purchased
Assets, the equivalent Requirements of Law in the relevant non-U.S.
jurisdiction, as applicable.

(b)        The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

(c)        The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

(d)        Each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(e)        This Agreement together with the other Transaction Documents contains
a final and complete integration of all prior expressions by the parties with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties with respect to such subject matter, superseding all
prior oral or written understandings.

(f)        The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights.  Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

(g)        Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

(h)        Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole discretion, Purchaser shall decide to consent or not
consent, or to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory, in its sole and absolute discretion and such
decision by Purchaser shall be final and conclusive.





87




 

(i)         As of the date hereof, the Existing Agreement shall be amended and
restated in its entirety by the terms hereof.  The parties hereto agree that
this Agreement does not constitute a termination of the Repurchase Obligations
(as defined in the Existing Agreement) and that the Repurchase Obligations are
in all respects continuing as amended and restated hereby.

ARTICLE 29

 

JOINT AND SEVERAL LIABILITY

(a)        Each Seller hereby acknowledges and agrees that each Seller shall be
jointly and severally liable to Purchaser to the maximum extent permitted by
applicable law for all representations, warranties, covenants, obligations and
indemnities of all of Sellers hereunder.

(b)        Each Seller hereby agrees that, to the extent another Seller shall
have paid more than its proportionate share of any payment made hereunder, the
appropriate Seller shall be entitled to seek and receive contribution from and
against any other Seller which has not paid its proportionate share of such
payment; provided however, that the provisions of this clause shall in no
respect limit the obligations and liabilities of any Seller to Purchaser, and,
notwithstanding any payment or payments made by any Seller (“Paying Seller”)
hereunder or any set-off or application of funds of Paying Seller by Purchaser,
Paying Seller shall not be entitled to be subrogated to any of the rights of
Purchaser against any other Seller or any collateral security or guarantee or
right of set-off held by Purchaser, nor shall Paying Seller seek or be entitled
to seek any contribution or reimbursement from any other Seller in respect of
payments made by Paying Seller hereunder, until all amounts owing to Purchaser
by Sellers under the Transaction Documents are paid in full.  If any amount
shall be paid to Paying Seller on account of such subrogation rights at any time
when all such amounts shall not have been paid in full, such amount shall be
held by Paying Seller in trust for Purchaser, segregated from other funds of
Paying Seller, and shall, forthwith upon receipt by Paying Seller, be turned
over to Purchaser in the exact form received by Paying Seller (duly indorsed by
the Paying Seller to Purchaser, if required), to be applied against amounts
owing to Purchaser by Sellers under the Transaction Documents, whether matured
or unmatured, in such order as Purchaser may determine.

(c)        Each Seller shall remain obligated under this Article 29
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Purchaser for
payment of any amounts owing to Purchaser by any other Seller under the
Transaction Documents may be rescinded by Purchaser and any the payment of any
such amounts may be continued, and the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
set-off with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Purchaser, and this Agreement and the other
Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, in accordance with its terms, as Purchaser may deem advisable
from time to time, and any collateral security, guarantee or right of set-off at
any time held by Purchaser for the payment of amounts owing to Purchaser by
Sellers under the Transaction Documents may be sold, exchanged, waived,
surrendered or released.  Purchaser shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for
amounts owing to Purchaser by Sellers under





88




 

the Transaction Documents, or any property subject thereto.  When making any
demand hereunder against any Seller, Purchaser may, but shall be under no
obligation to, make a similar demand on any other Seller, and any failure by
Purchaser to make any such demand or to collect any payments from any other
Seller, or any release of such other Seller shall not relieve any Seller in
respect of which a demand or collection is not made or Sellers not so released
of their obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of Purchaser
against Sellers.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(d)        Each Seller waives any and all notice of the creation, renewal,
extension or accrual of any amounts at any time owing to Purchaser by any other
Seller under the Transaction Documents and notice of or proof of reliance by
Purchaser upon any Seller or acceptance of the obligations of any Seller under
this Article 29, and all such amounts, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the obligations of Sellers under this
Article 29; and all dealings between Sellers, on the one hand, and Purchaser, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the obligations of Sellers under this
Article 29.  Each Seller waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Seller with respect
to any amounts at any time owing to Purchaser by any Seller under the
Transaction Documents, other than such notices as are expressly required to be
given under this Agreement or any of the other Transaction Documents.  Each
Seller understands and agrees that it shall continue to be liable under this
Article 29 without regard to (i) the validity, regularity or enforceability of
any other provision of this Agreement or any other Transaction Document, any
amounts at any time owing to Purchaser by Sellers under the Transaction
Documents, or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Purchaser,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Seller
against Purchaser, or (iii) any other circumstance whatsoever (with or without
notice to or Knowledge of Sellers) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Sellers for any amounts owing to
Purchaser by Sellers under the Transaction Documents, or of Sellers under this
Agreement, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against any Seller, Purchaser may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any Seller
or any other Person or against any collateral security or guarantee related
thereto or any right of set-off with respect thereto, and any failure by
Purchaser to pursue such other rights or remedies or to collect any payments
from any Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Seller or any such other Person or any such collateral security, guarantee
or right of set-off, shall not relieve any Seller of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of Purchaser against any Seller.

(e)        Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Transaction
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.





89




 

ARTICLE 30

 

TAXES

(a)        Purchaser on the one hand, and each of the Sellers on the other hand,
each confirm that it will take all steps (including without limitation the
completion of procedural formalities) reasonably required by the other such that
payments by the obligors in respect of the Foreign Purchased Assets can be made
without deduction or withholding for or on account of tax so far as legally
permissible.

(b)        Purchaser (and each of its designees) and each of the Sellers
confirms that it is entitled to, full exemption from tax imposed by the United
Kingdom on interest under the terms of the double taxation agreement between the
United Kingdom and the United States of America.

(c)        Purchaser agrees that, in the absence of an Event of Default by a
Seller and the corresponding foreclosure on any Purchased Asset by Purchaser, it
will not assign or otherwise transfer any interest in any Foreign Purchased
Asset if doing so could result in any increased deduction or withholding for or
on account of tax from amounts payable by the obligors in respect of such
Foreign Purchased Asset; provided,  however, that such restriction shall not
apply to an assignment or transfer to an Affiliate of Purchaser; provided
further, that in the event that any such assignment or transfer to an Affiliate
of Purchaser could result in any increased deduction or withholding for or on
account of tax from amounts payable by the obligors in respect of such Foreign
Purchased Asset, then (i) Purchaser shall notify the Sellers and Guarantor at
least twenty (20) business days prior to effecting such assignment or transfer
and provide sufficient information regarding such Affiliate for the applicable
Seller and Guarantor to determine whether such assignment or transfer could
result in any increased deduction or withholding and (ii) the applicable Seller,
at its option, shall have the right to repurchase the relevant Foreign Purchased
Asset in accordance with the provisions of Article 3(d) hereof (other than the
required notice to Purchaser thereunder), without payment of any Exit Fee.

ARTICLE 31

 

NO NOVATION, EFFECT OF AGREEMENT

Sellers and Purchaser have entered into this Agreement solely to amend and
restate in their entirety the terms of the Existing Agreement and do not intend
this Agreement or the transactions contemplated hereby to be, and this Agreement
and the transactions contemplated hereby shall not be construed to be, a
novation of any of the obligations owing by Sellers or Guarantor (the
“Repurchase Parties”) under or in connection with the Existing Agreement or any
of the other Transaction Documents to which any Repurchase Party is a party.  It
is the intention of each of the parties hereto that (i) the perfection and
priority of all security interests securing the payment of the Repurchase
Obligations of the Repurchase Parties under the Existing Agreement and the other
Transaction Documents are preserved, (ii) the liens and security interests
granted under the Existing Agreement and the other Transaction Documents
continue in full force and effect, and (iii) any reference to the Existing
Agreement in any such Transaction Document shall be deemed to reference this
Agreement.

 





90




 

[SIGNATURES FOLLOW]

 

 

 

 



91




 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

 

 

 

 

SELLERS:

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS, L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

 

SUB-6, L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

 

SUB-6-A, L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

 

SUB-6(P), L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

[Signatures Continue on Following Page]





[Signature Page to Fourth Amended and Restated Master Repurchase Agreement]




 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A(P), L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD MORTGAGE FUNDING V LLC

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

[Signatures Continue on Following Page]





[Signature Page to Fourth Amended and Restated Master Repurchase Agreement]




 

 

 

 

 

 

PURCHASER:

 

 

 

CITIBANK, N.A.

 

    

 

 

By:

/s/ Richard B. Schlenger

 

 

 

Name: Richard B. Schlenger

 

 

Title: Authorized Signatory

 

 

 



[Signature Page to Fourth Amended and Restated Master Repurchase Agreement]




 

EXHIBIT I

NAMES AND ADDRESSES FOR COMMUNICATIONS

Purchaser:

    

Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Telephone: (212) 816-7806
Fax: (212) 816-8307
Email: richard.schlenger@citi.com

 

 

 

 

 

and

 

 

 

 

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Richard D. Jones
Telephone: (215) 994-3844
Fax: (215) 655-2501
Email: richard.jones@dechert.com

 

 

 

Sellers:

 

Starwood Property Mortgage Sub-6-A Holdings, L.L.C.

 

 

Starwood Property Mortgage Sub-6, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A, L.L.C.

 

 

Starwood Property Mortgage Sub-6(P), L.L.C.

 

 

Starwood Property Mortgage Sub-6-A(P), L.L.C.

 

 

Starwood Mortgage Funding V LLC

 

 

c/o Starwood Capital Group

 

 

591 West Putnam Avenue

 

 

Greenwich, Connecticut 06830

 

 

Attention: General Counsel

 

 

Telephone: (203) 422-8191

 

 

Fax: (203) 422-8192

 

 

 

 

 

and

 

 

 

 

 

Starwood Property Mortgage Sub-6-A Holdings, L.L.C.

 

 

Starwood Property Mortgage Sub-6, L.L.C.

 

 

Starwood Property Mortgage Sub-6-A, L.L.C.

 

 

Starwood Property Mortgage Sub-6(P), L.L.C.

 

 

Starwood Property Mortgage Sub-6-A(P), L.L.C.

 

 

Starwood Mortgage Funding V LLC

 





Ex. I-1




 

 

 

 

 

    

c/o Starwood Mortgage Capital
1601 Washington Avenue, Suite 800
Miami Beach, FL 33139
Attention: Leslie K. Fairbanks
Telephone: (305) 695-5502
Fax: (305) 695-5539
Email:  lfairbanks@starwood.com

 

 

 

 

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com

 

 

 

 

 



Ex. I-2




EXHIBIT II

FORM OF TRANSACTION REQUEST

[DATE]

To:  Citibank, N.A.

Re:      Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”) by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,
Starwood Mortgage Funding V LLC and Citibank, N.A. (“Purchaser”).

Ladies and Gentlemen:

Pursuant to Article 3(a) of the Repurchase Agreement, the undersigned hereby
requests that Purchaser enter into a Transaction with respect to the Proposed
Asset(s) specified below in accordance with the other terms specified
below.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Repurchase Agreement.

 

 

 

Proposed Asset(s):

    

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Proposed Asset(s):

 

As identified on attached Schedule 1

 

 

 

Governing Agreements:

 

As identified on attached Schedule 1

 

 

 

[Spot Rate]:

 

_______%

 

 

 

Applicable Currency:

 

[$][€][£]

 

 

 

Requested Purchase Price:

 

[$][€][£]__________

 

 

 

Debt Yield of Mortgage Loan:

 

_______%

 

 

 

As-Is LTV of Mortgage Loan:

 

_______%

 

 

 

Debt Yield of Purchased Asset:

 

_______%

 

 

 

As-Is LTV of Purchased Asset:

 

_______%

 

 

 

Requested Purchase Date:

 

__________

 

 

 

Seller’s Wiring Instructions:

 

 

 

 

 

Bank Name:

 

                                      

 





Ex. II-1




 

 

 

 

ABA Number:

    

                                      

Account Number:

 

                                      

Reference:

 

                                      

 

In connection with this request for a Transaction, the Requested Exceptions
Report is attached as Schedule 2 hereto.  The Collateral Tape and the applicable
materials listed on the Due Diligence Checklist are also enclosed herewith or
have been otherwise provided.

 

 

[STARWOOD PROPERTY MORTGAGE

 

 

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 





Ex. II-2




 

Schedule 1 to Transaction Request

ASSET INFORMATION

Loan / Property Flag:

Asset Type:  [Mortgage Loan][A-Note][Pari Passu A-Note][B-Note][Pari Passu
Participation Interest][Senior Participation Interest][Junior Participation
Interest]

Number of Properties:

Borrower:

Property Name (for each property):

Property Address (for each property):

Origination Date:

Interest Rate:

Maturity Date:

Applicable Currency:

Outstanding Principal Amount:

Future Funding Obligations:

Governing Agreements:

Required Companion Asset:

Additional Collateral (Mezzanine Loan):

 





Ex. II-3




 

Schedule 2 to Transaction Request

REQUESTED EXCEPTIONS REPORT

INSTRUCTIONS:  LIST ANY AND ALL EXCEPTIONS TO THE REPRESENTATIONS AND WARRANTIES
AND ANY OTHER ELIGIBILITY CRITERIA CONTAINED IN THE REPURCHASE AGREEMENT THAT
ARE APPLICABLE TO THE PROPOSED ASSET(S).

 

 

 



Ex. II-4




EXHIBIT III

FORM OF CONFIRMATION STATEMENT

[DATE]

To:  [Starwood Property Mortgage Sub-6-A Holdings][Starwood Property Mortgage
Sub-6[-A][(P)][-A(P)], L.L.C.][Starwood Mortgage Funding      V LLC]

Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”) by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,
Starwood Mortgage Funding V LLC and Citibank, N.A. (“Purchaser”).

Ladies and Gentlemen:

In accordance with Article 3(a) of the Repurchase Agreement, Purchaser is
pleased to deliver this written CONFIRMATION of its agreement to enter into a
Transaction with you pursuant to which Purchaser will purchase from you the
Proposed Asset identified below on the terms set forth herein and in accordance
with the Repurchase Agreement.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Repurchase Agreement.

 

    

 

Purchase Date:

 

__________, 20__

 

 

 

Proposed Asset(s):

 

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Proposed Asset(s):

 

As identified on attached Schedule 1

 

 

 

Governing Agreements:

 

As identified on attached Schedule 1

 

 

 

Repurchase Date:

 

__________, 20__

 

 

 

[Spot Rate]:

 

_______%

 

 

 

Applicable Currency:

 

[$][€][£]

 

 

 

Initial Purchase Price:

 

[$][€][£]__________

 

 

 

Purchase Date Spot Rate

 

_________________

 

 

 

Initial Market Value of the Purchased Asset:

 

[$][€][£]__________

 

 

 

Debt Yield of the Mortgage Loan:

 

_______%

 

 

 

 





Ex. III-1




 

 

 

 

 

As-Is LTV of the Mortgage Loan:

    

_______%

 

 

 

Initial Debt Yield of the Purchased Asset:

 

_______%

 

 

 

Initial As-Is LTV of the Purchased Asset:

 

_______%

 

 

 

Pricing Rate:

 

Initially [EURIBOR][LIBOR] plus Applicable Spread of _______ basis points, as
such Applicable Spread may be adjusted after the Purchase Date in accordance
with the definition thereof.

 

 

 

Maximum Purchase Price Percentage:

 

Initially _______% and thereafter, as such Maximum Purchase Price Percentage may
be adjusted after the Purchase Date in accordance with the definition thereof.

Amount of Future Funding Obligations:

 

As identified on attached Schedule 1

 

 

 

Additional Conditions Precedent for Future Funding Advance Draw:

 

 

 

 

 

 

 

 

 

 

 

 

For Starwood Pari Passu Purchased Assets:
Principal Balance of Starwood Pari Passu
Purchased Asset and Companion Interest
and SPP Mortgage Loan Maximum Purchase

 

 

Price:

 

As identified on attached Schedule 1

 

 

 

Seller’s Wiring Instructions:

 

 

 

 

 

Bank Name:

 

 

 

ABA Number:

 

 

 

Account Number:

 

 

 

Reference:

 

 

 

 

 

 

 

 

 

 

 

 

 

You hereby certify that the Proposed Asset is an Eligible Asset and that the
representations and warranties in Article 9 of the Repurchase Agreement (other
than those contained in Article 9(b)(xvi) relating to Purchased Assets and
Additional Collateral subject to other Transactions and subject to any
exceptions set forth in the Requested Exceptions Report attached to the
Transaction Request for the pending Transaction) are true, correct and complete
on and as of the Purchase Date for the pending Transaction in all material
respects (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).





Ex. III-2




 

Please evidence your agreement to proceed with the proposed Transaction by
promptly returning to Purchaser a countersigned counterpart of this
Confirmation.

 

 

CITIBANK, N.A.

 

    

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 





Ex. III-3




 

Schedule 1 to Confirmation Statement

ASSET INFORMATION

Loan / Property Flag:

Asset Type:  [Mortgage Loan][A-Note][Pari Passu A-Note][B-Note][Pari Passu
Participation Interest][Senior Participation Interest][Junior Participation
Interest][Starwood Pari Passu Participation Interest]

Number of Properties:

Borrower:

Property Name (for each property):

Property Address (for each property):

Origination Date:

Interest Rate:

Maturity Date:

Applicable Currency:

Outstanding Principal Amount:

Future Funding Obligations:

For Starwood Pari Passu Purchased Assets:
-- Principal Balance of Starwood Pari Passu
   Purchased Asset:
-- Principal Balance of Companion Interest:
-- SPP Mortgage Loan Maximum Purchase
Price:

Governing Agreements:

Required Companion Asset:

Additional Collateral (Mezzanine Loan):

 

 

 



Ex. III-4




 

EXHIBIT IV

AUTHORIZED REPRESENTATIVES OF SELLERS

 

STARWOOD PROPERTY MORTGAGE SUB-6-A HOLDINGS, L.L.C.

STARWOOD PROPERTY MORTGAGE SUB-6, L.L.C.
STARWOOD PROPERTY MORTGAGE SUB-6-A, L.L.C.
STARWOOD PROPERTY MORTGAGE SUB-6(P), L.L.C.
STARWOOD PROPERTY MORTGAGE SUB-6-A(P), L.L.C.

 

 

Name

Title

Specimen Signature

Andrew J. Sossen

Chief Operating Officer

 

Jeffrey DiModica

President

 

Rina Paniry

Chief Financial Officer

 

Vincent Kallaher

Senior Vice President

 

Michael Rappaport

Vice President

 

Farid Maluf

Vice President

 

 

 

STARWOOD MORTGAGE FUNDING V LLC

 

 

Name

Title

Specimen Signature

Richard T. Highfield

President

 

Leslie K. Fairbanks

Executive Vice President

 

Jeremy Beard

Senior Vice President

 

Grace Y. Chiang

Senior Vice President

 

Jerry Hirschkorn

Assistant Secretary & Vice President

 

 

 

 



Ex. IV-1




 

EXHIBIT V-A

FORM OF POWER OF ATTORNEY (U.S. PURCHASED ASSETS)

Know All Men by These Presents, that [Starwood Property Mortgage Sub-6-A
Holdings][Starwood Property Mortgage Sub-6[-A][(P)][-A(P)], L.L.C.,][Starwood
Mortgage Funding V LLC] a Delaware limited liability company (“Seller”), does
hereby appoint Citibank, N.A. (“Purchaser”), its attorney-in-fact to act in
Seller’s name, place and stead, upon the occurrence and during the continuance
of an Event of Default, in any way that Seller could do with respect to (i) the
completion of the endorsements of the Purchased Assets, including without
limitation the Mortgage Notes, Assignments of Mortgages and Participation
Certificates, and any transfer documents related thereto, (ii) the recordation
of the Assignments of Mortgages, (iii) the preparation and filing, in form and
substance satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) the enforcement
of Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Fourth Amended and Restated Master Repurchase Agreement, dated as of May 7,
2019 (as further amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”), by and among Starwood
Property Mortgage Sub-6-A Holdings, L.L.C.,  Starwood Property Mortgage Sub-6,
L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property Mortgage
Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,  Starwood
Mortgage Funding V LLC and Purchaser, and to take such other steps as may be
necessary or desirable to enforce Purchaser’s rights against such Purchased
Assets, the related Purchased Asset Files and the Servicing Records to the
extent that Seller is permitted by law to act through an agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).





Ex. V-A-1




 

[SIGNATURE PAGE FOLLOWS]

 





Ex. V-A-2




 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this ___ day of ______, 20__.

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF   ______________          )

COUNTY OF   ____________         )

 

On ________, 20__, before me, _____________________, a Notary Public, personally
appeared ___________________, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the ______________ that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature _______________________________

(Seal)

 

 

 



Ex. V-A-3




 

EXHIBIT V-B

FORM OF POWER OF ATTORNEY (ENGLISH PURCHASED ASSETS)

THIS POWER OF ATTORNEY is made and given on [_____] [__], 20[__], by [Starwood
Property Mortgage Sub-6-A Holdings][Starwood Property Mortgage
Sub-6[-A][(P)][-A(P)], L.L.C.,][Starwood Mortgage Funding V LLC] a Delaware
limited liability company whose registered office is at [ ] (“Seller”) in favor
of Citibank, N.A., whose registered office is at [_____] (the “Attorney” or
“Purchaser”), for the purposes and on the terms hereinafter set forth.

(A)       By a Fourth Amended and Restated Master Repurchase Agreement, dated as
of May 7, 2019 (the “Repurchase Agreement”), Seller agreed to sell, and the
Attorney agreed to purchase, the Purchased Assets on terms requiring Seller to
repurchase the same on the terms set out therein.

(B)       In connection with the agreement of the Attorney to purchase the
Purchased Assets, Seller has agreed to enter into these presents for the
purposes hereinafter appearing.

NOW THIS DEED WITNESSETH and SELLER HEREBY APPOINTS the Attorney to be its true
and lawful attorney in the name of Seller or otherwise, for and on behalf of
Seller to do any of the following acts, deeds and things or any of them:

(a)        date and deliver to the facility agent for execution any Transfer
Certificate executed by Seller,

(b)        take any action (including exercising voting and/or consent rights)
with respect to any participation interest,

(c)        complete the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other UCC or other forms, as Purchaser may from time to time,
reasonably consider necessary to create, perfect, and preserve Purchaser’s
security interest in the Purchased Assets,

(d)        enforce Seller’s rights under the Purchased Assets purchased by
Purchaser pursuant to the Repurchase Agreement,

(e)        to take such other steps as may be necessary or desirable to enforce
Purchaser’s rights against, under or with respect to such Purchased Assets and
the related Purchased Asset Files and the Servicing Records or to enforce
Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Repurchase Agreement,

provided that Attorney agrees not to exercise its rights under this instrument
unless a Default or an Event of Default has occurred and is continuing.

The Attorney shall have the power in writing under seal by an officer of the
Attorney from time to time to appoint a substitute (each, a “Substitute
Attorney”) who shall have the power to act on behalf of Seller (whether
concurrently with or independently of the Attorney) as if that Substitute
Attorney shall have been originally appointed as the Attorney by this Deed
and/or to





Ex. V-B-1




 

revoke any such appointment at any time without assigning any reason therefor
provided the Attorney shall continue to be liable for the negligence, willful
misconduct or bad faith of any such Substitute Attorney appointed by it.

SELLER DECLARES THAT:

This Power of Attorney shall be irrevocable and is given as security for the
interests of the Attorney under the Repurchase Agreement and will survive and
not be affected by the subsequent bankruptcy or insolvency or dissolution of
Seller.

Seller hereby satisfies and confirms and agrees to verify and confirm any action
taken by the Attorney hereunder.

Words and expressions defined in the Repurchase Agreement shall have the same
meanings in this Power of Attorney except so far as the context otherwise
requires.

This Power of Attorney is governed by and shall be construed in accordance with
English law.

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this [__] day of [__________], 20[__].

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Ex. V-B-2




 

EXHIBIT VI

FORM OF FUTURE FUNDING ADVANCE DRAW REQUEST

[DATE]

To:  Citibank, N.A.

Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”) by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,
Starwood Mortgage Funding V LLC and Citibank, N.A. (“Purchaser”).

Ladies and Gentlemen:

Pursuant to Article 3(e)(iv) of the Repurchase Agreement, the undersigned hereby
requests that Purchaser make an Additional Future Funding Advance Draw with
respect to the Purchased Asset specified below in accordance with the other
terms specified below.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Repurchase Agreement.

 

 

 

 

    

 

Purchased Asset:

 

____________________

 

 

 

Purchase Price as of Date Hereof:

 

____________________

 

 

 

Applicable Currency:

 

[$][€][£]

 

 

 

Amount of Future Funding Advance:

 

[$][€][£]______________

 

 

 

Requested Future Funding Advance Draw:

 

[$][€][£]______________

 

 

 

Funding Date Spot Rate:

 

____________________

 

 

 

Anticipated Purchase Price Assuming  Requested Future Funding Advance Draw  is
made:

 

[$][€][£]______________

 

 

 

Requested Date of Draw:

 

_____________________

 

 

 

Seller’s Wiring Instructions:

 

 

 

 

 

Bank Name:

 

_____________________

ABA Number:

 

_____________________

Account Number:

 

_____________________

Reference:

 

_____________________

 

 

 

 

 



Ex. VI-1




 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 



Ex. VI-2




 

EXHIBIT VII

DUE DILIGENCE CHECKLIST

 

General Information

    

Third Party Reports and Internal Reviews

Asset Summary Report, including without limitation, material issues summary
(credit and/or underwriting) and market analysis

Site Inspection Report

Maps and Photos

Summary of Qualified Transferee Requirements

 

Borrower/Sponsor Information

Credit Reports

Financial Statements

Tax Returns (to the extent obtained by the applicable Seller or required by the
loan documents)

Borrower Structure or Org Chart

Bankruptcy and Foreclosure History

 

Property Information

Historical Operating Statements

Rent Rolls

Budget

Retail Sales Figures (to the extent obtained by the applicable Seller or
required by the loan documents)

 

Leasing Information

Stacking Plan

Major Leases and Abstracts (to the extent abstracts are prepared or available)

Tenant Estoppels

Standard Lease Forms

SNDA’s

 

Appraisals

Environmental Site Assessments

Engineering Reports

Environmental Reports (Phase I and II)

Insurance Review (including Evidence of Insurance* if not otherwise included in
Legal Binder)

Seismic Reports

Title Policy or final Pro Forma or binding “marked commitment”

Survey

Zoning Report

Flood Zone Certificates

 

For Hospitality Properties

Hotel Franchise Compliance Reports

Hotel Franchise Agreement and Abstract

Hotel Franchise Comfort Letters*

 

Documentation

Purchase and Sale Agreement

Closing Statement

Complete Legal Binder*

Ground Lease and Abstract (to the extent abstracts are prepared or available)

Management Contract and Abstract (to the extent abstracts are prepared or
available)

 

* For a Proposed Asset that is being originated on the related Purchase Date and
for which the Purchased Asset File is being delivered after the related Purchase
Date, this document may not be available at the time of delivery of the related
Due Diligence Package.  The applicable Seller shall instead deliver current
unexecuted versions of the documents constituting the Purchased Asset File at
the time of delivery of the Due Diligence Package.  The applicable Seller shall

 

 



Ex. VII-1




 

provide to Purchaser blacklines showing any changes between the documents
delivered as part of the Due Diligence Package against final versions of such
documents when such blacklines are available, and in any case, prior to
Purchaser’s purchase of the Proposed Asset from such Seller.

 

 



Ex. VII-2




 

EXHIBIT VIII

COLLATERAL TAPE

Control Number

Loan Number

Loan / Property Flag

Asset Type

Number of Properties

Seller

Borrower

Property Name

Street Address

City

State

County

Zip Code

Property Type

Property Type Detail

Year Built

Year Renovated

Number of Units

Unit Description

Loan per Unit

Original Balance

Future Funding Obligations

Cut-off Date Balance as of [_____]

Allocated Cut-off Date Balance (multi-property)

% of Initial Pool Balance

Pari Passu Split (Y/N)

Interest Rate

Administrative Fee

Monthly Payment

Annual Debt Service

Interest Accrual Method

Origination Date

First Payment Date

Last IO Payment Date

First P&I Payment Date

Payment Date

Grace Days - Late Fee

Grace Days - Default

Amort Type

Original Interest Only Term

Remaining Interest Only Term

Original Loan Term

Remaining Loan Term





Ex. VIII-1




 

Original Amortization Term

Remaining Amortization Term

Seasoning

Maturity Date

Hyper Amortizing Loan

Hyper Am Loan Maturity Date

Balloon Balance

Lockbox

Cash Management

Cross Collateralized (Y/N)

Cross Collateralized Group

Lockout Period

Lockout Expiration Date

Prepayment / Defeasance Begin Date

Prepayment / Defeasance End Date

Open Period Begin Date

Open Period

Prepayment Type

Prepay Description

YM Index

YM Discount

YM Margin

YM Calculation Method

Day Prepayment Permitted

Due On Sale

Due on Encumbrance

B Note Original Amount

B Note Cut-Off Date Balance

B Note Interest Rate

B Note Annual Payment

B Note Maturity Date

Whole Loan Original Balance

Whole Loan Cut-Off Date Balance

Whole Loan Interest Rate

Whole Loan Annual Payment

Whole Loan LTV

Whole Loan DSCR

Name of Mezzanine Lender

Mezzanine Debt Original Amount

Mezzanine Debt Cut-Off Date Balance

Mezzanine Debt Interest Rate

Mezzanine Debt Annual Payment

Mezzanine Debt Maturity Date

Total Loan Original Balance

Total Loan Cut-Off Date Balance

Total Loan Interest Rate





Ex. VIII-2




 

Total Loan Annual Payment

Total Loan LTV

Total Loan DSCR

Other Subordinate Debt Balance

Other Subordinate Debt Type

Future Debt Allowed?

Assumable?

Assumption Fee

Appraiser Designation

Appraisal FIRREA (Y/N)

Appraisal Date

Appraisal Value

Stabilized Appraisal Date

Stabilized Appraised Value

Cut-off Date LTV

Scheduled Maturity Date LTV

Occupancy %

Occupancy As of Date

Largest Tenant (Based on Square Footage)

Largest Tenant Sq. Ft.

Largest Tenant Lease Expiration

Second Largest Tenant

Second Largest Tenant Sq. Ft.

Second Largest Tenant Lease Expiration

Third Largest Tenant

Third Largest Tenant Sq. Ft.

Third Largest Tenant Lease Expiration

Fourth Largest Tenant

Fourth Largest Tenant Sq. Ft.

Fourth Largest Tenant Lease Expiration

Fifth Largest Tenant

Fifth Largest Tenant Sq. Ft.

Fifth Largest Tenant Lease Expiration

Single Tenant (Y/N)

Engineering Report Date

Phase I Date

Phase II Performed (Y/N)

Phase II Date

SEL %

Seismic Report Date

Earthquake Insurance Required (Y/N)

Terrorism Insurance Required (Y/N)

Lien Position

Ownership Interest

Ground Lease (Y/N)

Ground Lease Payment (Annual)





Ex. VIII-3




 

Ground Lease Expiration Date

Ground Lease Extension (Y/N)

# of Ground Lease Extension Options

Ground Lease Expiration Date with Extension

20[12] NOI Date

20[12] NOI

20[12] NCF

20[12] NCF DSCR

20[13] NOI Date

20[13] NOI

20[13] NCF

20[13] NCF DSCR

20[14] NOI Date

20[14] NOI

20[14] NCF

20[14] NCF DSCR

Partial Year Date

Partial Year # of months

Partial Year Description

Partial Year NOI

Partial Year NCF

Partial Year NCF DSCR

Underwritten Revenue

Underwritten Expenses

Underwritten NOI

Underwritten NOI DSCR

Debt Yield on Underwritten NOI

Underwritten Replacement Reserve

Underwritten TI/LC Reserve

Underwritten Other Reserve

Underwritten NCF

Underwritten NCF DSCR

Debt Yield on Underwritten NCF

Upfront RE Tax Reserve

Ongoing RE Tax Reserve

Upfront Insurance Reserve

Ongoing Insurance Reserve

Upfront Replacement Reserve

Ongoing Replacement Reserve

Replacement Reserve Caps

Upfront TI/LC Reserve

Ongoing TI/LC Reserve

TI/LC Caps

Upfront Debt Service Reserve

Ongoing Debt Service Reserve

Upfront Deferred Maintenance Reserve





Ex. VIII-4




 

Ongoing Deferred Maintenance Reserve

Upfront Environmental Reserve

Ongoing Environmental Reserve

Upfront Other Reserve

Ongoing Other Reserve

Other Reserve Detail / Description

Letter of Credit?

LOC Balance

Letter of Credit Description

Release Provisions (Y/N)

Loan Purpose

If Acquisition, Purchase Price

Borrower Name

Principal / Sponsor

Recourse

Related Sponsor

Borrower SPE (Y/N)

Property Manager

Franchise Flag (Hotel Only)

Utilities Paid by Tenant

# of Studios

Studio Avg. Rents

# of One Bedroom Units

One Bedroom Avg. Rents

# of Two Bedroom Units

Two Bedroom Avg. Rents

# of Three Bedroom Units

Three Bedroom Avg. Rents

# of Four Bedroom Units

Four Bedroom Avg. Rents

# of Five Bedroom Units

Five Bedroom Avg. Rents

Elevators (Y/N)

Section 42 Units? (Y/N)

Section 8 Units? (Y/N)

Student / Military / Other Concentration? (Y/N)

# of Sponsor Owned Units that are Rented or Available for Rent

Sponsor Owned Units Avg. Rent

# of Owner Occupied or Vacant Units Not Available For Rent

# of Manufactured Housing Pads

Average Rent Per Pad

Total Gross Income of Park

Total Gross Income of MH Pads Only

Total Gross Income From All Sources

Total Gross Income Retail and Commercial Only

Loan Group





Ex. VIII-5




 

ADR

RevPar

 

 

 



Ex. VIII-6




 

EXHIBIT IX

FORM OF MARGIN CALL

[DATE]

Via Electronic Transmission

To:  Starwood Property Mortgage Sub-6-A Holdings, L.L.C.

To:  Starwood Property Mortgage Sub-6, L.L.C.

To:  Starwood Property Mortgage Sub-6-A, L.L.C.

To:  Starwood Property Mortgage Sub-6(P), L.L.C.

To:  Starwood Property Mortgage Sub-6-A(P), L.L.C.

To:  Starwood Mortgage Funding V LLC

Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”), by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C. and
Starwood Mortgage Funding V LLC (collectively, “Sellers”) and Citibank, N.A.
(“Purchaser”).

Ladies and Gentlemen:

Pursuant to Article 4(a) of the Repurchase Agreement, Purchaser hereby notifies
Sellers that a Margin Call Condition has occurred as set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Repurchase Agreement.

(a)

    

Aggregate Market Value of all

 

 

 

[U.S.][Foreign]Purchased Assets[([EUR][GBP]):

[$][€][£]__________

(b)

 

Aggregate Margin Amount of all

 

 

 

[U.S.][Foreign]Purchased Assets[([EUR][GBP]):

[$][€][£]__________

(c)

 

99.5% of (b) above:

[$][€][£]__________

 

 

 

 

A Margin Call Condition exists when the amount in (a) above is less than the
amount in (c) above.

 

 

 

 

(d)

 

Margin Deficit ((b) above minus (a) above):

[$][€][£]__________

 

 

 

 

 

WHEN A MARGIN CALL CONDITION EXISTS, SELLERS ARE REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED IN (d) ABOVE IN ACCORDANCE WITH





Ex. IX-1




 

THE REPURCHASE AGREEMENT AND WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b)
THEREOF.

 

 

CITIBANK, N.A.

 

    

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Ex. IX-2




 

EXHIBIT X

FORM OF RELEASE LETTER

[DATE]

Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger

Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”) by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,
Starwood Mortgage Funding V LLC and Citibank, N.A. (“Purchaser”).

Ladies and Gentlemen:

With respect to the Purchased Assets described on the attached Schedule 1 (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Repurchase Agreement with respect to such Purchased Assets,
such release to be effective automatically without further action by any party
upon payment by Purchaser of the Purchase Price contemplated under the related
Confirmation in accordance with the wiring instructions set forth in the
Confirmation.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned thereto in the Repurchase Agreement.

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Ex. X-1




 

Schedule 1 to Release Letter

[LIST OF PURCHASED ASSET DOCUMENTS (INCLUDE THE DOCUMENTS COMPRISING ANY RELATED
ADDITIONAL COLLATERAL)]

 

 



Ex. X-2




EXHIBIT XI

FORM OF SERVICER LETTER

 

 



Ex. XI-1




EXECUTION VERSION

 

SERVICER LETTER

March 28, 2016

Wells Fargo Bank, N.A.
Commercial Mortgage Servicing
MAC D1086-120
550 South Tryon Street, 12th Floor
Charlotte, North Carolina 28202
Attention: Starwood Property Mortgage Sub-6, L.L.C. and Starwood Property
Mortgage Sub-6-A, L.L.C. – Relationship Manager

Re:       Second Amended and Restated Master Repurchase Agreement, dated as of
October 16, 2015 (as further amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), by and
among Starwood Property Mortgage Sub-6, L.L.C. (“Sub-6 Seller”), Starwood
Property Mortgage Sub-6-A, L.L.C. (“Sub-6-A Seller”), Starwood Property Mortgage
Sub-6(P), L.L.C. (“Sub-6(P) Seller”), Starwood Property Mortgage Sub-6-A(P),
L.L.C. (“Sub-6-A(P) Seller”; together with Sub-6 Seller, Sub-6-A Seller and
Sub-6-(P) Seller, collectively, “Original Sellers”), Starwood Mortgage Funding V
LLC (“Funding V Seller”; together with Original Sellers, collectively,
“Sellers”) and Citibank, N.A. (“Purchaser”)

Ladies and Gentlemen:

Wells Fargo Bank, N.A. (“You” or “Servicer”) is, or will be, the servicer of
certain mortgage loans (the “Loans”) for Sellers pursuant to that certain
Amended and Restated Servicing Agreement, dated as March 28, 2016, by and among
Servicer and Sellers, a copy of which is attached hereto as Exhibit A (as such
agreement may be amended, modified and/or restated, the “Servicing
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Servicing Agreement.

You are hereby notified pursuant to this instruction letter (this “Letter
Agreement”) that Sellers are selling or have sold the Loans to Purchaser
pursuant to the Repurchase Agreement.

You agree to service the Loans in accordance with the terms of the Servicing
Agreement for the benefit of Purchaser and Sellers and, except as otherwise
provided herein and subject to the terms and conditions of the Repurchase
Agreement, Purchaser shall have all of the rights, but none of the duties or
obligations (including, without limitation, payment of any fees,
indemnification, costs, reimbursement or expenses), except as set forth in this
Letter Agreement of Sellers under the Servicing Agreement.

Notwithstanding anything to the contrary in the Servicing Agreement, You, as
Servicer, hereby agree to remit all amounts required to be remitted to Sellers
pursuant to the Servicing Agreement in accordance with the wiring instructions
provided below, or in accordance with any other instructions that may be
delivered to You by Purchaser with a copy thereof delivered simultaneously to
Sellers:

 



 




With respect to amounts to be remitted to Original Sellers:

Bank:               Citibank, N.A.

ABA #:            021000089

Acct #:             4967631089

Acct Name:     Starwood Property Mortgage Sub-6 LLC FBO Citibank NA – Collection
Account

 

With respect to amounts to be remitted to Funding V Seller:

 

Bank:               U.S. Bank N.A.

ABA #:            091000022

DDA #:            173103322058

Acct #:             183791000

Acct Name:     Starwood Mtg Fund V BACA

 

Under no circumstances will You remit any such amounts in accordance with any
instructions delivered to You by a Seller or any other person (other than
Purchaser), unless Purchaser agrees in writing.

Servicer agrees to deliver directly to Purchaser, at the following email
address(es):  richard.schlenger@citi.com and sonia.austinoutlaw@citi.com, or
such other email addresses as may hereafter be provided to Servicer by the
Purchaser, all servicing statements, reports and other information with respect
to the Loans that the Servicer is required to deliver to the Seller under the
Servicing Agreement, on the same date such information is required to be
delivered to the Seller.

You further agree, upon your receipt of written notification (a “Default
Notice”), from Purchaser that an Event of Default (as defined in the Repurchase
Agreement) has occurred and is continuing under the Repurchase Agreement (a
“Seller Event of Default”), that (i) Purchaser shall assume all of the rights
and duties of Sellers (but none of the obligations) under the Servicing
Agreement, except as otherwise provided herein, (ii) You shall follow the
instructions of Purchaser with respect to the Loans and deliver to Purchaser any
information with respect to the Loans reasonably requested by Purchaser and in
accordance with the obligations under the Servicing Agreement, (iii) You shall
not follow any instructions received from any Seller with respect to the Loans
and (iv) You shall treat this Letter Agreement as a separate and distinct
servicing agreement between You and Purchaser (incorporating the terms of the
Servicing Agreement by reference), subject to no setoff or counterclaims arising
in Your favor (or the favor of any third party claiming through You) under any
other agreement or arrangement between You and Sellers or otherwise.  Purchaser
shall send a copy of any Default Notice to Sellers simultaneously with delivery
thereof to Servicer.  Notwithstanding anything to the contrary herein or the
Servicing Agreement, in no event shall Purchaser be liable for any fees (other
than Servicing Fees accruing after delivery of a Default Notice), indemnities,
costs, reimbursements or expenses incurred by You or any Seller, or any of Your
or their respective affiliates, or otherwise owed to You or a Seller, or any of
Your or their respective affiliates at any time.

Servicer may rely and shall be protected in acting or refraining from acting
upon any notice, request, consent, order, certificate, report, opinion or
document (including, but not limited





 




to, electronically confirmed facsimiles thereof) believed by it to be genuine
and to have been signed or presented by the proper party or parties.  Servicer
shall have no obligation to review or confirm that actions taken pursuant to the
foregoing in accordance with this Letter Agreement comply with any other
agreement or document to which it is not a party.  In particular, Servicer need
not investigate whether Purchaser is entitled under the Repurchase Agreement to
give a Default Notice.

Notwithstanding anything to the contrary herein or in the Servicing Agreement,
Your rights to service some or all of the Loans being serviced by You shall
terminate upon Your having received a written termination notice from Purchaser
delivered after the occurrence and during the continuance of a Seller Event of
Default or an “Event of Default” under (and as defined in) the Servicing
Agreement (each, a “Servicing Termination”).  In the event of a Servicing
Termination, You hereby agree to (i) deliver to Purchaser or its designee the
funds in the Servicer Account (net of all unpaid Servicing Fees and unreimbursed
costs and expenses under the Servicing Agreement) and the Escrow Account and
electronic copies of the Servicing Files and related documents and statements
held by You with respect to the applicable Loan(s) so affected and account for
all funds, (ii) cooperate in all respects with the transfer of servicing to
Purchaser or its designee and (iii) direct any party liable for any payment
under any such Loans to make payment of any and all moneys due or to become due
thereunder directly to Purchaser or as Purchaser shall direct including, without
limitation, sending “goodbye” and “hello” letters.  The out-of-pocket costs and
expenses of such transfer shall be paid by the Sellers in the event of a Seller
Event of Default and by the Servicer in the event of an “Event of Default” under
(and as defined in) the Servicing Agreement.  The out-of-pocket costs and
expenses of such transfer shall be paid by the Purchaser only if the Purchaser
had previously expressly assumed all of the rights, duties and obligations of
Seller under the Servicing Agreement.  The transfer of servicing and such
records by You shall be in accordance with customary standards in the mortgage
loan servicing industry and the terms of the Servicing Agreement, and such
transfer shall include the transfer of the gross amount of all escrows held for
the related mortgagors (without reduction for unreimbursed advances or “negative
escrows”).

Any notices hereunder shall be delivered in accordance with the provisions of
Section 8.01 of the Servicing Agreement.  Notices to Purchaser shall be
delivered to the following address:

Citibank, N.A.
390 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Telephone:  (212) 816-7806
Fax:  (212) 816-8307
Email:  richard.schlenger@citi.com

with copy to:

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104





 




 

Attention:  Richard D. Jones
Telephone:  (215) 994-3844
Fax:  (215) 655-2501
Email:  richard.jones@dechert.com

Any notices to You or to Sellers shall be delivered to the addresses and in
accordance with the requirements set forth in Section 8.01 of the Servicing
Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

 

 



 




 

Please acknowledge receipt of this Letter Agreement and your agreement to its
terms by signing in the signature block below and forwarding an executed copy to
the other parties hereto.

 

 

 

 

 

 

Very truly yours,

 

 

 

STARWOOD PROPERTY MORTGAGE
SUB-6, L.L.C.

 

    

 

 

By:

/s/ Andrew Sossen

 

 

 

Name: Andrew Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE
SUB-6-A, L.L.C.

 

 

 

 

By:

/s/ Andrew Sossen

 

 

 

Name: Andrew Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE
SUB-6(P), L.L.C.

 

    

 

 

By:

/s/ Andrew Sossen

 

 

 

Name: Andrew Sossen

 

 

Title: Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE
SUB-6-A(P), L.L.C.

 

 

 

 

By:

/s/ Andrew Sossen

 

 

 

Name: Andrew Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 





[Signature Page to Servicer Acknowledgment Letter]




 

 

 

 

 

 

STARWOOD MORTGAGE FUNDING V LLC

 

    

 

 

By:

/s/ Leslie K. Fairbanks

 

 

 

Name: Leslie K. Fairbanks

 

 

Title: Executive Vice President

 

 

 

 

 

 

 





[Signature Page to Servicer Acknowledgment Letter]




 

Acknowledged and Agreed as of this ____ day of March, 2016:

 

WELLS FARGO BANK, N.A.,  
as Servicer

By:    /s/ Lisa K. Traylor            _

Name: Lisa K. Traylor

Title: Managing Director

 





[Signature Page to Servicer Acknowledgment Letter]




 

Acknowledged and Agreed as of this ____ day of March, 2016:

CITIBANK, N.A.,

as Purchaser

By:  /s/ Richard B. Schlenger        _

Name: Richard B. Schlenger

Title: Authorized Signatory

 

 

 



[Signature Page to Servicer Acknowledgment Letter]




EXHIBIT XII-A 

REPRESENTATIONS AND WARRANTIES 

REGARDING EACH INDIVIDUAL PURCHASED ASSET 

 

 



 




REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

Capitalized terms used but not defined in this Exhibit XII-A shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit XII-A is attached.

On the Purchase Date for each Foreign Purchased Asset secured by Mortgaged
Property located outside of the United Kingdom, the representations and
warranties set forth on this Exhibit XII-A shall be revised to the extent
necessary, as mutually agreed upon by Purchaser and Seller, to reflect any
equivalent terminology, customary market practices and Requirement of Law in the
relevant non-U.S. jurisdiction, in each case applicable to such Foreign
Purchased Asset.

With respect to Foreign Purchased Assets, any reference in this Exhibit to a
"Mortgage" shall be deemed to refer to all security documents creating a lien or
security interest on the related Mortgaged Property and entered into in
connection with such Foreign Purchased Asset and any reference to Mortgaged
Property shall mean the real property and other assets and rights securing
repayment of the Foreign Purchased Asset.

I.          CERTAIN DEFINED TERMS.

“Anticipated Repayment Date” shall mean, with respect to any ARD Loan, the date
on which such ARD Loan begins to accrue interest at an increased rate.

“ARD” Loan” shall mean any Mortgage Loan or Mezzanine Loan that is identified as
a “Hyper Amortizing Loan” on the related Collateral Tape.

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the related
Mortgaged Property is located to reflect the assignment of leases, or with
respect to any Foreign Purchased Asset, the equivalent in the relevant non-U.S.
jurisdiction.

“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

“Junior Interest” shall mean (a) a B Note, (b) a junior Participation Interest
or (c) a junior mezzanine loan.





Ex. XII-A-1




 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor or
successors thereto.

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Internal Revenue Code.

“REMIC Provisions” shall mean sections 860A through 860G of the Internal Revenue
Code, the Treasury Regulations promulgated thereunder, and the administrative
and judicial interpretations thereof that are binding on the Internal Revenue
Service.

“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Purchased Asset has an unpaid principal
balance as of the Purchase Date equal to $5 million (or, with respect to any
Foreign Purchased Asset, its then-current equivalent based on the Spot Rate with
respect to the Applicable Currency of such Foreign Purchased Asset as of the
date of determination) or less, its organizational documents or the related
Purchased Asset Documents) provide substantially to the effect that it was
formed or organized solely for the purpose of owning and operating one or more
of the Mortgaged Properties securing the Purchased Assets and prohibit it from
engaging in any business unrelated to such Mortgaged Property, and whose
organizational documents further provide, or which entity represented in the
related Purchased Asset Documents, substantially to the effect that it does not
have any assets other than those related to its interest in and operation of
such Mortgaged Property, or any indebtedness other than as permitted by the
related Mortgage(s) or the other related Purchased Asset Documents, that it has
its own books and records and accounts separate and apart from those of any
other person (other than a Mortgagor for a Purchased Asset that is
cross-collateralized and cross-defaulted with the related Purchased Asset), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

“Treasury Regulations” shall mean applicable final or temporary regulations of
the U.S. Department of the Treasury.

II.        REPRESENTATIONS AND WARRANTIES.

A.        With respect to each Purchased Asset:

(1)        Type of Purchased Asset; Ownership of Purchased Assets.  Each
Purchased Asset is a Conduit Asset, a Non-Conduit Asset, a Pari Passu
Participation Interest, a Junior Participation Interest or a B-Note.  Each
Conduit Asset is a Mortgage Loan, an A-Note or a Participation Interest.  Each
Non-Conduit Asset is a Mortgage Loan, an A-Note or a Participation Interest.  At
the time of the sale, transfer and assignment to Purchaser, no Purchased Asset
was subject to any assignment (other than assignments to the applicable Seller),
participation or pledge, and the applicable Seller had good title to, and was
the sole owner (or, in relation to a Foreign Purchased Asset, the sole legal and
beneficial owner) of, each Purchased Asset free and clear of any and all liens,
charges, pledges, encumbrances, participations, any other ownership interests
on, in or to such Purchased Asset other than the rights of a holder of any
B-Note or Companion Participation Interest pursuant to a co-lender or
participation agreement.  The applicable Seller has full right and authority to
sell, assign and transfer each Purchased Asset, and the assignment to Purchaser
constitutes a legal, valid and binding





Ex. XII-A-2




 

assignment of such Purchased Asset free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Purchased Asset
other than the rights of (a) a holder of any B-Note or Companion Participation
Interest pursuant to an intercreditor or participation agreement and/or (b) if
the Purchased Asset is subject to a mezzanine loan, the holder of such mezzanine
loan pursuant to the intercreditor agreement between the applicable Seller and
such mezzanine lender.

B.         Mortgage Loans.  With respect to (i) each Mortgage Loan that is
related to a Purchased Asset and (ii) each Mortgaged Loan that is related to a
Purchased Asset that is a Participation Interest, A-Note or B-Note:

(1)        Purchased Asset Document Status.  Each related Mortgage Note,
Mortgage, Assignment of Leases (if a separate instrument) and other agreement
executed by or on behalf of the related Mortgagor in connection with such
Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor (subject to any non-recourse provisions contained in any of the
foregoing agreements and any applicable state anti-deficiency or market value
limit deficiency legislation), as applicable, and is enforceable in accordance
with its terms, except (i) as such enforcement may be limited by (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally in the relevant
jurisdiction and (b) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law) and (ii) that
certain provisions in such Purchased Asset Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Purchased Asset Documents invalid as a
whole or materially interfere with the mortgagee’s realization of the principal
benefits and/or security provided thereby (clauses (i) and (ii) collectively,
the “Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Purchased Asset Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by the applicable
Seller in connection with the origination of such Mortgage Loan that would deny
the mortgagee the principal benefits intended to be provided by the Mortgage
Note, Mortgage or other Purchased Asset Documents.

(2)        Mortgage Provisions.  The Purchased Asset Documents for each Mortgage
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, nonjudicial foreclosure, or
analogous remedies in the applicable jurisdiction, subject to the limitations
set forth in the Standard Qualifications.

(3)        Mortgage Status; Waivers and Modifications.  Since origination and
except by written instruments set forth in the related Purchased Asset File (a)
the material terms of the related Mortgage, Mortgage Note, guaranty and the
other Purchased Asset Documents





Ex. XII-A-3




 

have not been waived, impaired, modified, altered, satisfied, canceled,
subordinated or rescinded in any respect which materially interferes with the
security intended to be provided by the related Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) the related Mortgagor has
not been released from its material obligations under the Mortgage Loan.

(4)        Lien; Valid Assignment.  Subject to the Standard Qualifications, each
assignment of Mortgage, and assignment of Assignment of Leases (if applicable)
or other assignment and pledge of any other applicable Purchased Asset Document,
from the applicable Seller constitutes a legal, valid and binding assignment or
pledge, as applicable, from such Seller.  Each related Mortgage and Assignment
of Leases (or, with respect to any Foreign Purchased Asset, Seller’s rights in
and to such Mortgage and Assignment of Leases) is freely assignable without the
consent of the related Mortgagor.  Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or leasehold) interest in
the Mortgaged Property in the principal amount of such Mortgage Loan or
allocated loan amount (subject only to (i) Permitted Encumbrances (as defined
below), (ii) with respect to any U.S. Purchased Asset, the exceptions to
paragraph (6) set forth in the Requested Exception Report, and (iii) with
respect to any Foreign Purchased Asset, matters that have been disclosed by or
on behalf of the applicable Seller to Purchaser in writing prior to the Purchase
Date as part of the Due Diligence Package (each such exception in the foregoing
clauses (i) through (iii), a “Title Exception”)), except as the enforcement
thereof may be limited by the Standard Qualifications.  Such Mortgaged Property
(subject to and excepting Permitted Encumbrances and the Title Exceptions) is
free and clear of any recorded mechanics’ liens (or, with respect to any Foreign
Purchased Asset, the equivalent in the relevant non-U.S. jurisdiction), recorded
materialmen’s liens (or, with respect to any Foreign Purchased Asset, the
equivalent in the relevant non-U.S. jurisdiction) and other recorded
encumbrances which are prior to or equal with the lien of the related Mortgage,
except those which:

(i)         are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below) or

(ii)       with respect to any Foreign Purchased Asset, have been disclosed by
or on behalf of the applicable Seller to Purchaser in writing prior to the
Purchase Date as part of the Due Diligence Package,

and, to the applicable Seller’s Knowledge and subject to the rights of tenants
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which:

(i) are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below) or





Ex. XII-A-4




 

(ii)       with respect to any Foreign Purchased Asset, matters that have been
disclosed by or on behalf of the applicable Seller to Purchaser in writing prior
to the Purchase Date as part of the Due Diligence Package.

Notwithstanding anything herein to the contrary and in relation to U.S.
Purchased Assets only, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of Uniform
Commercial Code financing statements is required in order to effect such
perfection.

(5)        Permitted Liens; Title Insurance.  In respect of any U.S. Purchased
Asset, each Mortgaged Property securing a Mortgage Loan is covered by an
American Land Title Association loan title insurance policy or a comparable form
of loan title insurance policy approved for use in the applicable jurisdiction
(or, if such policy is yet to be issued, by a pro forma policy, a preliminary
title policy with escrow instructions or a “marked up” commitment, in each case
binding on the title insurer) (the “Title Policy”) in the original principal
amount of such Mortgage Loan (or with respect to a Mortgage Loan secured by
multiple properties, an amount equal to at least the allocated loan amount with
respect to the Title Policy for each such property) after all advances of
principal (including any advances held in escrow or reserves), that insures for
the benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) the lien of
current real property taxes, water charges, sewer rents and assessments not yet
due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in such Title Policy; (d) other matters to
which like properties are commonly subject; (e) the rights of tenants (as
tenants only) under leases (including subleases) pertaining to the related
Mortgaged Property and condominium declarations; and (f) if such Mortgage Loan
is cross-collateralized with another Mortgage Loan, the lien of the Mortgage of
such other Mortgage Loan provided that none of which items (a) through (f),
individually or in the aggregate, materially and adversely interfere with the
value or current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or the Mortgagor’s ability to pay its obligations when
they become due (collectively, the “Permitted Encumbrances” (which term, for the
avoidance of doubt, is also applicable to Foreign Purchased Assets for purposes
of this Exhibit XII)).  Except as contemplated by clause (f) of the preceding
sentence, none of the Permitted Encumbrances are mortgage liens that are senior
to, or coordinate and co-equal, with the lien of the related Mortgage.  With
respect to such U.S. Purchased Asset, such Title Policy (or, if it has yet to be
issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the applicable
Seller thereunder and no claims have been paid thereunder.  Neither the
applicable Seller, nor to the applicable Seller’s Knowledge, any other holder of
the U.S. Purchased Asset, has done, by act or omission, anything that would
materially impair the coverage under such Title Policy.

(6)        Junior Liens.  It being understood that B-Notes secured by the same
Mortgage as a Purchased Asset are not subordinate mortgages or junior liens,
except for any Mortgage Loan that is cross-collateralized or cross-defaulted
with another Mortgage Loan that is a Purchased Asset, there are no subordinate
mortgages or junior liens or charges securing the payment of money encumbering
the related Mortgaged Property (other than Permitted





Ex. XII-A-5




 

Encumbrances and the Title Exceptions, taxes and assessments, recorded
mechanics’ liens, recorded materialmen’s liens and other recorded encumbrances
(which are the subject of the representation in paragraph (5) above), and
equipment and other personal property financing or, with respect to any Foreign
Purchased Asset, the equivalent in the relevant non-U.S. jurisdiction).  Except
as set forth in the related Collateral Tape, the applicable Seller has no
Knowledge of any mezzanine debt secured directly by interests in the related
Mortgagor.

(7)        Assignment of Leases and Rents.  There exists as part of the related
Purchased Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage) or, with respect to any Foreign
Purchased Asset, other applicable comparable Purchased Asset Document in the
applicable jurisdiction. Subject to the Permitted Encumbrances and the Title
Exceptions, as applicable, each related Assignment of Leases or Purchased Assets
Document, as applicable, creates a valid first-priority collateral assignment
of, or a valid first-priority lien, charge or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications.  The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the mortgagee or, with
respect to any Foreign Purchased Assets, the equivalent thereof in the relevant
non-U.S. jurisdiction.

(8)        UCC Filings / Required Filings.  With respect to (i) any Foreign
Purchased Asset regardless of the type of related Mortgaged Property and (ii)
any U.S. Purchased Asset where the related Mortgaged Property is operated as a
hospitality property, Seller has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, have been submitted in proper
form for filing and/or recording), UCC financing statements (or, with respect to
any Foreign Purchased Asset, the nearest equivalent (if any) required under
applicable Requirements of Law in the relevant non-U.S. jurisdiction) in the
appropriate public filing and/or recording offices necessary at the time of the
origination of the Purchased Asset to perfect a valid security interest in all
items of physical personal property reasonably necessary to operate such
Mortgaged Property owned by such Mortgagor and located on the related Mortgaged
Property (other than any non-material personal property, any personal property
subject to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Purchased Asset
Documents or any other personal property leases applicable to such personal
property), to the extent perfection may be effected pursuant to applicable law
by recording or filing, as the case may be. Subject to the Standard
Qualifications, each related Mortgage creates a valid and enforceable lien and
security interest on the items of personalty described above. No representation
is made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements (or, with respect to any Foreign
Purchased Asset, the nearest equivalent (if any) required under applicable
Requirements of Law in the relevant non-U.S. jurisdiction) are required in order
to effect such perfection.





Ex. XII-A-6




 

(9)        Condition of Property.  The applicable Seller or the originator of
the Mortgage Loan inspected or caused to be inspected each related Mortgaged
Property within six (6) months of origination of such Mortgage Loan and, with
respect to a Conduit Asset, within six (6) months of the related Purchase Date.

An engineering report or property condition assessment (and, with respect to
Foreign Purchased Assets, such other engineering, property and technical reports
that are required by applicable Requirement of Law in the relevant non-U.S.
jurisdiction or customarily prepared in connection with the origination of such
Foreign Purchased Assets) was prepared in connection with the origination of
each Mortgage Loan no more than six (6) months prior to the related Purchase
Date and, with respect to a Conduit Asset, within six (6) months of the related
Purchase Date.  The applicable Seller has no Knowledge of any material damage to
any Mortgaged Property that the applicable Seller believes would have a material
adverse effect on the value of such Mortgaged Property as security for the
related Mortgage Loan other than those disclosed in the engineering report or
property condition assessment (or, with respect to Foreign Purchased Assets,
such other engineering, property and technical reports).

(10)      Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien or charge on the
related Mortgaged Property that would be of equal or superior priority to the
lien or charge of the Mortgage and that prior to the related Purchase Date have
become delinquent in respect of each related Mortgaged Property have been paid,
or an escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon.  For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

(11)      Condemnation.  As of the date of origination of each Mortgage Loan
and, to the applicable Seller’s Knowledge, as of the related Purchase Date,
there is no proceeding pending and, to the applicable Seller’s Knowledge, as of
the date of origination of each Mortgage Loan and as of the related Purchase
Date, there is no proceeding threatened, for the total or partial condemnation
(or, with respect to any Foreign Purchased Asset, the equivalent thereof in the
relevant non-U.S. jurisdiction) of the related Mortgaged Property that would
have a material adverse effect on the value, use or operation of such Mortgaged
Property.

(12)      Actions Concerning Mortgage Loan.  As of the date of origination of
each Mortgage Loan and to the applicable Seller’s Knowledge, as of the related
Purchase Date, there was no pending or filed action, suit or proceeding,
arbitration or governmental investigation involving any related Mortgagor,
guarantor, or the related Mortgagor’s interest in the related Mortgaged
Property, an adverse outcome of which would reasonably be expected to materially
and adversely affect (a) such Mortgagor’s title to such Mortgaged Property, (b)
the validity or enforceability of the related Mortgage, (c) such Mortgagor’s
ability to perform under the related Mortgage Loan, (d) such guarantor’s ability
to perform under the related guaranty, or (e) the current principal use of such
Mortgaged Property.





Ex. XII-A-7




 

(13)      Escrow Deposits.  All escrow deposits and payments required to be
escrowed with lender pursuant to each Mortgage Loan are in the possession, or
under the control, of the Servicer, and there are no material deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all of the applicable Seller’s rights under the Purchased Asset Documents in and
to such escrows and deposits that are required to be escrowed with lender under
the related Purchased Asset Documents are being conveyed by the applicable
Seller to Purchaser.

(14)      No Holdbacks.  The principal amount of each Mortgage Loan stated on
the related Collateral Tape has been fully disbursed as of the related Purchase
Date and there is no requirement for future advances thereunder (except in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property).

(15)      Insurance.  Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Purchased Asset
Documents and having a claims-paying or financial strength rating of at least
“A-:VIII” from A.M. Best Company or “A3” (or the equivalent) from Moody’s or
“A-” from S&P (collectively, the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Mortgage Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the related Mortgagor and included in such Mortgaged Property
(with no deduction for physical depreciation), but, in any event, not less than
the amount necessary or containing such endorsements as are necessary to avoid
the operation of any coinsurance provisions with respect to such Mortgaged
Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Asset Documents, by business interruption or
rental loss insurance issued by an insurer meeting the Insurance Rating
Requirements which (subject to a customary deductible) covers a period of not
less than twelve (12) months (or with respect to each Mortgage Loan with a
principal balance of $50 million (or, with respect to any Foreign Purchased
Asset, its then-current equivalent based on the Spot Rate with respect to the
Applicable Currency of such Foreign Purchased Asset as of the date of
determination) or more that is secured by a single Mortgaged Property, eighteen
(18) months).

If any material part of the improvements, exclusive of a parking lot, located on
any related Mortgaged Property is in an area identified in the Federal Register
by the Federal Emergency Management Agency (or, with respect to a Foreign
Purchased Asset, identified in any flood risk report or by any applicable body)
as having special flood hazards, such Mortgaged Property is covered, and is
required to be covered pursuant to the related Purchased Asset Documents, by
flood insurance in the maximum amount available under the National Flood
Insurance Program (or, with respect to a Foreign Purchased Asset, in such amount
as is customary is in the applicable non-U.S. jurisdiction).





Ex. XII-A-8




 

If any related Mortgaged Property is located within twenty-five (25) miles of
the coast of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South
Carolina or North Carolina, such Mortgaged Property is covered, and is required
to be covered pursuant to the related Purchased Asset Documents, by insurance
for windstorm and/or windstorm related perils and/or named storms issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

Each related Mortgaged Property is covered, and required to be covered pursuant
to the related Purchased Asset Documents, by a commercial general liability
insurance policy issued by an insurer meeting the Insurance Rating Requirements
including coverage for property damage, contractual damage and personal injury
(including bodily injury and death) in amounts as are generally required by
prudent institutional commercial mortgage lenders, and in any event not less
than $1 million per occurrence and $2 million in the aggregate (or, in each
case, with respect to any Foreign Purchased Asset, its then-current equivalent
based on the Spot Rate with respect to the Applicable Currency of such Foreign
Purchased Asset as of the date of determination).

With respect to a U.S. Purchased Asset, an architectural or engineering
consultant has performed an analysis of each related Mortgaged Property located
in seismic zones 3 or 4 in order to evaluate the structural and seismic
condition of such property, for the sole purpose of assessing the scenario
expected limit (“SEL”) for such Mortgaged Property in the event of an
earthquake.  In such instance, the SEL was based on a 475-year return period, an
exposure period of 50 years and a 10% probability of exceedance.  If the
resulting report concluded that the probable maximum loss would exceed 20% of
the amount of the replacement costs of the improvements, such Mortgaged Property
is covered, and required to be covered pursuant to the related Purchased Asset
Documents, by earthquake insurance issued by an insurer meeting the Insurance
Rating Requirements in an amount not less than 100% of the SEL.

The related Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured.  Such
insurance policies will inure to the benefit of Purchaser.  Each related
Mortgage Loan obligates the related Mortgagor to maintain all such insurance
and, at such Mortgagor’s failure to do so, authorizes the lender to maintain
such insurance at the Mortgagor’s cost and expense and to charge such Mortgagor
for related premiums.  All such insurance policies (other than commercial
liability policies) require at least ten (10) days’ prior notice to the lender
of termination or cancellation arising because of nonpayment of a premium and at
least thirty (30) days’ prior notice to the lender of termination or
cancellation (or such lesser period, but not less





Ex. XII-A-9




 

than ten (10) days, as may be required by applicable law) arising for any reason
other than non-payment of a premium and no such notice has been received by the
applicable Seller.

(16)      Access; Utilities; Separate Tax Lots.  Each related Mortgaged Property
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of such Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of such Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
such Mortgaged Property, or, with respect to any Foreign Purchased Asset, except
as disclosed by or on behalf of the applicable Seller and Purchaser in writing
prior to the Purchase Date as part of the Due Diligence Package, or in certain
cases, an application has been made to the applicable governing authority for
creation of separate tax lots, in which case the Mortgage Loan requires the
Mortgagor to escrow an amount sufficient to pay taxes for the existing tax
parcel of which such Mortgaged Property is a part until the separate tax lots
are created.

(17)      No Encroachments.  To the applicable Seller’s Knowledge based solely
on surveys obtained in connection with origination and, with respect to a U.S.
Purchased Asset, the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan or, with respect to any Foreign Purchased
Asset, except as disclosed by or on behalf of the applicable Seller to Purchaser
in writing prior to the Purchase Date as part of the Due Diligence Package, (a)
all material improvements that were included for the purpose of determining the
appraised value of the related Mortgaged Property at the time of the origination
of such Mortgage Loan are within the boundaries of the related Mortgaged
Property, except encroachments that do not materially and adversely affect the
value or current use of such Mortgaged Property or, with respect to a U.S.
Purchased Asset, for which insurance or endorsements were obtained under the
Title Policy, (b) No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy and (c) no
improvements encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use of such
Mortgaged Property or, with respect to a U.S. Purchased Asset, for which
insurance or endorsements were obtained with respect to the Title Policy.

(18)      No Contingent Interest or Equity Participation.  No Mortgage Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by any Seller.

(19)      REMIC.  In respect to a U.S. Purchased Asset, other than with respect
to a Non-Conduit Asset, each Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Internal Revenue Code (but determined
without regard to the rule in





Ex. XII-A-10




 

Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (a) the issue price of
such Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of such Mortgage Loan and (b) either:  (i) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (A) at the date such Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of such Mortgage Loan on such date or
(B) at the related Purchase Date at least equal to 80% of the adjusted issue
price of such Mortgage Loan on such date, provided that for purposes hereof, the
fair market value of the real property interest must first be reduced by (x) the
amount of any lien on the real property interest that is senior to such Mortgage
Loan and (y) a proportionate amount of any lien that is in parity with such
Mortgage Loan; or (ii) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  Other than with respect to a Non-Conduit Asset, if
a Mortgage Loan related to such U.S. Purchased Asset was “significantly
modified” prior to the related Purchase Date so as to result in a taxable
exchange under Section 1001 of the Internal Revenue Code, it either (x) was
modified as a result of the default or reasonably foreseeable default of such
Mortgage Loan or (y) satisfies the provisions of either sub-clause (b)(i)(A)
above (substituting the date of the last such modification for the date such
Mortgage Loan was originated) or sub-clause (b)(i)(B), including the proviso
thereto.  Other than with respect to a Non-Conduit Asset, any prepayment premium
and yield maintenance charges applicable to any Mortgage Loan related to a U.S.
Purchased Asset constitute “customary prepayment penalties” within the meaning
of Treasury Regulations Section 1.860G-(b)(2).  All terms used in this paragraph
shall have the same meanings as set forth in the related Treasury Regulations.

(20)      Compliance with Usury Laws.  The interest rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) at which each Mortgage Loan accrues interest complied as of the date
of origination with, or was exempt from, applicable state or federal laws or the
laws of any other relevant jurisdiction, regulations and other requirements
pertaining to usury.

(21)      Authorized to do Business.  To the extent required under applicable
law, as of the related Purchase Date or as of the date that such entity held the
related Mortgage Note, each holder of such Mortgage Note was authorized to
transact and do business in the jurisdiction in which each related Mortgaged
Property is located, or the failure to be so authorized does not materially and
adversely affect the enforceability of the related Mortgage Loan by the
Purchaser.

(22)      Trustee under Deed of Trust.  With respect to each related Mortgage
which is a deed of trust, as of the date of origination of the related Mortgage
Loan and, to the applicable Seller’s Knowledge, as of the related Purchase Date,
a trustee, duly qualified under applicable law to serve as such, currently so
serves and is named in the deed of trust or has been substituted in accordance
with such Mortgage and applicable law or may be substituted in accordance with
such Mortgage and applicable law by the related mortgagee.

(23)      Local Law Compliance.  To the applicable Seller’s Knowledge, based
upon any of a letter from any governmental authorities, a legal opinion, an
architect’s letter, a





Ex. XII-A-11




 

zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by such Seller for similar commercial and multifamily
mortgage loans intended for securitization in the relevant jurisdiction, the
improvements located on or forming part of each Mortgaged Property securing a
Mortgage Loan as of the date of origination of such Mortgage Loan and as of the
related Purchase Date, there are no material violations of applicable zoning
ordinances, building codes and land laws (or, with respect to any Foreign
Purchased Asset, the equivalent in the relevant non-U.S. jurisdiction)
(collectively “Zoning Regulations”) other than those which (i) are insured by
the related Title Policy or a law and ordinance insurance policy or, with
respect to a Foreign Purchased Asset, matters that have been described in the
related Due Diligence Package or (ii) would not have a material adverse effect
on the value, operation or net operating income of such Mortgaged Property.  The
terms of the related Purchased Asset Documents require the related Mortgagor to
comply in all material respects with all applicable governmental regulations,
zoning and building laws (or, with respect to any Foreign Purchased Asset, the
equivalent in the relevant non-U.S. jurisdiction).

(24)      Licenses and Permits.  Each related Mortgagor covenants in the related
Purchased Asset Documents that it shall keep all material licenses, permits and
applicable governmental authorizations in the relevant jurisdiction necessary
for its operation of the related Mortgaged Property in full force and effect,
and to the applicable Seller’s Knowledge based upon any of a letter from any
governmental authorities, a zoning report, title report or other affirmative
investigation of local law compliance consistent with the investigation
conducted by such Seller for similar commercial and multifamily mortgage loans
intended for securitization in the relevant jurisdiction, all such material
licenses, permits and applicable governmental authorizations are in effect.  The
Purchased Asset Documents for each Mortgage Loan require the related Mortgagor
to be qualified to do business in each jurisdiction in which the related
Mortgaged Property is located.

(25)      Recourse Obligations.  The Purchased Asset Documents for each Mortgage
Loan provide that such Mortgage Loan (a) becomes full recourse to the related
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the related Mortgagor (but may be affiliated with such Mortgagor)
that has assets other than equity in the related Mortgaged Property that are not
de minimis) in any of the following events:  (i) if any voluntary petition for
bankruptcy, insolvency, dissolution or liquidation pursuant to federal
bankruptcy law, or any similar federal or state law or the equivalent in any
relevant non-U.S. jurisdiction, shall be filed by the related Mortgagor; (ii) if
the related Mortgagor or guarantor shall have colluded with other creditors to
cause an involuntary bankruptcy or other insolvency filing with respect to the
Mortgagor; or (iii) upon any voluntary transfer of either the related Mortgaged
Property or equity interests in the related Mortgagor made in violation of the
related Purchased Asset Documents; and (b) contains provisions providing for
recourse against the related Mortgagor and guarantor (which is a natural person
or persons, or an entity distinct from the related Mortgagor (but may be
affiliated with such Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of the related Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the related Purchased Asset Documents;
(ii) misappropriation of security deposits, insurance proceeds, or condemnation
awards; (iii) fraud or intentional material misrepresentation; (iv) breach of
the environmental covenants in the related Purchased Asset





Ex. XII-A-12




 

Documents; or (v) commission of intentional material physical waste at the
related Mortgaged Property.

(26)      Mortgage Releases.  The terms of the related Mortgage or related
Purchased Asset Documents do not provide for release of any material portion of
the related Mortgaged Property from the lien of the Mortgage except (a) a
partial release, accompanied by principal repayment, or (in the case of a U.S.
Purchased Asset) partial Defeasance (as defined in paragraph (31)), of not less
than a specified percentage at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the related Mortgaged Property
and (ii) the outstanding principal balance of the related Mortgage Loan, (b)
upon payment in full of such Mortgage Loan, (c) upon a Defeasance, (d) releases
of out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
related Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the related Mortgage Loan and are not
necessary for physical access to the related Mortgaged Property or compliance
with zoning requirements (or the equivalent in the relevant non-U.S.
jurisdiction), or (e) as required pursuant to an order of condemnation or taking
by a state or other jurisdiction or any political subdivisions or authority
thereof.  With respect to any U.S. Purchased Asset, other than with respect to a
Non-Conduit Asset, with respect to any partial release under the preceding
clauses (a) or (d), either: (x) such release of collateral (i) would not
constitute a “significant modification” of the subject Mortgage Loan within the
meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause
the subject Mortgage Loan to fail to be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Internal Revenue Code; or (y) the
mortgagee or servicer can, in accordance with the related Purchased Asset
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), if the fair
market value of the real property constituting the related Mortgaged Property
after the release is not equal to at least 80% of the principal balance of the
related Mortgage Loan outstanding after the release, the related Mortgagor is
required to make a payment of principal in an amount not less than the amount
required by the REMIC Provisions.

Other than with respect to a Non-Conduit Asset or a Foreign Purchased Asset, in
the event of a taking of any portion of the related Mortgaged Property by a
State or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the related Mortgagor can be required to pay down
the principal balance of such Mortgage Loan in an amount not less than the
amount required by the REMIC Provisions and, to such extent, condemnation
proceeds may not be required to be applied to the restoration of the related
Mortgaged Property or released to the Mortgagor, if, immediately after the
release of such portion of the Mortgaged Property from the lien of the Mortgage
(but taking into account the planned restoration) the fair market value of the
real property constituting the remaining Mortgaged Property is not equal to at
least 80% of the remaining principal balance of such Mortgage Loan.

Other than with respect to a Non-Conduit Asset or a Foreign Purchased Asset, no
such Mortgage Loan that is secured by more than one Mortgaged Property or that
is cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization or of any related Mortgaged Property other than in
compliance with the REMIC Provisions.





Ex. XII-A-13




 

(27)      Financial Reporting and Rent Rolls.  Each related Mortgage requires
the related Mortgagor to provide the owner or holder of such Mortgage with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) and annual
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the related Mortgaged Properties on a combined basis.

(28)      Acts of Terrorism Exclusion.  With respect to each Mortgage Loan
having an outstanding principal balance of over $20 million (or, with respect to
any Foreign Purchased Asset, its then-current equivalent based on the Spot Rate
with respect to the Applicable Currency of such Foreign Purchased Asset as of
the date of determination), the related special-form all-risk insurance policy
and business interruption policy (issued by an insurer meeting the Insurance
Rating Requirements) do not specifically exclude Acts of Terrorism, as defined
in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (collectively referred to as
“TRIA”) (or, with respect to a Foreign Purchased Asset, the nearest equivalent
term under the equivalent Requirements of Law, if applicable, under the relevant
non-U.S. jurisdiction), from coverage, or if such coverage is excluded, the
related Mortgaged Property is covered by a separate terrorism insurance
policy.  With respect to each other Mortgage Loan, the related special all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) did not, as of the date of origination of
such Mortgage Loan and, to the applicable Seller’s Knowledge, do not, as of the
related Purchase Date, specifically exclude Acts of Terrorism, as defined in
TRIA (or, with respect to a Foreign Purchased Asset, the nearest equivalent term
under the equivalent Requirements of Law, if applicable, under the relevant
non-U.S. jurisdiction), from coverage, or if such coverage is excluded, the
related Mortgaged Property is covered by a separate terrorism insurance
policy.  With respect to each Mortgage Loan, the related Purchased Asset
Documents do not expressly waive or prohibit the mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA (or, with respect to a
Foreign Purchased Asset, the nearest equivalent term under the equivalent
Requirements of Law, if applicable, under the relevant non-U.S. jurisdiction),
or damages related thereto; provided, however, that if TRIA (or, with respect to
a Foreign Purchased Asset, the nearest equivalent term under the equivalent
Requirements of Law, if applicable, under the relevant non-U.S. jurisdiction) or
a similar or subsequent statute is not in effect, then, provided that terrorism
insurance is commercially available, the Mortgagor under each Mortgage Loan is
required to carry terrorism insurance, but in such event the Mortgagor shall not
be required to spend on terrorism insurance coverage more than two times the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required under the
related Purchased Asset Documents (without giving effect to the cost of
terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to such amount.





Ex. XII-A-14




 

(29)      Due on Sale or Encumbrance.  Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the related Mortgage (which
consent, in some cases, may not be unreasonably withheld) and/or complying with
the requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Asset
Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Mortgagor, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Purchased Asset Documents, (iii) transfers
of less than, or other than, a controlling interest in the related Mortgagor,
(iv) transfers to another holder of direct or indirect equity in the related
Mortgagor, a specific Person designated in the related Purchased Asset Documents
or a Person satisfying specific criteria identified in the related Purchased
Asset Documents, such as a qualified equityholder, (v) transfers of stock or
similar equity units in publicly traded companies or (vi) a substitution or
release of collateral within the parameters of paragraphs (26) and (31) herein
or the exceptions thereto set forth in the Requested Exception Report, or (vii)
by reason of any mezzanine debt that existed at the origination of the related
Mortgage Loan or that was permitted after origination pursuant to the related
Purchased Asset Documents or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any related A-Note or B-Note, as applicable, or any
subordinate debt that existed at origination and is permitted under the related
Purchased Asset Documents, (ii) purchase money security interests, (iii) with
respect to any Mortgage Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, the lien of such cross-collateralized or
cross-defaulted Mortgage Loan or (iv) Permitted Encumbrances.  The related
Mortgage or other Purchased Asset Documents provide that to the extent any
rating agency fees are incurred in connection with the review of and consent to
any transfer or encumbrance, the related Mortgagor is responsible for such
payment along with all other reasonable fees and expenses incurred by the
mortgagee relative to such transfer or encumbrance.

(30)      Single-Purpose Entity.  Each Mortgage Loan requires the related
Mortgagor to be a Single-Purpose Entity for at least as long as such Mortgage
Loan is outstanding.  Both the Purchased Asset Documents and the organizational
documents of the Mortgagor with respect to each Mortgage Loan with an
outstanding principal balance as of the related Purchase Date in excess of $5
million (or, with respect to any Foreign Purchased Asset, its then-current
equivalent based on the Spot Rate with respect to the Applicable Currency of
such Foreign Purchased Asset as of the date of determination) provide that the
Mortgagor is a Single-Purpose Entity, and each Mortgage Loan with an outstanding
principal balance as of the related Purchase Date of $20 million (or, with
respect to any Foreign Purchased Asset, its then-current equivalent based on the
Spot Rate with respect to the Applicable Currency of such Foreign Purchased
Asset as of the date of determination) or more has a counsel’s opinion regarding
non-consolidation of the Mortgagor.





Ex. XII-A-15




 

(31)      Defeasance.  With respect to any U.S. Purchased Asset that, pursuant
to the Purchased Asset Documents, can be defeased (a “Defeasance”), (i) the
Purchased Asset Documents provide for defeasance as a unilateral right of the
Mortgagor, subject to satisfaction of conditions specified in the Purchased
Asset Documents; (ii) other than with respect to a Non-Conduit Asset, the
Mortgage Loan cannot be defeased within two (2) years after the securitization
of such Mortgage Loan; (iii) the Mortgagor is permitted to pledge only United
States “government securities” within the meaning of Treasury Regulations
Section 1.860G-2(a)(8)(ii), the revenues from which will, in the case of a full
Defeasance, be sufficient to make all scheduled payments under the Mortgage Loan
when due, including the entire remaining principal balance on the maturity date
(or on or after the first date on which payment may be made without payment of a
yield maintenance charge or prepayment penalty) or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the Anticipated Repayment
Date, and if the Mortgage Loan permits partial releases of real property in
connection with partial defeasance, the revenues from the collateral will be
sufficient to pay all such scheduled payments calculated on a principal amount
equal to a specified percentage at least equal to the lesser of (x) 110% of the
allocated loan amount for the real property to be released and (y) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the related Mortgage Note as set forth in (iii) above; (v) if the
Mortgagor would continue to own assets in addition to the defeasance collateral,
the portion of the Mortgage Loan secured by defeasance collateral is required to
be assumed (or the mortgagee may require such assumption) by a Single-Purpose
Entity; (vi) the Mortgagor is required to provide an opinion of counsel that the
mortgagee has a perfected security interest in such collateral prior to any
other claim or interest; and (vii) the Mortgagor is required to pay all rating
agency fees associated with such Defeasance (if rating confirmation is a
specific condition precedent thereto) and all other reasonable expenses
associated with such Defeasance, including, but not limited to, accountant’s
fees and opinions of counsel.

(32)      Fixed Interest Rates for Conduit Assets.  Each Mortgage Loan that is a
Conduit Asset bears interest at a rate that remains fixed throughout the
remaining term of such Mortgage Loan, except in the case of ARD Loans and
situations where default interest is imposed.

(33)      Ground Leases.  With respect to any Mortgage Loan that is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of such Ground Lease and any estoppel
or other agreement received from the ground lessor in favor of the applicable
Seller, its successors and assigns:

(a)        Such Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction (or, with respect to any Foreign
Purchased Asset, such other customary filings, recordings or registrations have
been made).  The Ground Lease or an estoppel or other agreement received from
the ground lessor permits the interest of the lessee to be encumbered by the
related Mortgage and does not restrict the use of the related Mortgaged Property
by such lessee, its successors or assigns in a





Ex. XII-A-16




 

manner that would materially and adversely affect the security provided by the
related Mortgage;

(b)        The lessor under such Ground Lease has agreed in a writing included
in the related Purchased Asset File (or in such Ground Lease) that such Ground
Lease may not be amended or  modified, or canceled or terminated by agreement of
lessor and lessee, without the prior written consent of the lender;

(c)        Such Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either borrower or the mortgagee) that
extends not less than twenty (20) years beyond the stated maturity of the
related Mortgage Loan, or ten (10) years past the stated maturity if such
Mortgage Loan fully amortizes by the stated maturity (or with respect to a
Mortgage Loan that accrues interest on an actual/360 basis, substantially
amortizes by the stated maturity);

(d)        Such Ground Lease either (i) is not subject to any liens, charges or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances, or
(ii)  is subject to a subordination, non-disturbance and attornment agreement to
which the mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject (or, with respect to any Foreign Purchased Asset, the equivalent in the
relevant non-U.S. jurisdiction);

(e)        Such Ground Lease is assignable to the holder of the Mortgage Loan
and its assigns without the consent of the lessor thereunder (or if such consent
is necessary, it has been obtained);

(f)        The applicable Seller has not received any written notice of material
default under or notice of termination (or in the case of a Foreign Purchased
Asset, forfeiture) of such Ground Lease.  To the applicable Seller’s Knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease, or in the case of a Foreign Purchased
Asset, would lead to a forfeiture of such Ground Lease, and to the applicable
Seller’s Knowledge, such Ground Lease is in full force and effect as of the
related Purchase Date;

(g)        Such Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the lender written notice of any default,
and provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

(h)        A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under such Ground Lease through legal proceedings) to cure any default under
such Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate such Ground Lease;





Ex. XII-A-17




 

(i)         Such Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

(j)         Under the terms of such Ground Lease, an estoppel or other customary
agreement in the relevant jurisdiction received from the ground lessor and the
related Mortgage (taken together), any related insurance proceeds or the portion
of the condemnation award allocable to the ground lessee’s interest (other than
(i) de minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking as addressed in subpart (k)) will be applied
either to the repair or to restoration of all or part of the related Mortgaged
Property with (so long as such proceeds are in excess of the threshold amount
specified in the related Purchased Asset Documents) the lender or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mortgage Loan, together with any accrued interest;

(k)        In the case of a total or substantially total taking or loss, under
the terms of such Ground Lease, an estoppel or other customary agreement in the
relevant jurisdiction and the related Mortgage (taken together), any related
insurance proceeds, or portion of the condemnation award allocable to ground
lessee’s interest in respect of a total or substantially total loss or taking of
the related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the
Mortgage Loan, together with any accrued interest; and

(l)         Provided that the lender cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with lender
upon termination of such Ground Lease for any reason, including rejection of
such Ground Lease in a bankruptcy or other insolvency proceeding.

(34)      Servicing.  The servicing and collection practices used by the
applicable Seller with respect to the Mortgage Loan have been, in all respects,
legal and have met customary industry standards in the relevant jurisdiction for
servicing of commercial loans for conduit loan programs.

(35)      Origination and Underwriting.  The origination practices of the
applicable Seller (or the related originator if such Seller was not the
originator) with respect to each Mortgage Loan have been, in all material
respects, legal and as of the date of its origination, such related Mortgage
Loan and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law (or, with respect
to any Foreign Purchased Asset, the law of the relevant jurisdiction) relating
to the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit XII-A.

(36)      No Material Default; Payment Record.  No Mortgage Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of the related
Purchase Date, no Mortgage Loan is more than thirty (30) days delinquent (beyond
any applicable grace or cure period) in making





Ex. XII-A-18




 

required payments.  To the applicable Seller’s Knowledge, there is (a) no
material default, breach, violation or event of acceleration existing under any
Mortgage Loan, or (b) no event (other than payments due but not yet delinquent)
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a material default, breach, violation or event
of acceleration, which default, breach, violation or event of acceleration, in
the case of either (a) or (b), materially and adversely affects the value of the
Mortgage Loan or the value, use or operation of the related Mortgaged Property,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by the applicable Seller in this Exhibit XII-A.  No person other
than the holder of such Mortgage Loan may declare any event of default under the
Mortgage Loan or accelerate any indebtedness under the Purchased Asset
Documents.

(37)      Bankruptcy.  As of the date of origination of each Mortgage Loan and,
to the applicable Seller’s Knowledge, as of the related Purchase Date, neither
the related Mortgaged Property (other than any tenants of such Mortgaged
Property), nor any portion thereof, is the subject of, and no related Mortgagor,
guarantor or tenant occupying a single-tenant property is a debtor in, any state
or federal bankruptcy, insolvency or similar proceeding, and in the case of any
Foreign Purchased Asset, is not a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium, administration,
examinership or similar proceeding.

(38)      Organization of Mortgagor.  With respect to each U.S. Purchased Asset,
in reliance on certified copies of the organizational documents of the related
Mortgagor delivered by such Mortgagor in connection with the origination of such
Mortgage Loan, such Mortgagor is an entity organized under the laws of a state
of the United States of America, the District of Columbia or the Commonwealth of
Puerto Rico.  Except with respect to any Mortgage Loan that is
cross-collateralized or cross-defaulted with another Mortgage Loan, no Mortgage
Loan has a Mortgagor that is an affiliate of a Mortgagor with respect to another
Mortgage Loan.  With respect to each Foreign Purchased Asset, in reliance on
certified copies of the organizational documents of the related Mortgagor
delivered by such Mortgagor in connection with the origination of such Mortgage
Loan, the related Mortgagor is an entity organized under the laws of England and
Wales, Jersey, Guernsey, Luxembourg, Germany or another jurisdiction in which
single purpose entities formed for the purposes of investment in mortgaged
properties located in England and Wales or other European countries are commonly
organized.

(39)      Environmental Conditions.  With respect to a U.S. Purchased Asset, a
Phase I environmental site assessment (or update of a previous Phase I and/or
Phase II site assessment) and, with respect to certain Mortgage Loans a Phase II
environmental site assessment (collectively, an “ESA”) meeting ASTM requirements
was conducted by a reputable environmental consultant in connection with the
origination of each Mortgage Loan within twelve (12) months prior to its
origination date, and such ESA (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) at the related Mortgaged
Property or the need for further investigation, or (ii) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true:  (A) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental





Ex. XII-A-19




 

Laws or the Environmental Condition has been escrowed by the related Mortgagor
and is held by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than A- (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party
not related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action.  With respect to a
U.S. Purchased Asset, to the applicable Seller’s Knowledge, except as set forth
in the ESA, there is no Environmental Condition (as such term is defined in ASTM
E1527-05 or its successor) at any related Mortgaged Property.

(40)      Appraisal.  The related Purchased Asset File contains an appraisal of
the related Mortgaged Property with an appraisal date within six (6) months of
the Mortgage Loan origination date, and, with respect to a Conduit Asset, within
six (6) months of the related Purchase Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (or (i) in the case of a
Mortgaged Property located in England and Wales, a Chartered Surveyor, and (ii)
in the case of a Mortgaged Property located elsewhere in the European Union, a
functional equivalent) and, to the applicable Seller’s Knowledge, had no
interest, direct or indirect, in the related Mortgaged Property or the related
Mortgagor or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan.  Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of: (i) in the case of a Mortgaged Property
located in the United States, the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, (ii) in the case of a Mortgaged Property located in England and
Wales, the Valuations Standards (Red Book) published by the Royal Institute of
Chartered Surveyors, and (iii) in the case of a Mortgaged Property located
elsewhere in the European Union, the appraisal standards uniformly or
customarily followed or adopted by the commercial real estate industry within
the relevant jurisdiction.

(41)      Collateral Tape and Due Diligence Package.  The information pertaining
to each Mortgage Loan which is set forth in the related Collateral Tape and Due
Diligence Package delivered to Purchaser is true and correct in all material
respects as of the related Purchase Date and contains all information required
by the Agreement to be contained therein.





Ex. XII-A-20




 

 

(42)      Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan, except as set forth in the
Requested Exception Report.

(43)      Advance of Funds by the applicable Seller.  After origination of each
Mortgage Loan, no advance of funds has been made by the applicable Seller to the
related Mortgagor other than in accordance with the related Purchased Asset
Documents, and, to the applicable Seller’s Knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate of the
related Mortgagor for, or on account of, payments due on such Mortgage Loan
(other than as contemplated by the related Purchased Asset Documents, such as,
by way of example and not in limitation of the foregoing, amounts paid by the
tenant(s) into a lender-controlled lockbox if required or contemplated under the
related lease or the related Purchased Asset Documents).  Neither the applicable
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

(44)      Compliance with Anti-Money Laundering Laws.  The applicable Seller has
complied in all material respects with all applicable anti-money laundering laws
and regulations in each relevant jurisdiction, including without limitation the
Patriot Act with respect to the origination of each Mortgage Loan originated by
it.

C.        A-Notes and B-Notes.  With respect to each Purchased Asset that is (i)
an A-Note, such note is a senior note or a Pari Passu A-Note with no more
existing senior note, (ii) a Pari Passu A-Note, the related Companion Pari Passu
A-Note is also a Purchased Asset and (iii) a B-Note, the related A-Note is also
a Purchased Asset, in each case related to a Mortgage Loan that complies with
all of the representations set forth in Section B above.

D.        Participation Interests.  With respect to each Purchased Asset that is
a Participation Interest:

(1)        Mortgage Loan.  The related Mortgage Loan complies with all of the
representations set forth in Section B above.

(2)        Performing Participation.  Such Participation Interest is performing
and is evidenced by a physical Participation Certificate.

(3)        Lead Participant; Status of Participation Agreement.  Such
Participation Interest is a Senior Participation Interest, a Pari Passu
Participation Interest or a Junior Participation Interest in a whole Mortgage
Loan.  With respect to each Senior Participation Interest and any one of the
Pari Passu Participation Interests in a single Mortgage Loan, the applicable
Seller is the record mortgagee of the related Mortgage Loan (“Lead Participant”)
pursuant to a participation agreement that is legal, valid and enforceable as
between its parties.

(4)        Third Party Participants.  Each participation agreement is effective
to convey the related Participation Interests to the holders thereof and is not
intended to be or effective as a loan or other financing secured by the related
Mortgaged Property.  The Lead Participant owes no fiduciary duty or obligation
to any other participant pursuant to the participation agreement.





Ex. XII-A-21




 

(5)        Purchased Asset File for Participation Interests.  The Purchased
Asset File with respect to such Participation Interest includes all material
documents evidencing and/or securing such Participation Interest and the terms
of such documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any material respect except as set forth
in the documents contained in the Purchased Asset File.

(6)        No Defaults or Waivers Under Participation Documents.  (a) There is
(i) no default, breach or violation existing under any participation agreement
or related document, and (ii) no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, or violation under
any participation agreement or related document, and (b) no default, breach or
violation under any participation agreement or related document has been waived,
that, in the case of either (a) or (b), materially and adversely affects the
value of the Participation Interest; provided, however, that this representation
and warranty does not cover any default, breach or violation that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by a Seller in this Exhibit XII-A.  No person other than the
holder of such Participation Interest or the related Companion Participation
Interest may declare any default, breach or violation under the applicable
participation agreement or related documents.

(7)        Bankruptcy.  No issuer of such Participation Interest or third party
participant is a debtor in any outstanding in state or federal bankruptcy or
insolvency proceeding and in the case of any Participation Interest related to
Foreign Purchased Asset, is a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium, administration,
examinership or similar proceeding.

(8)        No Known Liabilities.  The Sellers have not received written notice
of any outstanding liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind for
which the holder of such Participation Interest is or may become obligated.

(9)        Transfer.  The Lead Participant role, rights and responsibilities are
assignable by the applicable Seller without consent or approval other than those
that have been obtained.  The Lead Participant will timely file all necessary
assignments, notices, and documents in order to convey record title of the
related Mortgage Loan and other rights and interests to Purchaser in its
capacity as successor Lead Participant.

(10)      No Repurchase.  The terms of the participation agreement do not
require or obligate the Lead Participant or its successor or assigns to
repurchase any other Participation Interest under any circumstances.

(11)      No Misrepresentations.  The Seller, in selling any related
Participation Interest, made no misrepresentation, fraud or omission of
information necessary for the purchaser thereof to make an informed decision to
purchase the other Participation Interest.





Ex. XII-A-22




 

(12)      Not a Security.  Such Participation Interest has not been deemed, and
is not, a “security” within the meaning of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended.

(13)      Nature of Participation.  Such Participation Interest (i) is not dealt
in or traded on a securities exchange or in a securities market, (ii) with
respect to U.S. Purchased Assets, does not by its terms expressly provides that
it is a Security governed by Article 8 of the UCC, (iii) is not Investment
Property, (iv) is not held in a Securities Account and (v) does not constitute a
Security or a Financial Asset.  The related Participation Certificate is an
Instrument.  For purposes of this paragraph (13), capitalized terms undefined in
this Agreement have the meaning given to such term in the UCC.

E.         Foreign Purchased Assets.  With respect to each Foreign Purchased
Asset:

(1)        Condition of the Mortgaged Property.  (a) Seller has not received
notice of any pending or, to the applicable Seller’s Knowledge, threatened steps
to affect the compulsory purchase of all or any material portion of the
Mortgaged Property and (b) to the applicable Seller’s Knowledge (based on
valuations obtained in connection with the origination of a Foreign Purchased
Asset) as of the date of the origination of such Foreign Purchased Asset, no
such valuation disclosed any matter or thing that would materially and adversely
affect the value or marketability of the Mortgaged Property.

(2)        Title.  Seller obtained from its lawyer or other approved party a
report on title which showed no adverse entries, or, if such report did reveal
any adverse entries, such report satisfactorily indicated that such entries
would not have caused a reasonably prudent lender of money secured on commercial
property to decline to proceed with the related advance on its agreed terms.

(3)        Provisions of Purchased Asset Documents.  (a) To the applicable
Seller’s Knowledge, the representations and warranties in the applicable
Purchased Asset Documents are true and correct in all material respects and (b)
the applicable Purchased Asset Documents require the Mortgagor to provide the
applicable Seller with (A) annual audited accounts of the Mortgagor in respect
of the Purchased Assets, (ii) semi-annual unaudited management accounts of the
Mortgagor in respect of the Purchased Assets, (iii) annual valuations for the
Mortgaged Property comprising real estate, (iv) quarterly rent rolls and
quarterly forecast of expenses for the Mortgaged Property.

(4)        Planning Law.  To the applicable Seller’s Knowledge, the Mortgaged
Property is, in all material respects, in compliance with, and is used and
occupied in accordance with, all restrictive covenants of record applicable to
such Mortgaged Property and applicable planning laws and all inspections,
licenses, permits and certificates of occupancy required by law, ordinance or
regulation to be made or issued with regard to the Mortgaged Property have been
obtained and are in full force and effect, except to the extent the failure to
obtain or maintain such inspections, licenses, permits or certificates of
occupancy does not materially impair or materially and adversely affect the use
and/or operation of the Mortgaged Property as it was used and operated as of the
date of origination of the Foreign Purchased Asset or the rights of a holder of
the Purchased Asset.





Ex. XII-A-23




 

(5)        Advancement of Funds.  Seller has not advanced funds or induced,
solicited or knowingly received any advance of funds from a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required by the
Foreign Purchased Asset.

(6)        Acceleration.  The applicable Purchased Asset Documents contain
provisions for the acceleration of the payment of the unpaid principal balance
of the Foreign Purchased Asset if (a) there is a disposal of the Mortgaged
Property or the Mortgagor, or (b) any security interests are created over the
Mortgaged Property or the Mortgagor in contravention of the Purchased Asset
Documents.

(7)        Approval Rights.  Pursuant to the terms of the applicable Foreign
Purchased Asset Documents: (a) no material terms of the Mortgage may be waived,
cancelled, subordinated or modified in any material respect and no material
portion of the Mortgage or the Mortgaged Property may be released without the
consent of the holder of the Foreign Purchased Asset, except to the extent such
release is permitted under the terms of the applicable Purchased Asset
Documents; (b) no material action affecting the value of the Mortgaged Property
may be taken by the owner of the Mortgaged Property with respect to the
Mortgaged Property without the consent of the holder of the applicable Purchased
Asset Documents; and (c) the consent of the holder of the applicable Purchased
Asset Documents is required prior to the owner of the Mortgaged Property
incurring any additional indebtedness in each case, subject to such exceptions
as are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
Mortgaged Property in the jurisdiction in which the Mortgaged Property is
located.

(8)        Reserves.  All reserves, funds, escrows and deposits required
pursuant to the Purchased Asset Documents for a Foreign Purchased Asset have
been so funded and deposited, are in the possession, or under the control, of an
agent or trustee for the holder of the Foreign Purchased Asset and, to the
applicable Seller’s Knowledge, there are no deficiencies in connection
therewith.

(9)        Valuation. A valuation of the Mortgaged Property securing the Foreign
Purchased Asset was conducted within twelve (12) months of the origination of
the Foreign Purchased Asset, and to the applicable Seller’s Knowledge, such
valuation satisfied in all material respects the requirements for a valuation on
a market value basis as defined in the then current Royal Institution of
Chartered Surveyors Appraisal and Valuation Manual in association with the
Incorporated Society of Valuers and Auctioneers and the Institute of Revenues
Rating and Valuation, Practice Statement 4 (or its successor) (or its equivalent
in any applicable jurisdiction).

(10)      No Fraud.  No fraudulent acts were committed by Seller in connection
with its acquisition or origination of the Foreign Purchased Asset nor, to the
applicable Seller's Knowledge, were any fraudulent acts committed by any person
in connection with the origination of the Foreign Purchased Asset.

(11)      No Equity Participation; No Contingent Interest.  No Foreign Purchased
Asset (a) contains an equity participation by the lender or shared appreciation
feature or profit participation feature, (b) provides for negative amortization,
(c) provides for any contingent or





Ex. XII-A-24




 

additional interest in the form of participation in the cash flow of the related
Mortgaged Property or (d) has capitalized interest included in its principal
balance.

(12)      Transfer Certificate.  Each Transfer Certificate executed by Seller in
blank (assuming the insertion of the date and an assignee’s name) will
constitute the legal, valid and binding first priority assignment of the related
Foreign Purchased Asset from Seller to such named assignee (except as such
enforcement may be limited by anti-deficiency laws or bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) or equivalent legal remedies in any applicable
jurisdiction).

(13)      Environmental Conditions. There is no material and adverse
environmental condition or circumstance affecting the related Mortgaged
Property; there is no material violation of any applicable environmental law
with respect to the related Mortgaged Property. Neither Seller nor the
underlying obligor in respect of such Foreign Purchased Asset has taken any
actions which would cause the related Mortgaged Property not to be in material
compliance with all applicable environmental laws. The related Purchased Asset
Documents require the borrower to materially comply with all environmental laws.
Each mortgagor has agreed to either indemnify the mortgagee for any losses
resulting from any material, adverse environmental condition (to the extent such
condition is not caused by Seller, or from any failure of the mortgagor to abide
by such environmental laws) or has provided environmental insurance.

(14)      Transferability.  Other than consents and approvals obtained or
granted pursuant to the related Mortgage and/or Foreign Purchased Asset
Documents, no consent or approval by any Person is required in connection with
(a) Seller’s sale and/or Purchaser’s acquisition of such Foreign Purchased
Asset, (b) Purchaser’s exercise of any rights or remedies in respect of such
Foreign Purchased Asset (except with respect to compliance with any applicable
Requirement of Law in connection with the exercise of any rights or remedies by
Purchaser) or (c) Purchaser’s sale, pledge or other disposition of such Foreign
Purchased Asset. No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

(15)      Cross-Collaterialization.  The Foreign Purchased Asset is not
cross-collateralized or cross-defaulted with any other loan or security.

 

 

 



Ex. XII-A-25




EXHIBIT XII-B

REPRESENTATIONS AND WARRANTIES

REGARDING ADDITIONAL COLLATERAL

 

 



 




REPRESENTATIONS AND WARRANTIES

REGARDING ADDITIONAL COLLATERAL

Capitalized terms used but not defined in this Exhibit XII-B shall have the
respective meanings given them in the Repurchase Agreement (as defined in the
Confirmation Statement to which this Exhibit XII-B is attached).

I.          REPRESENTATIONS AND WARRANTIES.

(1)        Type of Mezzanine Loan; Ownership of Mezzanine Loan.  The Mezzanine
Loan is related to a Mortgage Loan that is a Purchased Asset.  The Mezzanine
Loan is a performing senior mezzanine whole loan secured by a first priority
pledge of one hundred percent (100%) of the direct equity interest in the
Mortgagor or the related Mortgage Loan. At the time of the pledge and grant of
the security interest in the Mezzanine Loan to Purchaser, the Mezzanine Loan was
not subject to any assignment (other than assignments to the applicable Seller),
participation or pledge, and the applicable Seller had good title to, and was
the sole owner of, such Mezzanine Loan free and clear of any and all liens,
charges, pledges, encumbrances, participations, any other ownership interests
on, in or to such Mezzanine Loan other than the rights of a holder of any Junior
Interest pursuant to a co-lender or participation agreement and the Seller, as
mortgage lender, under the related Mortgage Loan.  The applicable Seller has
full right and authority to pledge and grant a security interest in and to each
Mezzanine Loan, and such  pledge and grant of a security interest to Purchaser
constitutes a legal, valid and binding pledge of such Mezzanine Loan free and
clear of any and all liens, pledges, charges or security interests of any nature
encumbering such Mezzanine Loan other than the rights of the holder of the
related Mortgage Loan pursuant to an intercreditor agreement.

(2)        Mezzanine Loan Document Status.  Each related Mezzanine Note and
other agreement executed by or on behalf of the related Mezzanine Borrower in
connection with such Mezzanine Loan is the legal, valid and binding obligation
of the related Mezzanine Borrower (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally in the relevant jurisdiction and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) and (ii) that certain provisions in such
Mezzanine Loan Documents (including, without limitation, provisions requiring
the payment of default interest, late fees or prepayment/yield maintenance fees,
charges and/or premiums) are, or may be, further limited or rendered
unenforceable by or under applicable law, but (subject to the limitations set
forth in clause (i) above) such limitations or unenforceability will not render
such Mezzanine Loan Documents invalid as a whole or materially interfere with
the mortgagee’s realization of the principal benefits and/or security provided
thereby (clauses (i) and (ii) collectively, the “Standard Qualifications”).





Ex. XII-B-1




 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mezzanine Borrower with respect to any of the related Mezzanine Notes or other
Mezzanine Loan Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by the applicable
Seller in connection with the origination of such Mezzanine Loan, that would
deny the mortgagee the principal benefits intended to be provided by the
Mezzanine Note or other Mezzanine Loan Documents.

(3)        Mezzanine Note Provisions.  The Mezzanine Loan Documents for each
Mezzanine Loan contain provisions that render the rights and remedies of the
holder thereof adequate for the practical realization against the Equity
Interests of the principal benefits of the security intended to be provided
thereby, including realization by judicial or, if applicable, nonjudicial
foreclosure, or analogous remedies in the applicable jurisdiction, subject to
the limitations set forth in the Standard Qualifications.

(4)        Mezzanine Loan Status; Waivers and Modifications.  Since origination
and except by written instruments set forth in the Mezzanine Loan Documents
delivered to Custodian, (a) the material terms of the related pledge agreement,
Mezzanine Note, guaranty, and the other Mezzanine Loan Documents have not been
waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect which materially interferes with the security intended
to be provided by the related pledge agreement and other applicable Mezzanine
Loan Documents; (b) no related Equity Interests or any portion thereof has been
released from the lien of the related pledge or other security agreement in any
manner which materially interferes with the security intended to be provided by
such agreement; and (c) the related Mezzanine Borrower has not been released
from its material obligations under the Mezzanine Loan (or related Mezzanine
Loan, as applicable)

(5)        Title Insurance.  The applicable Seller’s security interest in the
Equity Interests of the Mortgagor is covered by a UCC 9 insurance policy (or,
with respect to any Foreign Purchased Asset, the nearest equivalent in the
relevant non-U.S. jurisdiction and customarily obtained by prudent commercial
mortgage lenders) and: (i) such policy is in full force and effect, (ii) all
premiums thereunder have been paid, (iii) no claims have been made by or on
behalf of such Seller thereunder, and (iv) no claims have been paid
thereunder.  Such Seller obtained a mezzanine endorsement to the Mortgagor’s
“owner’s” title policy and an assignment of title proceeds in connection
therewith (or, with respect to any Foreign Purchased Asset, the equivalent in
the relevant non-U.S. jurisdiction).

(6)        Junior Liens.  There are no subordinate junior liens or charges
securing the payment of money encumbering the related pledged Equity
Interests.  Except as set forth in the related Collateral Tape, there is no
subordinate mezzanine debt secured directly by interests in the related
Mezzanine Borrower.

(7)        Condition of Property.  The applicable Seller or the originator of
the Mezzanine Loan (or related Mortgage Loan, as applicable) inspected or caused
to be inspected each related Mortgaged Property (indirectly securing the
Mezzanine Loan and securing the related Mortgage Loan) within six (6) months of
origination of such Mezzanine Loan (or related Mortgage Loan, as applicable).





Ex. XII-B-2




 

An engineering report or property condition assessment (and, with respect to
Foreign Purchased Assets, such other engineering, property and technical reports
that are required by applicable Requirement of Law in the relevant non-U.S.
jurisdiction or customarily prepared in connection with the origination of such
Foreign Purchased Assets) was prepared in connection with the origination of
each Purchased Asset (or related Mortgage Loan, as applicable) no more than six
(6) months prior to the related Purchase Date and, with respect to a Conduit
Asset, within six (6) months of the related Purchase Date.  The applicable
Seller has no Knowledge of any material damage to any Mortgaged Property that
would have a material adverse effect on the value of such Mortgaged Property as
security for the related Purchased Asset other than those disclosed in the
engineering report or property condition assessment (or, with respect to Foreign
Purchased Assets, such other engineering, property and technical reports).

(8)        Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien or charge on the
related Mortgaged Property (indirectly securing the Mezzanine Loan and securing
the related Mortgage Loan) that prior to the Purchase Date for the related
Mortgage Loan have become delinquent in respect of each such related Mortgaged
Property have been paid, or an escrow of funds has been established in an amount
sufficient to cover such payments and reasonably estimated interest and
penalties, if any, thereon.  For purposes of this representation and warranty,
real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority.

(9)        Condemnation.  As of the date of origination of each Mezzanine Loan
(or related Mortgage Loan, as applicable) there is no proceeding pending and as
of the date of origination of each Mezzanine Loan (or related Mortgage Loan, as
applicable) and as of the Purchase Date for the related Mortgage Loan, there is
no proceeding threatened, for the total or partial condemnation (or, with
respect to any Foreign Purchased Asset, the equivalent thereof in the relevant
non-U.S. jurisdiction) of the related Mortgaged Property (indirectly securing
the Mezzanine Loan and securing the related Mortgage Loan) that would have a
material adverse effect on the value, use or operation of such Mortgaged
Property.

(10)      Actions Concerning Mezzanine Loan.  As of the date of origination of
each Mezzanine Loan as of the Purchase Date for the related Mortgage Loan, there
was no pending or filed action, suit or proceeding, arbitration or governmental
investigation involving any related Mezzanine Borrower, guarantor, or the
related Mezzanine Borrower’s interest in the related Equity Interests, or the
related Mortgage Borrower (under the related Mortgage Loan) or such Mortgage
Borrower’s interests in the related Mortgaged Property, an adverse outcome of
which would reasonably be expected to materially and adversely affect (a) such
Mezzanine Borrower’s title to such Equity Interests, (b) the related Mortgage
Borrowers title to the related Mortgaged Property, (c) the validity or
enforceability of the related Mezzanine Loan Documents, (d) such Mezzanine
Borrower’s ability to perform under the related Mezzanine Loan (or related
Mortgage Loan and/or Foreign Assignment Agreement, as applicable), (e) such
guarantor’s ability to perform under the related guaranty, or (f) the current
principal use of such related Mortgaged Property.





Ex. XII-B-3




 

(11)      Escrow Deposits.  All escrow deposits and payments required to be
escrowed with lender pursuant to each Mezzanine Loan are in the possession, or
under the control, of the Servicer, and there are no material deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all of the applicable Seller’s rights under the Mezzanine Loan Documents in and
to such escrows and deposits that are required to be escrowed with lender under
the related Mezzanine Loan Documents are being conveyed by the applicable Seller
to Purchaser.

(12)      No Holdbacks.  The principal amount of each Mezzanine Loan has been
fully disbursed as of the Purchase Date for the related Mortgage Loan and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mezzanine Loan has been disbursed but a portion thereof
is being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to matters with respect to the related Equity Interests or
underlying Mortgaged Property Mortgaged Property (indirectly securing the
Mezzanine Loan and securing the related Mortgage Loan)).

(13)      Insurance.  Each related Mortgaged Property (indirectly securing the
Mezzanine Loan and securing the related Mortgage Loan) is, and is required
pursuant to the related Mezzanine Loan Documents to be, insured by a property
insurance policy providing coverage for loss in accordance with coverage found
under a “special cause of loss form” or “all risk form” that includes
replacement cost valuation issued by an insurer meeting the requirements of the
related Mezzanine Loan Documents and having a claims-paying or financial
strength rating of at least “A-:VIII” from A.M. Best Company or “A3” (or the
equivalent) from Moody’s or “A-” from S&P (collectively, the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mezzanine Loan (and the
related Mortgage Loan) and (2) the full insurable value on a replacement cost
basis of the improvements, furniture, furnishings, fixtures and equipment owned
by the related Mortgagor and included in such Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to such Mortgaged Property.

Each such related Mortgaged Property is also covered, and required to be covered
pursuant to the related Mezzanine Loan Documents, by business interruption or
rental loss insurance issued by an insurer meeting the Insurance Rating
Requirements which (subject to a customary deductible) covers a period of not
less than twelve (12) months (or with respect to each Mezzanine Loan with a
principal balance of $50 million (or, with respect to any Foreign Purchased
Asset, its then-current equivalent based on the Spot Rate with respect to the
Applicable Currency of such Foreign Purchased Asset as of the date of
determination) or more that is indirectly secured by a single Mortgaged
Property, eighteen (18) months).

If any material part of the improvements, exclusive of a parking lot, located on
any such related Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency (or, with respect to a
Foreign Purchased Asset, identified in any flood risk report or by any
applicable body) as having special flood hazards, such Mortgaged Property is
covered, and is required to be covered pursuant to the related Mezzanine Loan
Documents, by flood insurance in the maximum amount available under the National
Flood





Ex. XII-B-4




 

Insurance Program (or, with respect to a Foreign Purchased Asset, in such amount
as is customary is in the applicable non-U.S. jurisdiction).

If any such related Mortgaged Property is located within twenty-five (25) miles
of the coast of the Gulf of Mexico or the Atlantic coast of Florida, Georgia,
South Carolina or North Carolina, such Mortgaged Property is covered, and is
required to be covered pursuant to the related Mezzanine Loan Documents, by
insurance for windstorm and/or windstorm related perils and/or named storms
issued by an insurer meeting the Insurance Rating Requirements or endorsement
covering damage from windstorm and/or windstorm related perils and/or named
storms.

Each such related Mortgaged Property is covered, and required to be covered
pursuant to the related Mezzanine Loan Documents, by a commercial general
liability insurance policy issued by an insurer meeting the Insurance Rating
Requirements including coverage for property damage, contractual damage and
personal injury (including bodily injury and death) in amounts as are generally
required by prudent institutional commercial mortgage and mezzanine lenders, and
in any event not less than $1 million per occurrence and $2 million in the
aggregate (or, in each case, with respect to any Foreign Purchased Asset, its
then-current equivalent based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Asset as of the date of determination).

With respect to a U.S. Purchased Asset, an architectural or engineering
consultant has performed an analysis of each such related Mortgaged Property
located in seismic zones 3 or 4 in order to evaluate the structural and seismic
condition of such property, for the sole purpose of assessing the scenario
expected limit (“SEL”) for such Mortgaged Property in the event of an
earthquake.  In such instance, the SEL was based on a 475-year return period, an
exposure period of 50 years and a 10% probability of exceedance.  If the
resulting report concluded that the probable maximum loss would exceed 20% of
the amount of the replacement costs of the improvements, such related Mortgaged
Property is covered, and required to be covered pursuant to the related
Mezzanine Loan Documents, by earthquake insurance issued by an insurer meeting
the Insurance Rating Requirements in an amount not less than 100% of the SEL.

The related Mezzanine Loan Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of such related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or the related mortgage lender or trustee appointed by it)
having the right to hold and disburse such proceeds as the repair or restoration
progresses, or (b) to the payment of the outstanding principal balance of such
Mezzanine Loan (and the related Mortgage Loan) together with any accrued
interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the Purchase Date for the related Mortgage Loan have been paid,
and such insurance policies name the lender under the Mezzanine Loan and its
successors and assigns as a loss payee under a mortgagee endorsement clause or,
in the case of the general liability insurance policy, as named or additional
insured.  Such insurance policies will inure to the benefit of Purchaser.  Each
related Mezzanine Loan obligates the related Mezzanine Borrower to maintain all
such insurance and, at such Mezzanine Borrower’s failure to do so, authorizes
the lender to maintain such





Ex. XII-B-5




 

insurance at the Mezzanine Borrower’s cost and expense and to charge such
Mezzanine Borrower for related premiums.  All such insurance policies (other
than commercial liability policies) require at least ten (10) days’ prior notice
to the lender of termination or cancellation arising because of nonpayment of a
premium and at least thirty (30) days’ prior notice to the lender of termination
or cancellation (or such lesser period, but not less than ten (10) days, as may
be required by applicable law) arising for any reason other than non-payment of
a premium and no such notice has been received by the applicable Seller.

Notwithstanding anything to the contrary contained above, the insurance
coverages required above may be maintained by the related Mortgagor under the
related Mortgage Loan Documents and/or by the Mezzanine Borrower under the
Mezzanine Loan Documents.

(14)      Access; Utilities; Separate Tax Lots.  Each related Mortgaged Property
(indirectly securing the Mezzanine Loan and securing the related Mortgage Loan)
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of such Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of such Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
such Mortgaged Property, or, with respect to any Foreign Purchased Asset, except
as disclosed by or on behalf of the applicable Seller and Purchaser in writing
prior to the Purchase Date as part of the Due Diligence Package, or in certain
cases, an application has been made to the applicable governing authority for
creation of separate tax lots, in which case the Mezzanine Loan requires the
Mezzanine Borrower to (or cause the related Mortgage Borrower to) escrow  an
amount sufficient to pay taxes for the existing tax parcel of which such
Mortgaged Property is a part until the separate tax lots are created.

(15)      No Encroachments.  Based solely on surveys obtained in connection with
the origination of each Mezzanine Loan, (a) all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property (indirectly securing the Mezzanine Loan and securing the
related Mortgage Loan) at the time of the origination of such Mezzanine Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or, with respect to a U.S. Purchased Asset, for which
insurance or endorsements were obtained under the applicable owner’s title
policy, (b) No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the applicable owner’s title
policy and (c) no improvements encroach upon any easements except for
encroachments the removal of which would not materially and adversely affect the
value or current use of such Mortgaged Property or, with respect to a U.S.
Purchased Asset, or for which insurance or endorsements were obtained under the
applicable owner’s title policy.

(16)      No Contingent Interest or Equity Participation.  No Mezzanine Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess





Ex. XII-B-6




 

of the rate in effect prior to the Anticipated Repayment Date) or an equity
participation by any Seller.

(17)      Compliance with Usury Laws.  The interest rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) at which each Mezzanine Loan accrues interest complied as of the date
of origination with, or was exempt from, applicable state or federal laws or the
laws of any other relevant jurisdictions, regulations and other requirements
pertaining to usury.

(18)      Authorized to do Business.  To the extent required under applicable
law, as of the Purchase Date for the related Mortgage Loan or as of the date
that such entity held the related Mezzanine Note, each holder of such Mezzanine
Note was authorized to transact and do business in the jurisdiction in which
each related Mortgaged Property (indirectly securing the Mezzanine Loan and
securing the related Mortgage Loan) is located, or the failure to be so
authorized does not materially and adversely affect the enforceability of the
related Mezzanine Loan by the Purchaser.

(19)      Local Law Compliance.  To the applicable Seller’s Knowledge, based
upon any of a letter from any governmental authorities, a legal opinion, an
architect’s letter, a zoning consultant’s report, an endorsement to the related
Title Policy (for the related Mortgage Loan), or other affirmative investigation
of local law compliance consistent with the investigation conducted by such
Seller for similar related commercial and multifamily mortgage loans intended
for securitization in the relevant jurisdiction, the improvements located on or
forming part of each Mortgaged Property (indirectly securing the Mezzanine Loan
and securing the related Mortgage Loan) as of the date of origination of such
Mezzanine Loan and as of the Purchase Date for the related Mortgage Loan, there
are no material violations of applicable zoning ordinances, building codes and
land laws (or, with respect to any Foreign Purchased Asset, the equivalent in
the relevant non-U.S. jurisdiction) (collectively “Zoning Regulations”) other
than those which (i) are insured by the related owner’s title policy or a law
and ordinance insurance policy or, with respect to a Foreign Purchased Asset,
matters that have been described in the related Due Diligence Package or (ii)
would not have a material adverse effect on the value, operation or net
operating income of such Mortgaged Property.  The terms of the related Mezzanine
Loan Documents require the related Mezzanine Borrower to comply in all material
respects with all applicable governmental regulations, zoning and building laws
(or, with respect to any Foreign Purchased Asset, the equivalent in the relevant
non-U.S. jurisdiction).

(20)      Licenses and Permits.  Each related Mezzanine Borrower covenants in
the related Mezzanine Loan Documents that it shall keep (and shall cause the
related Mortgage Borrower to keep) all material licenses, permits and applicable
governmental authorizations in the relevant jurisdiction necessary for the
operation of the related Mortgaged Property (indirectly securing the Mezzanine
Loan and securing the related Mortgage Loan) in full force and effect, and to
the applicable Seller’s Knowledge based upon any of a letter from any
governmental authorities, a zoning report, title report or other affirmative
investigation of local law compliance consistent with the investigation
conducted by such Seller for similar related commercial and multifamily mortgage
loans intended for securitization in the relevant jurisdiction, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mezzanine Loan Documents for each Mezzanine Loan (or related
Mortgage Loan, as applicable)





Ex. XII-B-7




 

require the related Mortgage Borrower to be qualified to do business in each
jurisdiction in which such related Mortgaged Property is located.

(21)      Recourse Obligations.  The Mezzanine Loan Documents for each Mezzanine
Loan provide that such Mezzanine Loan (a) becomes full recourse to the Mezzanine
Borrower and guarantor (which is a natural person or persons, or an entity
distinct from the related Mezzanine Borrower (but may be affiliated with such
Mezzanine Borrower) that has assets other than Equity Interests that are not de
minimis) in any of the following events:  (i) if any voluntary petition for
bankruptcy, insolvency, dissolution or liquidation pursuant to federal
bankruptcy law, or any similar federal or state law or the equivalent in any
relevant non-U.S. jurisdiction, shall be filed by the related Mortgagor or
Mezzanine Borrower; (ii) if the related Mortgagor or Mezzanine Borrower or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy or other insolvency filing with respect to the Mortgagor or the
Mezzanine Borrower; or (iii) upon any voluntary transfer of either the related
Mortgaged Property, Equity Interests, or equity interests in the related
Mezzanine Borrower made in violation of the related Mezzanine Loan Documents;
and (b) contains provisions providing for recourse against the Mezzanine
Borrower and guarantor (which is a natural person or persons, or an entity
distinct from the related Mezzanine Borrower (but may be affiliated with such
Mezzanine Borrower) that has assets other than Equity Interests that are not de
minimis), for losses and damages sustained by reason of the related Mortgagor’s
or Mezzanine Borrower’s (i) misappropriation of rents after the occurrence of an
event of default under the related Mezzanine Loan Documents; (ii)
misappropriation of security deposits, insurance proceeds, or condemnation
awards; (iii) fraud or intentional material misrepresentation; (iv) breach of
the environmental covenants in the related Mezzanine Loan Documents; or (v)
commission of intentional material physical waste at the related Mortgaged
Property.

(22)      Financial Reporting and Rent Rolls.  The Mezzanine Loan Documents
require the related Mezzanine Borrower to provide the applicable Seller with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) and annual
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mezzanine Loan with more than one Mezzanine
Borrower are in the form of an annual combined balance sheet of the Mezzanine
Borrower entities (and no other entities), together with the related combined
statements of operations, members’ capital and cash flows, including a combining
balance sheet and statement of income for the related Mortgaged Properties
(indirectly securing the Mezzanine Loan and securing the related Mortgage Loan)
on a combined basis.

(23)      Acts of Terrorism Exclusion.  With respect to each Mezzanine Loan
having an outstanding principal balance of over $20 million (or, with respect to
any Foreign Purchased Asset, its then-current equivalent based on the Spot Rate
with respect to the Applicable Currency of such Foreign Purchased Asset as of
the date of determination), the related special-form all-risk insurance policy
and business interruption policy (issued by an insurer meeting the Insurance
Rating Requirements) do not specifically exclude Acts of Terrorism, as defined
in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (collectively referred to as
“TRIA”) (or, with respect to a Foreign Purchased Asset, the nearest equivalent
term under the equivalent





Ex. XII-B-8




 

Requirements of Law, if applicable, under the relevant non-U.S. jurisdiction),
from coverage, or if such coverage is excluded, the related Mortgaged Property
(indirectly securing the Mezzanine Loan and securing the related Mortgage Loan)
is covered by a separate terrorism insurance policy.  With respect to each other
Mezzanine Loan, the related special all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of such Mezzanine Loan and,
do not, as of the Purchase Date for the related Mortgage Loan, specifically
exclude Acts of Terrorism, as defined in TRIA (or, with respect to a Foreign
Purchased Asset, the nearest equivalent term under the equivalent Requirements
of Law, if applicable, under the relevant non-U.S. jurisdiction), from coverage,
or if such coverage is excluded, the related Mortgaged Property (indirectly
securing the Mezzanine Loan and securing the related Mortgage Loan) is covered
by a separate terrorism insurance policy.  With respect to each Mezzanine Loan,
the related Mezzanine Loan Documents do not expressly waive or prohibit the
lender from requiring coverage for Acts of Terrorism, as defined in TRIA (or,
with respect to a Foreign Purchased Asset, the nearest equivalent term under the
equivalent Requirements of Law, if applicable, under the relevant non-U.S.
jurisdiction), or damages related thereto; provided, however, that if TRIA (or,
with respect to a Foreign Purchased Asset, the nearest equivalent term under the
equivalent Requirements of Law, if applicable, under the relevant non-U.S.
jurisdiction) or a similar or subsequent statute is not in effect, then,
provided that terrorism insurance is commercially available, the Mezzanine
Borrower under each Mezzanine Loan is required to carry terrorism insurance, but
in such event the Mezzanine Borrower shall not be required to spend on terrorism
insurance coverage more than two times the amount of the insurance premium that
is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Mezzanine Loan
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance),
and if the cost of terrorism insurance exceeds such amount, the Mezzanine
Borrower is required to purchase the maximum amount of terrorism insurance
available with funds equal to such amount.

Notwithstanding anything to the contrary contained above, the insurance
coverages required above may be maintained by the related Mortgagor under the
related Mortgage Loan Documents and/or by the Mezzanine Borrower under the
Mezzanine Loan Documents.

(24)      Due on Sale or Encumbrance.  Subject to specific exceptions set forth
below, each Mezzanine Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such
Mezzanine Loan if, without the consent of the holder of the Mezzanine Loan
(which consent, in some cases, may not be unreasonably withheld) and/or
complying with the requirements of the related Mezzanine Loan Documents (which
provide for transfers without the consent of the lender which are customarily
acceptable to prudent mezzanine lending institutions lending on the security of
property comparable to the related Equity Interests, (a) the related Mortgaged
Property, or any equity interest of greater than 50% in the related Mortgagor or
Mezzanine Borrower, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Mezzanine Loan Documents, (iii) transfers of less than, or other
than, a controlling interest in the related Mortgagor or Mezzanine Borrower,
(iv) transfers to another holder of direct or indirect equity in the related
Mortgagor or Mezzanine Borrower, a specific Person





Ex. XII-B-9




 

designated in the related Mezzanine Loan Documents or a Person satisfying
specific criteria identified in the related Mezzanine Loan Documents, such as a
qualified equityholder, (v) transfers of stock or similar equity units in
publicly traded companies or (vi) a substitution or release of collateral within
the parameters of paragraphs (26) and (31) herein or the exceptions thereto set
forth in the Requested Exception Report, or (vii) by reason of any mezzanine
debt that existed at the origination of the related Mezzanine Loan (or related
Mortgage Loan, as applicable) or that was permitted after origination pursuant
to the related Mezzanine Loan Documents or (b) the related Mortgaged Property is
encumbered with a subordinate lien or security interest against the related
Mortgaged Property, other than (i) any B-Note of any Mezzanine Loan or any
subordinate debt that existed at origination and is permitted under the related
Mezzanine Loan Documents, (ii) purchase money security interests, (iii) with
respect to any Mezzanine Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, the lien of such cross-collateralized or
cross-defaulted Mortgage Loan or (iv) Permitted Encumbrances.  The related
Mezzanine Loan Documents provide that to the extent any rating agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the related Mezzanine Borrower is responsible for such payment
along with all other reasonable fees and expenses incurred by the mortgagee
relative to such transfer or encumbrance.

(25)      Single-Purpose Entity.  Each Mezzanine Loan requires the related
Mezzanine Borrower to be a Single-Purpose Entity for at least as long as such
Mezzanine Loan is outstanding.  Both the Mezzanine Loan Documents and the
organizational documents of the Mezzanine Borrower with respect to each
Mezzanine Loan with an outstanding principal balance as of the Purchase Date for
the related Mortgage Loan in excess of $5 million (or, with respect to any
Foreign Purchased Asset, its then-current equivalent based on the Spot Rate with
respect to the Applicable Currency of such Foreign Purchased Asset as of the
date of determination) provide that the Mezzanine Borrower is a Single-Purpose
Entity, and each Mezzanine Loan with an outstanding principal balance as of the
Purchase Date for the related Mortgage Loan of $20 million (or, with respect to
any Foreign Purchased Asset, its then-current equivalent based on the Spot Rate
with respect to the Applicable Currency of such Foreign Purchased Asset as of
the date of determination) or more has a counsel’s opinion regarding
non-consolidation of the Mezzanine Borrower.

(26)      Ground Leases.  With respect to any Mezzanine Loan where the related
Mortgage Loan for such Mezzanine Loan is secured by a leasehold estate under a
Ground Lease in whole or in part, and the related Mortgage (for such Mortgage
Loan) does not also encumber the related lessor’s fee interest in such related
Mortgaged Property (indirectly securing the Mezzanine Loan and securing the
related Mortgage Loan), based upon the terms of such Ground Lease, the related
Mortgage Loan, the Mezzanine Loan and any estoppel or other agreement received
from the ground lessor in favor of the applicable Seller, its successors and
assigns:

(a)        Such Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction (or, with respect to any Foreign
Purchased Asset, such other customary filings, recordings or registrations have
been made).  The Ground Lease or an estoppel or other agreement received from
the ground lessor permits the interest of the lessee to be encumbered by the
related Mortgage and does not restrict the





Ex. XII-B-10




 

use of the related Mortgaged Property by such lessee, its successors or assigns
in a manner that would materially and adversely affect the security provided by
the related Mortgage;

(b)        The lessor under such Ground Lease has agreed in a writing included
in the related Mezzanine Loan File (or in such Ground Lease) that such Ground
Lease may not be amended or  modified, or canceled or terminated by agreement of
lessor and lessee, without the prior written consent of the lender;

(c)        Such Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either borrower or the mortgagee) that
extends not less than twenty (20) years beyond the stated maturity of the
related Mezzanine Loan, or ten (10) years past the stated maturity if such
Mezzanine Loan fully amortizes by the stated maturity (or with respect to a
Mezzanine Loan that accrues interest on an actual/360 basis, substantially
amortizes by the stated maturity);

(d)        Such Ground Lease either (i) is not subject to any liens, charges or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances, or
(ii)  is subject to a subordination, non-disturbance and attornment agreement to
which the mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject (or, with respect to any Foreign Purchased Asset, the equivalent in the
relevant non-U.S. jurisdiction);

(e)        Such Ground Lease is assignable to the holder of the related Mortgage
Loan  and its assigns without the consent of the lessor thereunder (or if such
consent is necessary, it has been obtained);

(f)        The applicable Seller has not received any written notice of material
default under or notice of termination (or in the case of a Foreign Purchased
Asset, forfeiture) of such Ground Lease.  To the applicable Seller’s Knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease, or in the case of a Foreign Purchased
Asset, would lead to a forfeiture of such Ground Lease, and to the applicable
Seller’s Knowledge, such Ground Lease is in full force and effect as of the
Purchase Date for the related Mortgage Loan;

(g)        Such Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the lender written notice of any default,
and provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

(h)        A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under such Ground Lease through legal proceedings) to cure any default under
such Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate such Ground Lease;





Ex. XII-B-11




 

(i)         Such Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

(j)         Under the terms of such Ground Lease, an estoppel or other customary
agreement in the relevant jurisdiction received from the ground lessor and the
related Mortgage (taken together), any related insurance proceeds or the portion
of the condemnation award allocable to the ground lessee’s interest (other than
(i) de minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking as addressed in subpart (k)) will be applied
either to the repair or to restoration of all or part of the related Mortgaged
Property with (so long as such proceeds are in excess of the threshold amount
specified in the related Mezzanine Loan Documents) the lender or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mezzanine Loan, together with any accrued interest;

(k)        In the case of a total or substantially total taking or loss, under
the terms of such Ground Lease, an estoppel or other customary agreement in the
relevant jurisdiction and the related Mortgage (taken together), any related
insurance proceeds, or portion of the condemnation award allocable to ground
lessee’s interest in respect of a total or substantially total loss or taking of
the related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the
Mezzanine Loan (and the related Mortgage Loan), together with any accrued
interest; and

(l)         Provided that the lender cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with lender
upon termination of such Ground Lease for any reason, including rejection of
such Ground Lease in a bankruptcy or other insolvency proceeding.

(27)      Servicing.  The servicing and collection practices used by the
applicable Seller with respect to the Mezzanine Loan have been, in all respects,
legal and have met customary industry standards in the relevant jurisdiction for
servicing of commercial mezzanine loans.

(28)      Origination and Underwriting.  The origination practices of the
applicable Seller (or the related originator if such Seller was not the
originator) with respect to each Mezzanine Loan have been, in all material
respects, legal and as of the date of its origination, such Mezzanine Loan and
the origination thereof complied in all material respects with, or was exempt
from, all requirements of federal, state or local law (or, with respect to any
Foreign Purchased Asset, the law of the relevant jurisdiction) relating to the
origination of such Mezzanine Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit XII-B.

(29)      No Material Default; Payment Record.  No Mezzanine Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in





Ex. XII-B-12




 

making required payments since origination, and as of the Purchase Date for the
related Mortgage Loan, no Mezzanine Loan is more than thirty (30) days
delinquent (beyond any applicable grace or cure period) in making required
payments.  There is (a) no material default, breach, violation or event of
acceleration existing under any Mezzanine Loan, or (b) no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mezzanine Loan or the value,
use or operation of the related Mortgaged Property or Equity Interests,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by the applicable Seller in this Exhibit XII-B.  No person other
than the holder of such Mezzanine Loan may declare any event of default under
the Mezzanine Loan or accelerate any indebtedness under the Mezzanine Loan
Documents.

(30)      Bankruptcy.  As of the date of origination of each Mezzanine Loan and
as of the Purchase Date for the related Mortgage Loan, neither the related
Mortgaged Property (other than any tenants of such Mortgaged Property), nor any
portion thereof, nor the Equity Interests, is the subject of, and no related
Mortgagor, Mezzanine Borrower, guarantor or tenant occupying a single-tenant
property is a debtor in, any state or federal bankruptcy, insolvency or similar
proceeding, and in the case of any Foreign Purchased Asset, is not a debtor in
any bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium, administration, examinership or similar proceeding.

(31)      Organization of Mezzanine Borrower.  With respect to each Mezzanine
Loan, in reliance on certified copies of the organizational documents of the
related Mezzanine Borrower delivered by such Mezzanine Borrower in connection
with the origination of such Mezzanine Loan, such Mezzanine Borrower is an
entity organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico.  Except with respect to
any Mezzanine Loan that is cross-collateralized or cross-defaulted with another
Mezzanine Loan, no Mezzanine Loan has a Mezzanine Borrower that is an affiliate
of a Mezzanine Borrower with respect to another Mezzanine Loan.  With respect to
each Foreign Purchased Asset, in reliance on certified copies of the
organizational documents of the related Mezzanine Borrower delivered by such
Mezzanine Borrower in connection with the origination of such Mezzanine Loan,
the related Mezzanine Borrower is an entity organized under the laws of England
and Wales, Jersey, Guernsey, Luxembourg, Germany or another jurisdiction in
which single purpose entities formed for the purposes of investment in mortgaged
properties located in England and Wales or other European countries are commonly
organized.

(32)      Environmental Conditions.  With respect to a U.S. Purchased Asset, a
Phase I environmental site assessment (or update of a previous Phase I and/or
Phase II site assessment) and, with respect to certain Mezzanine Loans, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements was conducted by a reputable environmental consultant in connection
with the origination of each Mezzanine Loan within twelve (12) months prior to
its origination date, and such ESA (i) did not identify the existence of
recognized environmental conditions (as such term is defined in ASTM E1527-05 or
its successor, hereinafter “Environmental Condition”) at the related Mortgaged
Property (indirectly





Ex. XII-B-13




 

securing the Mezzanine Loan and securing the related Mortgage Loan) or the need
for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true:  (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance with applicable Environmental
Laws or the Environmental Condition has been escrowed by the related Mortgagor
and is held by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the Mezzanine Borrower (or by the related
Mortgagor under the related Mortgage Loan) that can reasonably be expected to
mitigate the identified risk; (C) the Environmental Condition identified in the
related environmental report was remediated or abated in all material respects
prior to the date hereof and, if and as appropriate, a no further action or
closure letter was obtained from the applicable governmental regulatory
authority (or the environmental issue affecting such related Mortgaged Property
was otherwise listed by such governmental authority as “closed” or a reputable
environmental consultant has concluded that no further action is required); (D)
an environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than A- (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party not
related to the Mortgagor and Mezzanine Borrower was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor and Mezzanine Borrower having
financial resources reasonably estimated to be adequate to address the situation
is required to take action.  With respect to a U.S. Purchased Asset, except as
set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at any related Mortgaged Property.

With respect to a Foreign Purchased Asset, there is no material and adverse
environmental condition or circumstance affecting the related Mortgaged
Property; there is no material violation of any applicable environmental law
with respect to the related Mortgaged Property. Neither Seller nor the
underlying obligor on such Foreign Purchased Asset has taken any actions which
would cause the related Mortgaged Property not to be in material compliance with
all applicable environmental laws. The related Mezzanine Loan Documents and
Purchased Asset Documents require the borrower to materially comply with all
environmental laws. Each Mezzanine Borrower and the related mortgagor has agreed
to either indemnify the lender and mortgagee for any losses resulting from any
material, adverse environmental condition (to the extent such condition is not
caused by Seller, or from any failure of Mezzanine Borrower or the related
mortgagor to abide by such environmental laws) or has provided environmental
insurance.

(33)      Appraisal.  The related documents listed in Schedule 2 that are
required to be delivered to Custodian (the “Mezzanine Loan File”) contain an
appraisal of the related Mortgaged Property (indirectly securing the Mezzanine
Loan and securing the related Mortgage Loan) with an appraisal date within six
(6) months of the Mezzanine Loan origination date.  The appraisal is signed by
an appraiser who is a Member of the Appraisal Institute (or (i) in the case of
the related Mortgaged Property located in England and Wales, a Chartered
Surveyor, and (ii)





Ex. XII-B-14




 

in the case of the related Mortgaged Property located elsewhere in the European
Union, a functional equivalent) and, to the applicable Seller’s Knowledge, had
no interest, direct or indirect, in the related Mortgaged Property or the Equity
Interest or the related Mortgagor or Mezzanine Borrower or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Mezzanine Loan.  Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of: (i) in the case of the related Mortgaged Property located in
the United States, the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation, (ii) in
the case of the related Mortgaged Property located in England and Wales, the
Valuations Standards (Red Book) published by the Royal Institute of Chartered
Surveyors, and (iii) in the case of the related Mortgaged Property located
elsewhere in the European Union, the appraisal standards uniformly or
customarily followed or adopted by the commercial real estate industry within
the relevant jurisdiction.

(34)      Cross-Collateralization.  No Mezzanine Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan or Mezzanine Loan, except as set
forth in the Requested Exception Report.

(35)      Advance of Funds by the applicable Seller.  After origination of each
Mezzanine Loan, no advance of funds has been made by the applicable Seller to
the related Mezzanine Borrower other than in accordance with the related
Mezzanine Loan Documents, and, to the applicable Seller’s Knowledge, no funds
have been received from any person other than the related Mezzanine Borrower or
an affiliate of the related Mezzanine Borrower for, or on account of, payments
due on such Mezzanine Loan (other than as contemplated by the related Mezzanine
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or the related Mezzanine Loan
Documents).  Neither the applicable Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mezzanine Borrower under a
Mezzanine Loan, other than contributions made on or prior to the date hereof.

(36)      Compliance with Anti-Money Laundering Laws.  The applicable Seller has
complied in all material respects with all applicable anti-money laundering laws
and regulations in each relevant jurisdcition, including without limitation the
Patriot Act with respect to the origination of each Mezzanine Loan (or related
Mortgage Loan, as applicable) originated by it.

(37)      Mezzanine Loan is not a Security.  The Mezzanine Loan has not been
deemed, and is not, a “security” within the meaning of the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended (or, with
respect to a Foreign Purchased Asset, the nearest equivalent term under the
equivalent Requirements of Law under the relevant non-U.S. jurisdiction).

 

 

 



Ex. XII-B-15




EXHIBIT XIII

FORM OF MONTHLY PURCHASED ASSET REPORT

[DATE]

Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger

Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
May 7, 2019 (as further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”) by and among
Starwood Property Mortgage Sub-6-A Holdings, L.L.C., Starwood Property Mortgage
Sub-6, L.L.C., Starwood Property Mortgage Sub-6-A, L.L.C., Starwood Property
Mortgage Sub-6(P), L.L.C., Starwood Property Mortgage Sub-6-A(P), L.L.C.,
Starwood Mortgage Funding V LLC and Citibank, N.A. (“Purchaser”).

Ladies and Gentlemen:

Pursuant to the Repurchase Agreement, below please find required information
related to the Purchased Assets.

(i)

 

Purchased Asset Name

Developments or events that are likely to have a Material Adverse Effect

 

 

 

 

 

 

 

(ii)

 

Purchased Asset Name

Written modifications to any Purchased Asset Documents

 

 

 

 

 

 

 





Ex. XIII-1




 

(iii)

 

Purchased Asset Name

Asset Status

Collection Performance

Delinquency/Loss Experience

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Purchased Asset Name

Update as to expected disposition or sale of Purchased Asset

 

 

 

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE

 

    

SUB-6-A HOLDINGS][STARWOOD

 

 

PROPERTY MORTGAGE SUB-6[-

 

 

A][(P)][-A(P)], L.L.C.][STARWOOD

 

 

MORTGAGE FUNDING V LLC]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Ex. XIII-2




EXHIBIT XIV

FORM OF QUARTERLY PURCHASED ASSET REPORT

(On file with Dechert LLP)

 

 

 



Ex. XIV-1




EXHIBIT XV

FORM OF STARWOOD PARI PASSU PARTICIPATION AGREEMENT

 

 



 




 

PARTICIPATION AGREEMENT

([NAME OF MORTGAGE LOAN])

Dated as of ______, 20__

by and among

STARWOOD PROPERTY MORTGAGE, L.L.C.

(Initial Lender),

 

STARWOOD PROPERTY MORTGAGE SUB-6[-A], L.L.C.

(Initial Participation 1 Holder),

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

(Initial Participation 2 Holder),

and

SPT CA FUNDINGS 2, LLC

(Initial Participation 3 Holder)

 

 



 




 

THIS PARTICIPATION AGREEMENT (this “Agreement”), dated as of _______, 20__, by
and between [STARWOOD PROPERTY MORTGAGE, L.L.C.], a Delaware limited liability
company (“Starwood” or the “Initial Lender”), STARWOOD PROPERTY MORTGAGE
SUB-6[-A], L.L.C., a Delaware limited liability company (“Initial
Participation 1 Holder”), STARWOOD PROPERTY MORTGAGE, L.L.C., a Delaware limited
liability company (“Initial Participation 2 Holder”)[, and SPT CA FUNDINGS 2,
LLC, a Delaware limited liability company (“Initial Participation 3 Holder”)].

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Loan Agreement, dated as of ______, 20__ (as
amended, modified and/or restated, the “Loan Agreement”), Initial Lender made a
mortgage loan in the [original/maximum] principal amount of $_______ (the
“Loan”) to [__________________, a _________________] ([collectively,]
“Borrower”), which Loan is evidenced by those certain Promissory Notes, dated as
of _________, 20__ (as amended, modified and/or restated, collectively, the
“Note”), from Borrower to Initial Lender, and secured by, among other things,
that certain [Mortgage] [Deed of Trust] [Deed to Secure Debt], Assignment of
Leases and Rents, Security Agreement, and Fixture Filing dated as of _________,
20__ (as amended, modified and/or restated, the “Mortgage”), executed and
delivered by Borrower as security for the Loan and encumbering certain real
property known as ________________, located at ________________, ___________,
____________ (as more particularly described therein, the “Property”);

[WHEREAS, the terms of the Loan provide for additional advances of up to
$__________ to be advanced by the Initial Lender to the Borrower;]

WHEREAS, Initial Lender intends to create [three (3)] separate participation
interests in the Loan: (i) a participation in the original principal amount of
$___________ (“Participation 1”), [and] (ii) a participation in the original
principal amount of $___________ (“Participation 2”[) and (iii) a participation
in the maximum principal amount of $________ (“Participation 3”], together with
Participation 1 and Participation 2, collectively, the “Participations”);

[WHEREAS, the principal balance of Participation 3 will be increased by the
amount of any future advances made by the Future Funding Participant (as defined
herein), as contemplated under the Loan Documents (up to a maximum principal
balance of $________) (the obligation to make such future advances, the “Future
Funding Obligations”);] and

WHEREAS, Initial Lender and the Participants (hereinafter defined) desire to
enter into this Agreement to memorialize the terms under which the Participants
will hold the Participations.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

1.         Definitions; Conflicts.  References to a “Section” or the “recitals”
are, unless otherwise specified, to a Section or the recitals of this
Agreement.  Capitalized terms not





1




 

otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.  Whenever used in this Agreement, the following terms shall have the
respective meanings set forth below unless the context clearly requires
otherwise.

“Accepted Servicing Practices” shall mean the obligation of Participation 1
Holder (or Servicer) to service and administer the Loan solely in the best
interests and for the benefit of the Holders (as a collective whole), exercising
the higher of (x) the same care, skill, prudence and diligence with which the
Participation 1 Holder (or Servicer) services and administers similar mortgage
loans for other third party portfolios, giving due consideration to customary
and usual standards of practice of prudent institutional commercial lenders
servicing their own loans and (y) the same care, skill, prudence and diligence
which the Participation 1 Holder (or Servicer) utilizes for loans which the
Participation 1 Holder (or Servicer) owns for its own account and, in the case
of the immediately preceding subclauses (x) and (y), acting in accordance with
applicable law, the terms of this Agreement and the Loan Documents and with a
view to the maximization of timely recovery of principal and interest on a net
present value basis on the Loan.

“Acquisition Date” shall mean the date hereof.

“Advance” shall mean any monthly debt service payment advance or any property
advance or other servicing advance by the Participation 1 Holder (or any
applicable Servicer  on its behalf) under this Agreement or the Servicing
Agreement with respect to the Loan or the Property.

“Affiliate” shall mean with respect to any specified Person, (a) any other
Person controlling or controlled by or under common control with such specified
Person (each a “Common Control Party”), (b) any other Person owning, directly or
indirectly, ten percent (10%) or more of the beneficial interests in such Person
or (c) any other Person in which such Person or a Common Control Party owns,
directly or indirectly, ten percent (10%) or more of the beneficial
interests.  For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract, relation to individuals or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” shall mean this Participation Agreement, the exhibits and schedules
hereto and all amendments hereof and supplements hereto.

“Balloon Payment” shall mean, with respect to the Loan, the payment of principal
due on its stated maturity date.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended from
time to time, any successor statute or rule promulgated thereto.

“Borrower” shall have the meaning assigned such term in the recitals.

“Borrower Related Parties” shall have the meaning assigned such term in Section
13.





2




 

“Collection Account” shall have the meaning assigned to such term in Section 5
hereof.

“Common Control Party” shall have the meaning given to such term in the
definition of “Affiliate.”

“Controlling Holder” shall mean, as of any date of determination, the
Participation 1 Holder, unless the Participation 1 Holder is the Borrower or a
Borrower Related Party, then the Participation 2 Holder[, unless the
Participation 2 Holder is the Borrower or a Borrower Related Party, then the
Participation 3 Holder, unless the Participation 3 Holder is the Borrower or a
Borrower Related Party].

“Costs” shall mean all out‑of‑pocket costs, fees, expenses, advances, payments,
losses, liabilities, judgments and/or causes of action reasonably suffered or
incurred or paid by Lender or a Holder hereunder (or Servicer) pursuant to or in
connection with the Loan, the Loan Documents (not including any servicing fees
or special servicing fees), the Property, this Agreement or otherwise in
connection with the enforcement of the Loan, including, without limitation,
attorneys’ fees and disbursements, taxes, assessments, insurance premiums and
other protective advances as more particularly provided in the Loan Documents or
hereunder, except for those resulting from the gross negligence, willful
misconduct or breach of this Agreement of or by such Holder (or Servicer);
provided,  however, that neither (i) the costs and expenses relating to the
origination of the Loan, nor (ii) the day‑to‑day customary and usual, ordinary
costs of servicing and administration of the Loan shall be included or deemed to
be “Costs.”

“Custodian” shall mean Wells Fargo Bank, National Association.

“Custodial Agreement” shall mean that certain Second Amended and Restated
Custodial Agreement, dated as of March 28, 2016, among Participation 1 Holder
and certain Affiliates thereof, Custodian and Citibank, N.A., as purchaser.

“Exit Fees” shall mean the “exit fee” or the “prepayment fee,” if any, set forth
on the Loan Schedule.

[“Future Funding Obligations” shall have the meaning assigned to such term in
recitals.]

[“Future Funding Participant” shall mean the Initial Participation 3 Holder and
any transferees of the Future Funding Obligations.]

“Holder” shall mean each of the Participation 1 Holder, the Participation 2
Holder [and the Participation 3 Holder].

“Initial Holder” shall mean each of the Initial Participation 1 Holder, the
Initial Participation 2 Holder [and the Initial Participation 3 Holder].

“Initial Participation 1 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.





3




 

“Initial Participation 2 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Initial Participation 3 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Interest Rate” shall mean the Interest Rate set forth in the Loan Schedule.

“Liquidation Proceeds” shall mean the amount (other than insurance proceeds,
condemnation awards or amounts required to be paid to Borrower or other Persons
pursuant to the Loan Documents or applicable law) received by Servicer in
connection with the liquidation of the Property, whether through judicial
foreclosure, sale or otherwise, or the sale or other liquidation of the Loan,
including a final discounted payoff of the Loan.

“Loan” shall have the meaning assigned such term in the recitals.

“Loan Agreement” shall have the meaning assigned such term in the recitals.

“Loan Documents” shall mean the Loan Agreement, the Note, the Mortgage and all
other documents evidencing or securing the Loan, as each may be amended,
modified and/or restated, and as more particularly described in the Loan
Agreement.

“Loan Principal Balance” shall mean, at any date of determination, the principal
balance of the Note evidencing the Loan.

“Loan Schedule” shall mean the schedule attached hereto as Exhibit A which
schedule sets forth certain information and terms regarding the Loan and the
Participations, as same may be amended or modified by the Holders.

“Non‑Controlling Holder” shall mean any Holder that is not the Controlling
Holder.

“Note” shall have the meaning assigned to such term in the recitals.

“Participants” shall mean, collectively, the Participation 1 Holder, the
Participation 2 Holder [and the Participation 3 Holder].

“Participation 1” shall have the meaning set forth in the recitals.

“Participation 1 Holder” shall mean the Initial Participation 1 Holder or any
subsequent Holder of Participation 1.

“Participation 1 Percentage Interest” shall mean, as of any date, the percentage
obtained by dividing the Participation 1 Principal Balance, as of such date, by
the Loan Principal Balance, as of such date, and as such percentage may be
adjusted by agreement of the Holders in accordance with Section 7 of this
Agreement.





4




 

“Participation 1 Principal Balance” shall mean the initial principal balance of
Participation 1 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 1 Holder, plus any
additional principal advances made by the Participation 1 Holder in accordance
with the terms of this Agreement, and as such principal balance may be adjusted
by agreement of the Holders in accordance with Section 7 of this Agreement.

“Participation 2” shall have the meaning set forth in the recitals.

“Participation 2 Holder” shall mean the Initial Participation 2 Holder or any
subsequent Holder of Participation 2.

“Participation 2 Percentage Interest” shall mean, as of any date, the percentage
obtained by dividing the Participation 2 Principal Balance, as of such date, by
the Loan Principal Balance, as of such date, and as such percentage may be
adjusted by agreement of the Holders in accordance with Section 7 of this
Agreement.

“Participation 2 Principal Balance” shall mean the initial principal balance of
Participation 2 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 1 Holder, plus any
additional principal advances made by the Participation 2 Holder in accordance
with the terms of this Agreement, and as such principal balance may be adjusted
by agreement of the Holders in accordance with Section 7 of this Agreement.

[“Participation 3” shall have the meaning set forth in the recitals.]

[“Participation 3 Holder” shall mean the Initial Participation 3 Holder or any
subsequent Holder of Participation 3.]

[“Participation 3 Percentage Interest” shall mean, as of any date, the
percentage obtained by dividing the Participation 3 Principal Balance, as of
such date, by the Loan Principal Balance, as of such date, and as such
percentage may be adjusted by agreement of the Holders in accordance with
Section 7 of this Agreement.]

[“Participation 3 Principal Balance” shall mean the initial principal balance of
Participation 3 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 3 Holder, plus any
additional principal advances made by the Participation 3 Holder in accordance
with the terms of this Agreement including any advances made by the
Participation 3 Holder as the Future Funding Participant under the Future
Funding Obligations, and as such principal balance may be adjusted by agreement
of the Holders in accordance with Section 7 of this Agreement.]

“Participation Pledgee” shall have the meaning assigned such term in Section 12.

“Participations” shall mean, collectively, Participation 1, Participation 2 [and
Participation 3].





5




 

“Penalty Charges” shall mean any amounts actually collected on the Loan from the
Borrower that represent late payment charges, other than a Prepayment Premium or
default interest.

“Percentage Interest” shall mean, (i) with respect to the Participation 1
Holder, the Participation 1 Percentage Interest, (ii) (with respect to the
Participation 2 Holder, the Participation 2 Percentage Interest [and (iii) with
respect to the Participation 3 Holder, the Participation 3 Percentage Interest].

“Permitted Fund Manager” shall mean any Person that on the date of determination
is (i) one of the entities listed on Schedule 1 annexed hereto and made a part
hereof or any other nationally-recognized manager of investment funds investing
in debt or equity interests relating to commercial real estate, (ii) investing
through a fund with committed capital of at least $250,000,000 and (iii) not
subject to a proceeding relating to the bankruptcy, insolvency, reorganization
or relief of debtors.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint‑stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Pledge” shall have the meaning assigned such term in Section 12.

“Prepayment” shall mean any payment of principal made by the Borrower which is
received in advance of the scheduled Maturity Date, whether made by reason of a
voluntary prepayment, casualty or condemnation, due to the acceleration of the
maturity of the Note or otherwise.

“Prepayment Premium” shall mean any prepayment premium, yield maintenance
premium or similar fee required to be paid in connection with a Prepayment of
the Loan under the Loan Documents, and as set forth on the Loan Schedule.

“Property” shall have the meaning assigned such term in the recitals.

“Qualified Institutional Lender” shall mean each of (i) the Initial
Participation 1 Holder, (ii) the Initial Participation 2 Holder, (iii) [the
Initial Participation 3 Holder] and (iv) Citibank, N.A. and the following:

(a)       an entity Controlled (as defined below) by, or under common Control
(as defined below) with, the Initial Participation 1 Holder, the Initial
Participation 2 Holder [or the Initial Participation 3 Holder], or

(b)       one or more of the following:

(i)       an insurance company, bank, savings and loan association, investment
bank, trust company, commercial credit corporation, pension plan, pension fund,
pension fund advisory firm, mutual fund, real estate investment trust,
governmental entity or plan, or,





6




 

(ii)       an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, which regularly engages in the business of making or owning
investments of types similar to the Loan or the related Participation, or

(iii)       a trustee in connection with (x) a securitization of Participation 2
or (y) the creation of collateralized debt obligations (“CDO”) secured by, or
financing through an “owner trust” of Participation 2 ((x) and (y),
collectively, “Securitization Vehicles”) so long as (A) such trustee or the
servicer therefor is an entity that otherwise would be a Qualified Institutional
Lender and (B) the entire “controlling class” of such Securitization Vehicle,
other than with respect to a CDO Securitization Vehicle, is held by one or more
entities that are otherwise Qualified Institutional Lenders; provided that the
operative documents of the related Securitization Vehicle require that (1) in
the case of a CDO Securitization Vehicle, the “equity interest” in such
Securitization Vehicle is owned by one or more Qualified Institutional Lenders
and (2) if either of the relevant trustee or servicer fails to meet the
requirements of this clause (iii), such Person must be replaced by a Person
meeting the requirements of this clause (iii) within thirty (30) days, or

(iv)       an investment fund, limited liability company, limited partnership or
general partnership in which the Initial Participation 1 Holder, the Initial
Participation 2 Holder [or the Initial Participation 3 Holder], as applicable,
or a Qualified Institutional Lender or a Permitted Fund Manager acts as the
general partner, managing member, or the fund manager responsible for the day to
day management and operation of such investment vehicle and provided that at
least fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one (1) or more entities that are otherwise
Qualified Institutional Lenders, or

(v)       an institution substantially similar to any of the foregoing; which
has, in the case of entities referred to in clauses (b)(i), (ii), (iii) or (iv)
of this definition, at least $200,000,000 in capital/statutory surplus or
shareholders’ equity (except with respect to a pension advisory firm or similar
fiduciary) and at least $600,000,000 in total assets (in name or under
management), and is regularly engaged in the business of making or owning
commercial real estate loans or commercial loans (or interests therein) similar
to the Loan; or

(c)       any entity Controlled (as defined below) by, or under common Control
(as defined below) with, any of the entities described in clause (b) above.  For
purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” has the meaning correlative thereto).

“Remittance Date” shall have the meaning assigned to such term in Section 6.

 





7




 

“Repurchase Agreement” shall mean that certain Third Amended and Restated Master
Repurchase Agreement, dated as of April [_], 2018, by and among Participation 1
Holder and certain Affiliates thereof, collectively, as sellers thereunder, and
Citibank, N.A., as purchaser thereunder, as amended, modified and/or restated
from time to time.

“Servicer” shall mean Wells Fargo Bank, National Association, as servicer under
the Servicing Agreement, or any successor servicer appointed pursuant to this
Agreement.

“Servicing Agreement” shall mean that certain Second Amended and Restated
Servicing Agreement, dated as of March 26, 2012,  between the Participation 1
Holder, Starwood Property Mortgage Sub-6[-A], L.L.C. and the Servicer, as same
may be amended, modified and/or restated, or any servicing agreement with any
successor Servicer.

“Servicing Fee Rate” shall mean a rate per annum equal to the servicing fee rate
set forth in the Servicing Agreement.

“Transfer” shall have the meaning assigned such term in Section 12.

2.       Creation of Participation Interests; Form of Participations;
Acquisition of Participations.  The Initial Lender hereby creates the
Participations in the Mortgage Loan and contributes its interests in the
Mortgage Loan represented by Participation 1, as of the Acquisition Date, to the
Initial Participation 1 Holder. On the Acquisition Date, on the terms and
conditions set forth herein, the Initial Lender shall issue Participation 1 to
the Initial Participation 1 Holder or any assignee thereof. The Participation 1
Holder shall be deemed the owner of Participation 1. On the Acquisition Date, on
the terms and conditions set forth herein, the Initial Lender shall issue
Participation 2 to the Initial Participation 2 Holder or any assignee thereof.
The Participation 2 Holder shall be deemed the owner of Participation 2. [On the
Acquisition Date, on the terms and conditions set forth herein, the Initial
Lender shall issue Participation 3 to the Initial Participation 3 Holder or any
assignee thereof. The Participation 3 Holder shall be deemed the owner of
Participation 3.]

3.       Pari Passu Participations.  Each Participation shall be pari passu and
shall be of equal priority with each other Participation, and no Participation
or portion of any Participation shall have priority or preference over any other
Participation or portion thereof or the security therefor, except as may be
otherwise expressly provided in Section 5 or otherwise herein.

4.       Administration of the Loan[; Future Funding Obligations].  [(a)] From
and after the date hereof, Participation 1 Holder shall cause the Servicer to
administer and service the Loan consistent with the terms of this Agreement, the
Loan Documents, Accepted Servicing Practices, the Servicing Agreement and
applicable law.

(b)       [All future fundings to be made under the Future Funding Obligations
shall be the sole responsibility of the Future Funding Participant and shall be
made in accordance with this Agreement and the Loan Agreement.  The Future
Funding Participant hereby agrees to take all action in connection with  the
exercise of its rights and obligations in respect of the future advances to be
made pursuant to this Section 4(b), including, without limitation, the review of
all Borrower requests for future advances, the approval of future advances and
the





8




 

waiver of any conditions precedent to any future advance, in a manner consistent
with customary and usual standards of practice of prudent institutional loan
lenders servicing and administering loans for third parties or for their own
account. The transfer of the Future Funding Obligations may only be made in
accordance with the provisions of Section 12.  The Participation 1 Holder shall
cause any request by Borrower for a future funding under the Loan Agreement to
be sent to the Future Funding Participant.  Any advance made by the Future
Funding Participant will increase the Participation 3 Principal Balance in the
corresponding amount of such advance.  In the event that all conditions under
the Loan Agreement for a future advance under the Future Funding Obligations
have been met by Borrower, then the Future Funding Participant will fund such
advance in accordance with the terms of the Loan Agreement and shall not require
the consent of the Participation 1 Holder or the Participation 2 Holder to lend
such future advance.  In the event that Borrower shall have failed to satisfy a
condition for a future advance under the Future Funding Obligations set forth in
the Loan Agreement, the Future Funding Participant may determine to waive such
condition and fund such future advance notwithstanding the failed condition
without the consent of the Participation 1 Holder or the Participation 2
Holder.]

5.       Payments to Holders.  (a)  All amounts tendered by Borrower or
otherwise available for payment on the Loan (including, without limitation,
payments received in connection with any guaranty or indemnity agreement),
whether received in the form of monthly debt service payments, Prepayments,
Prepayment Premiums, Exit Fees, Balloon Payments, Liquidation Proceeds,
Advances, Penalty Charges, proceeds under any guaranty, letter of credit or
other instrument or security in the Loan, proceeds under title, hazard or other
insurance policies or awards or settlements in respect of condemnation
proceedings or similar exercise of the power of eminent domain (other than any
amounts for required reserves or escrows required by the Loan Documents and
proceeds, awards or settlements to be applied to the restoration or repair of
the  Property or released to Borrower in accordance with Accepted Servicing
Practices or the Loan Documents) (collectively, “Income”) shall be distributed
by Participation 1 Holder (or Servicer) and applied in the following order of
priority (and payments shall be made at such times as are set forth herein):

(i)       first, to the Participation 1 Holder, the Participation 2 Holder and
the Participation 3 Holder, up to the amount of any unreimbursed Costs paid by
the respective Holders with respect to the Loan or the Property pursuant to this
Agreement or the Loan Documents including, without limitation, unreimbursed
Advances;

(ii)       second, to the Holders, pro rata in accordance with their respective
Percentage Interests, in an amount equal to the accrued and unpaid interest on
their respective Participation Principal Balances at (x) the Interest Rate minus
(y) the  Servicing Fee Rate;

(iii)       third, to the Holders, pro rata in accordance with their respective
Percentage Interests, in an amount equal to (i) any scheduled principal payment
(including Balloon Payments) on the Loan and (ii) any Prepayment of the Loan, in
each case to be applied in reduction of their respective Participation Principal
Balances;

(iv)       fourth, to the Holders, pro rata, in accordance with their respective
Percentage Interests, any Prepayment Premium, to the extent actually paid; and





9




 

(v)       fifth, to the Holders, pro rata, in accordance with their respective
Percentage Interests, any default interest and Penalty Charges, in each case, to
the extent actually paid, and any excess amount that is paid in respect of the
Loan and not otherwise applied in accordance with the foregoing clauses
(i) through (iv).

(b)       Notwithstanding the foregoing clauses (a)(i)‑(v), all amounts
collected on the Loan that are payable as servicing fees, special servicing
fees, indemnity obligations and other reimbursable amounts due under the Loan
Documents, that are paid in accordance with the terms of the Servicing Agreement
to the Servicer shall be deducted prior to any allocations to the Holders
pursuant to this Section 4.

6.       Collections; Payment Procedure.  Participation 1 Holder (or Servicer)
shall maintain an account for receipt of all amounts paid on account of the Loan
(the “Collection Account”); provided, however, that it is acknowledged and
agreed that the Collection Account may be an account of Participation 1 Holder
(or Servicer) containing funds from other assets unrelated to the Loan or the
Property provided that a sub‑account (maintained as a separate ledger account)
of such account is maintained for the Loan and the Participations or
Participation 1 Holder (or Servicer) otherwise maintains separate books and
records with respect to activity in the Collection Account relating
thereto.  Pursuant to the terms hereof, Participation 1 Holder (or Servicer) is
hereby directed in accordance with the priorities set forth in Section 5,
hereof, to remit from the Collection Account for deposit or credit on the date
that is two (2) Business Days prior to the fifteenth (15th) day of each calendar
month, or if such fifteenth (15th) day in any month is not a Business Day, the
date that is two (2) Business Days prior to the next Business Day after  such
fifteenth (15th) day (the “Remittance Date”) all payments received under the
Loan, by wire transfer to the account or accounts designated to Participation 1
Holder (or Servicer) in writing by each of the Participants; provided that
delinquent payments received by Participation 1 Holder (or Servicer) after the
related Remittance Date shall be remitted to such accounts on the Business Day
following receipt.  Amounts on deposit in the Collection Account shall be
applied at the times and for the purposes specified in this Agreement.  If
Participation 1 Holder (or Servicer) holding or having distributed any amount
received or collected in respect of the Loan determines, or a court of competent
jurisdiction orders, at any time that any amount received or collected in
respect of the Loan must, pursuant to any insolvency, bankruptcy, fraudulent
conveyance, preference or similar law, be returned to the Borrower or paid to
any other Person, then, notwithstanding any other provision of this Agreement,
Participation 1 Holder (or Servicer) shall not be required to distribute any
portion thereof to any Participant hereunder and each Participant shall promptly
on demand repay to the Participation 1 Holder (or Servicer) the portion thereof
which shall have been theretofore distributed to the related Participant,
together with interest thereon at such rate, if any, as the Participation 1
Holder (or Servicer) shall have been required to pay to Borrower, the other
Participants or any other Person with respect thereto.  Each Participant agrees
that if at any time it shall receive from any sources whatsoever any payment on
account of the Loan in excess of its distributable share thereof, it will
promptly remit such excess to Participation 1 Holder (or Servicer, as
applicable) and Participation 1 Holder (or Servicer, as applicable) shall
promptly remit such amounts to the other Participants.  Participation 1 Holder
(or Servicer) shall have the right to offset any amounts due hereunder from any
Participant with respect to the Loan against any future payments due to such
Participant hereunder, provided, that the obligations of each Participant under
this Section 6 are separate and distinct obligations from one another and in no
event shall any Participant be





10




 

responsible for payment of any amounts due from the other Participants
hereunder.  The obligations of each Participant under this Section 6 constitute
absolute, unconditional and continuing obligations and Servicer shall be deemed
a third party beneficiary of these provisions.

Each month, Participation 1 Holder (or Servicer) shall prepare and shall deliver
copies of a report containing the following information to each of the
Participants (provided that Participation 1 Holder shall not be required to
provide any such information if and to the extent the same is provided directly
to the Participants by Servicer):

(i)       For each of the Participants, (x) the amount of the distribution from
the Collection Account allocable to principal and (y) separately identifying the
amount of scheduled principal payments, Balloon Payments, Prepayments made at
the option of the Borrower or other Prepayments included therein;

(ii)       For each of the Participants, the amount of the distribution from the
Collection Account allocable to interest and the amount of default interest paid
under the Loan Documents;

(iii)      If the distribution to the Participants is less than the full amount
that would be distributable to such Holders if there had been sufficient amounts
available therefor, the amount of the shortfall and the allocation thereof
between interest and principal and the amount of the shortfall, if any, under
the Loan;

(iv)      The principal balance relating to each of the Participations, after
giving effect to the distribution of principal on such Remittance Date;

(v)       The amount of the servicing fees and other fees paid to Servicer with
respect to such Remittance Date; and

(vi)      Such other information as any Participant may reasonably request, to
the extent reasonably available to Participation 1 Holder (or Servicer, as
applicable), and in such event any costs incurred in providing such additional
information shall be reimbursed by the requesting party.

7.       Reallocation of Principal Balance.  The Participants may agree in
writing to reallocate principal between the Participations and adjust the
Percentage Interests of the Participants to reflect such reallocation.  The
parties shall confirm such reallocation of principal between the Participations
and adjustment of the Percentage Interests by executing and delivering an
amendment of the Loan Schedule substantially in the form of Exhibit C attached
hereto, which Loan Schedule shall be binding an conclusive evidence of the
information set forth therein, including, without limitation, the principal
balance of each Participation and the Percentage Interests of each Participant.

8.       Additional Understandings.  Participation 1 Holder (or Servicer) shall
furnish to each Holder copies of any notices, requests for consent, servicing
reports, financial statements and reports received pursuant to the Loan
Documents promptly after receipt thereof by the Participation 1 Holder (or
Servicer).





11




 

9.       Representations and Warranties of the Initial Holders.

Each Initial Holder, as of the date hereof, hereby represents and warrants to,
and covenants with the other Initial Holder that:

(i)       It is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation.

(ii)       The execution and delivery of this Agreement by it, and the
performance of, and compliance with, the terms of this Agreement by it, will not
violate its organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other instrument to which it
is a party or that is applicable to it or any of its assets, in each case which
materially and adversely affect its ability to carry out the transactions
contemplated by this Agreement.

(iii)      It has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement.

(iv)      This Agreement is its legal, valid and binding obligation enforceable
against it in accordance with its terms.

(v)       It has not dealt with any broker, investment banker, agent or other
Person that may be entitled to any commission or compensation in connection with
the consummation of any of the transactions contemplated hereby.

10.       No Creation of a Partnership or Exclusive Purchase Right.  Nothing
contained in this Agreement, and no action taken pursuant hereto shall be deemed
to constitute the arrangement between the Participants a partnership,
association, joint venture or other entity.  No Holder shall have any obligation
whatsoever to offer to any other Holder the opportunity to purchase interests in
any future notes or participation interests or future loans purchased or
originated by such Holder or any of its Affiliates, and if any Holder chooses to
offer to any other Holder the opportunity to purchase interests in any future
notes or any participation interests in any future loans purchased or originated
by such Holder or its Affiliates, such offer shall be at such purchase price and
interest rate as such Holder chooses, in its sole and absolute discretion.

11.       Not a Security.  None of the Participations shall be deemed to be a
security within the meaning of the Securities Act of 1933 or the Securities
Exchange Act of 1934.

12.       Transfer of Participations.  (a)  No Participant shall sell, assign,
transfer, pledge, syndicate, sell, hypothecate, contribute, encumber,
subparticipate or otherwise dispose of (each, a “Transfer”) all or any portion
of its Participation to the Borrower or any of its Affiliates.  The
Participation 2 Holder shall not Transfer all or any portion of Participation 2,
without first receiving the prior written consent of the Participation 1 Holder
which consent shall not be unreasonably withheld or delayed (and shall pay all
reasonable out‑of‑pocket costs and expenses of the Participation 1 Holder
incurred in connection with reviewing such request for consent);





12




 

provided that after the occurrence of an Event of Default (as defined in the
Repurchase Agreement), the Participation 2 Holder may at any time or from time
to time Transfer all or any portion of Participation 2, without the consent of
the Participation 1 Holder, but subject to the conditions contained in the next
succeeding sentence, to a Qualified Institutional Lender that provides to the
Participation 1 Holder certification in writing from an authorized officer that
it is a Qualified Institutional Lender.  Notwithstanding the foregoing, the
Participation 2 Holder agrees that each Transfer to be made by it under this
Section 12 is subject to the following restrictions: (i) the Participation 2
Holder shall give the Participation 1 Holder notice of such Transfers within
five (5) days after the effective date thereof, and (ii) a transferee shall
execute an assignment and assumption agreement whereby such transferee assumes
all or a ratable portion, as the case may be, of the obligations of the
Participation 2 Holder hereunder with respect to Participation 2 from and after
the date of such assignment.  Upon the consummation of a Transfer of all or any
portion of Participation 2, the Participation 2 Holder shall be released from
all liability arising under this Agreement with respect to Participation 2 (or
the portion thereof that was the subject of such Transfer), for the period after
the effective date of such Transfer (it being understood and agreed that the
foregoing release shall not apply in the case of a sale, assignment, transfer or
other disposition of a subparticipation interest).  Notwithstanding anything to
the contrary contained herein, the Participation 1 Holder may freely Transfer
all or any portion of Participation 1, without any consent or approval of the
Participation 2 Holder [or the Participation 3 Holder, and the Participation 3
Holder may freely Transfer all or any portion of Participation 3 (including the
Future Funding Obligations), without any consent or approval of the
Participation 1 Holder or the Participation 2 Holder].

(b)       Notwithstanding anything to the contrary contained herein, each of
Participation 1 Holder [and Participation 3 Holder] may pledge (a “Pledge”) its
Participation to any entity which has extended a credit facility to such
Participant (such Person, a “Participation Pledgee”), on terms and conditions
set forth in this Section 12(b), it being further agreed that a financing
provided by a Participation Pledgee to a Participant or any Affiliate which
controls such Participant that is secured by such Participant’s interest in the
applicable Participation and is structured as a repurchase arrangement, shall
qualify as a “Pledge” hereunder.  Upon written notice by Participation 1 Holder
[or Participation 3 Holder, as applicable], to the other Participants that a
Pledge has been effected (including the name and address of the applicable
Participation Pledgee), the non‑pledging Participants agree to acknowledge
receipt of such notice and thereafter agree: (i) to give such Participation
Pledgee written notice of any default by the pledging Participant in respect of
its obligations under this Agreement of which default such Participant has
actual knowledge and which notice shall be given simultaneously with the giving
of such notice to the pledging Participant; (ii) to allow such Participation
Pledgee a period of ten (10) days to cure a default by the pledging Participant
in respect of its obligations to the other Participants hereunder, but such
Participation Pledgee shall not be obligated to cure any such default; (iii)
that no amendment, modification, waiver or termination of this Agreement shall
be effective against such Participation Pledgee without the prior written
consent of such Participation Pledgee; (iv) that such non‑pledging Participants
shall accept any cure by such Participation Pledgee of any default of the
pledging Participant which such pledging Participant has the right to effect
hereunder, as if such cure were made by such pledging Participant; (v) that such
non‑pledging Participants shall deliver to Participation Pledgee such estoppel
certificate(s) as Participation Pledgee shall reasonably request, provided that
any such certificate(s) shall be in a form reasonably satisfactory to such other
Participant; and (vi) that, upon written notice (a





13




 

“Redirection Notice”) to the non‑pledging Participants and the Servicer by such
Participation Pledgee that the pledging Participant is in default beyond any
applicable cure periods with respect to the pledging Participant’s obligations
to such Participation Pledgee pursuant to the applicable credit agreement or
other agreements relating to the Pledge between the pledging Participant and
such Participation Pledgee (which notice need not be joined in or confirmed by
the pledging Participant), and until such Redirection Notice is withdrawn or
rescinded by such Participation Pledgee, Participation Pledgee shall be entitled
to receive any payments that the Participation 1 Holder or Servicer would
otherwise be obligated to pay to the pledging Participant from time to time
pursuant to this Agreement.  Any pledging Participant hereby unconditionally and
absolutely releases the other Participants and the Servicer from any liability
to the pledging Participant on account of any non‑pledging Participant’s or the
Servicer’s compliance with any Redirection Notice believed by the Servicer or
such non-pledging Participant to have been delivered by a Participation
Pledgee.  Participation Pledgee shall be permitted to exercise fully its rights
and remedies against the pledging Participant (and accept an assignment in lieu
of foreclosure as to such collateral), in accordance with applicable law and
this Agreement.  In such event, the non‑pledging Participants and the Servicer
shall recognize such Participation Pledgee (and any transferee at any
foreclosure or similar sale held by such Participation Pledgee or any transfer
in lieu of foreclosure), and its successor and assigns, as the successor to the
pledging Participant’s rights, remedies and obligations under this Agreement,
and any such Participation Pledgee or transferee shall assume in writing the
obligations of the pledging Participant hereunder accruing from and after such
Transfer (i.e., realization upon the collateral by such Participation Pledgee)
and agrees to be bound by the terms and provisions of this Agreement.  The
rights of a Participation Pledgee under this Section 12(b) shall remain
effective as to any Participant (and the Servicer) unless and until such
Participation Pledgee shall have notified such Participant (and the Servicer) in
writing that its interest in the pledged Participation has terminated.

13.       Other Business Activities of the Participants.  Each Participant
acknowledges that the other Participants may make loans or otherwise extend
credit to, and generally engage in any kind of business with, any Affiliate of
the Borrower (“Borrower Related Parties”), and receive payments on such other
loans or extensions of credit to the Borrower Related Parties and otherwise act
with respect thereto freely and without accountability in the same manner as if
this Agreement and the transactions contemplated hereby were not in effect.

14.       Certain Powers of the Controlling Holder. During the term of this
Agreement, the Controlling Holder shall be entitled to exercise any and all
rights of the lender with respect to the Loan under the Loan Documents
including, without limitation, the exclusive right to grant any consents and
approvals and to exercise all the rights and powers granted to the lender under
the Loan Documents, in each case, subject to the terms and conditions of this
Agreement, the Loan Documents, Accepted Servicing Practices, the Servicing
Agreement and applicable law, including, without limitation, the sole and
exclusive authority (i) to modify or waive any of the terms of the Loan
Documents, (ii) to consent to any action or failure to act by any Borrower or
any party to the Loan Documents, (iii) to vote all claims with respect to any
Loan in any bankruptcy, insolvency or other similar proceeding, and (iv) to take
legal action to enforce and protect the Holders’ interests with respect to the
Loan or to refrain from exercising any powers or rights under the Loan
Documents, including the right at any time to call or waive any Events of
Default, or accelerate or refrain from accelerating any Loan or institute any





14




 

foreclosure action, and Non-Controlling Holder shall have no voting, consent or
other rights whatsoever with respect to Controlling Holder’s (or Servicer’s)
administration of, or exercise of its rights and remedies with respect to, the
Loan; provided, however, that in no event shall the Controlling Holder modify,
amend or terminate any Loan Document in a manner which would solely have an
adverse effect on any Non-Controlling Holder (and would not have the same
adverse effect on the Controlling Holder) without the prior written consent of
such Non-Controlling Holder, which consent may be granted or denied in the sole
discretion of such Non-Controlling Holder.  The Controlling Holder may direct
the Servicer or designate (or vote on the designation of) any other Person to
exercise any and all of such rights.  In no event shall the Controlling Holder
(or the Servicer acting on its behalf) be obligated at any time to follow or
take any actions recommended by any Non-Controlling Holder.  Non-Controlling
Holder shall have no right to, and hereby presently and irrevocably assigns and
conveys to the Controlling Holder (or the applicable Servicer acting on behalf
of Controlling Holder), the rights, if any, that Non-Controlling Holder has (i)
to declare or cause Controlling Holder or the Servicer to declare an Event of
Default under any Loan (ii) to exercise any remedies with respect to any Loan,
including, without limitation, filing or causing Controlling Holder or the
Servicer to file any bankruptcy petition against the applicable Borrower or
(iii) to vote any claims with respect to any Loan in any bankruptcy, insolvency
or similar type of proceeding of the applicable Borrower.  Non-Controlling
Holder shall, from time to time, execute such documents as Controlling Holder or
the applicable Servicer shall reasonably request to evidence such assignment
with respect to the rights described in clause (iii) of the preceding
sentence.  In addition, and without limiting the foregoing, Non-Controlling
Holder grants to the Controlling Holder an irrevocable power of attorney coupled
with an interest, to exercise any rights and take any actions available to
Non-Controlling Holder in connection with any case by or against the Borrower
under the United States Bankruptcy Code or in any other insolvency proceeding
involving the Borrower or another obligor to the extent related to the
Borrower’s obligations under the Loan, including the right to file or prosecute
any claim, to vote to accept or reject a plan, to make any election under
Section 1111(b) of the United States Bankruptcy Code with respect to the Loan,
and to file a motion to modify, lift, or terminate the automatic stay with
respect to the Loan.  The Controlling Holder (or any Servicer acting on its
behalf) shall not have any fiduciary duty to the Non-Controlling Holder in
connection with the administration of the Loan

15.       No Pledge or Loan.  This Agreement shall not be deemed to represent a
pledge of any interest in the Loan by the Initial Lender to any Holder or a loan
from Initial Lender to any Holder.  The Participants shall have no interest in
any property taken as security for the Loan; provided,  however, that if any
such property or the proceeds thereof shall be applied in reduction of the Loan
Principal Balance, then each Participant shall be entitled to receive its share
of such application in accordance with the terms of this Agreement and the
Participation Agreement.  The Participants acknowledge and agree that the Loan
represents a single “claim” under Section 101 of the Bankruptcy Code, and that
no Participant shall be a separate creditor of the Borrower under the Bankruptcy
Code.

16.       Governing Law; Waiver of Jury Trial.  THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE





15




 

PERFORMED ENTIRELY WITHIN SUCH STATE.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

17.       Modifications.  This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto.  The
party seeking modification of this Agreement shall be solely responsible for any
and all expenses that may arise in order to modify this Agreement.

18.       Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided that no successors or assigns of the
Participants shall have any liability for a breach of a representation or
warranty set forth in this Agreement (but the liability of the applicable
Initial Participant therefor shall survive).  Except as provided in Section 5,
none of the provisions of this Agreement shall be for the benefit of or
enforceable by any Person not a party hereto or a successor or assign of a party
hereto.

19.       Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.

20.       Captions.  The titles and headings of the paragraphs of this Agreement
have been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

21.       Notices.  All notices required hereunder shall be in writing and (i)
personally delivered, (ii) sent by facsimile transmission together with
telephonic notice and if the sender on the same day sends a confirming copy of
such notice by reputable overnight delivery service (charges prepaid), (iii)
sent by reputable overnight delivery service (charges prepaid) or (iv) sent by
certified United States mail, postage prepaid return receipt requested, and
addressed to the respective parties at their addresses set forth on Exhibit B
hereto, or at such other address as any party shall hereafter inform the other
party by written notice given as aforesaid.  All written notices so given shall
be deemed effective upon receipt or, if mailed, upon the earlier to occur of
receipt or the expiration of the fourth (4th) day following the date of mailing.

22.       Custody of Loan Documents.  Participation 1 Holder shall hold legal
title to the Loan exclusively in its name for the benefit of the Holders.  The
Participants acknowledge that originals of all of the Loan Documents will be
held by the Participation 1 Holder [or by the Custodian on its behalf pursuant
to the Custodial Agreement].

23.       Statement of Intent.  Each Participant, by its acceptance of its
interest herein, agrees, unless otherwise required by appropriate tax
authorities, to file its own tax returns and reports as required under
applicable law.

24.       Servicing of the Loan.  The parties agree that the Participation 1
Holder (or the Servicer) shall service the Loan on behalf of the Participants.





16




 

25.       Registration of Transfers.  Participation 1 Holder (or Servicer on its
behalf) shall maintain a register on which it will record the names and
addresses of, and wire transfer instructions for, the Holders from time to time,
to the extent such information is provided in writing to it by the Holders.  Any
transfer of a Participation hereunder shall be recorded on such register.

 

 



17




IN WITNESS WHEREOF, each of the Holders has caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

 

Initial Lender:

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

    

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Initial Participation 1 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-6[-A], L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Initial Participation 2 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Initial Participation 3 Holder:

 

 

 

 

SPT CA FUNDINGS 2, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  ]

 

 

 



 




EXHIBIT A

LOAN SCHEDULE

A.       Description of Loan

 

 

 

Date of Loan:

________, 201_

Initial Principal Amount of Loan:

  Mortgage Promissory Note A-1 Initial 
  Principal Balance:

  Mortgage Promissory Note A-2 Initial 
  Principal Balance:




$______________


$______________
$______________

Maximum Principal Amount of Loan:

  Mortgage Promissory Note A-1  
  Maximum Principal Balance:

  Mortgage Promissory Note A-2  
  Maximum Principal Balance:




$______________


$______________
$______________

Location of Property:

 

 

Current Use of Property:

 

 

Borrower:

 

Description of Notes:

 

 

Interest Rate:

 

 

Exit Fee/Prepayment Fee:

 

 

 





A-1




 

Prepayment Premium:

 

 

Maturity Date:

 

 

 

 





A-2




 

B.       Description of Participations:

 

 

 

 

Initial Participation 1 Principal Balance

$_________

Initial Participation 2 Principal Balance

$_________

[Initial Participation 3 Principal Balance]

[$_________]

[Maximum Participation 3 Principal Balance]

[$_________]

 

 

 



A-3




 

EXHIBIT B

Initial Participation 1 Holder:

[STARWOOD REPO SELLER]

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139

Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com

 

Initial Participation 2 Holder:

Starwood Property Mortgage, L.L.C.

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139





B-1




 

Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com

[Initial Participation 3 Holder:

SPT CA Fundings 2, LLC

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139

Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com]

 

 

 



B-2




 

 

EXHIBIT C

 

FORM OF PRINCIPAL REALLOCATION AMENDMENT

 





C-1




 

SCHEDULE 1

Permitted Fund Managers

 

C-2

